

Exhibit 10.1


Execution Version


AMENDMENT NO. 9


AMENDMENT NO. 9 (this “Agreement”) dated as of March 30, 2020 by and among ARES
HOLDINGS L.P., a Delaware limited partnership (“Ares Holdings”), ARES
INVESTMENTS L.P., a Delaware limited partnership (“Ares Investments” and
together with Ares Holdings and any other Person that thereafter becomes a
borrower under the Credit Agreement by joinder, are referred to hereinafter
individually and collectively, jointly and severally, as the “Borrower”), the
Guarantors party hereto, the lenders identified on the signature pages hereto
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), and JPMorgan Chase Bank, N.A., as Agent.


RECITALS


WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and Agent are party to that certain Sixth Amended and Restated Senior Credit
Agreement, dated as of April 21, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended by this Agreement is hereinafter
referred to as the “Amended Credit Agreement”); and


WHEREAS, the Borrower, the Guarantors, the Agent, and the Lenders have agreed to
amend the Credit Agreement as set forth herein.


NOW, THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein. This
Agreement shall constitute a Loan Document for all purposes of the Credit
Agreement and the other Loan Documents.


Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, but effective as of the date hereof, the Credit
Agreement is hereby amended and modified from and after the date hereof as
reflected in the “blacklined” changes in the Amended Credit Agreement attached
hereto as Annex I and Exhibits A-1 to R-3 and Schedules A-1 to D to the Credit
Agreement are replaced in their entirety as set forth as Annex II hereto (and,
in connection therewith, if the Revolver Commitment of any Lender is being
reduced or terminated, such Revolver Commitment shall be deemed assigned to the
remaining Lenders to the extent necessary to give effect to the Revolver
Commitments set forth on Annex II and outstanding Advances shall be made from
the Lenders pro rata according to the amount of their respective Revolver
Commitments; provided that, the Lenders shall make and receive payments among
themselves, as set forth in a written notice prepared by the Agent, so that,
after



--------------------------------------------------------------------------------



giving effect thereto, Advances are held ratably by the Lenders in accordance
with their respective Revolver Commitments). References in the Credit Agreement
(including references to the Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) shall be deemed to be references to the Credit Agreement as amended
hereby.


Section 3. Representations and Warranties.



(a) Each Borrower, individually as to itself only, represents and warrants to
the Lenders and the Agent, that this Agreement has been duly executed and
delivered by such Borrower and constitutes a legal, valid and binding obligation
of such Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by
(a)bankruptcy, insolvency, reorganization, moratorium or similar laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).


(b)Each Borrower represents and warrants that on the date hereof the
representations and warranties of such Borrower set forth in Article IV of the
Credit Agreement are true, correct and complete in all material respects on and
as of the date hereof, provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such respective dates.


(c)For purposes of determining withholding Taxes imposed under FATCA, from and
after August 5, 2015, the Borrower and the Agent shall treat (and the Lenders
hereby authorize the Agent to treat) the Amended Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).


(d)No Event of Default or Unmatured Event of Default exists or would result from
this Agreement.


Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:


(a) Execution. The Agent shall have received counterparts of this Agreement
executed by the Borrower and each Lender under the Credit Agreement; and


(b)Fees and Expenses. The Borrower shall have paid all fees and expenses then
due and payable to the Lenders and the Agent under the Loan Documents.


Section 5. Effect. Except as expressly set forth herein, this Agreement shall
not by implication or otherwise limit, impair, constitute a waiver of or
otherwise affect the rights and remedies of the Lenders or the Agent under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of the
Credit



--------------------------------------------------------------------------------



Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.




--------------------------------------------------------------------------------



Section 6. Confirmation of Loan Documents. As of the date hereof and after
giving effect to this Agreement, the Borrower hereby confirms and ratifies all
of its obligations under the Credit Agreement and each other Loan Document to
which it is a party. By its execution on the respective signature lines provided
below, as of the date hereof and after giving effect to this Agreement, each of
the Guarantors hereby (a) confirms and ratifies all of its obligations and (b)
represents and warrants that the representations and warranties set forth
herein, the Credit Agreement and in such other Loan Documents are true and
correct in all material respects on the date hereof as if made on and as of such
date (except to the extent that any representation or warranty expressly relates
to an earlier date, in which case such representation or warranty shall have
been true and correct as of such earlier date); provided that any representation
and warranty that is qualified as to materiality or material adverse effect
shall, after giving effect to such qualifications as set forth therein, be true
and correct in all respects. This Agreement is deemed to be a “Loan Document”
for the purposes of the Credit Agreement.


Section 7. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the parties hereto may execute this
Agreement by signing any such counterpart. Delivery of a counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. This Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would lead to the application of laws
other than the law of the State of New York.


[signature pages follow]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.





BORROWERS:ARES HOLDINGS L.P.,a Delaware limited partnershipBy: Ares Holdco LLC,
its general partnerBy:/s/ Naseem Sagati AghiliName:Naseem Sagati
AghiliTitle:Authorized SignatoryARES INVESTMENTS L.P.,a Delaware limited
partnershipBy: AI Holdco LLC, its general partnerBy:/s/ Naseem Sagati
AghiliName:Naseem Sagati AghiliTitle:Authorized Signatory







[Signature Page to Amendment No. 9]






--------------------------------------------------------------------------------




GUARANTORS:ARES MANAGEMENT LLCBy:/s/ Naseem Sagati AghiliName:Naseem Sagati
AghiliTitle:Authorized SignatoryARES INVESTMENTS HOLDINGS LLCBy:/s/ Naseem
Sagati AghiliName:Naseem Sagati AghiliTitle:Authorized SignatoryARES FINANCE CO.
LLCBy:/s/ Naseem Sagati AghiliName:Naseem Sagati AghiliTitle:Authorized
SignatoryARES OFFSHORE HOLDINGS L.P.By: AOF Holdco LLC, its General
PartnerBy:/s/ Naseem Sagati AghiliName:Naseem Sagati AghiliTitle:Authorized
Signatory







[Signature Page to Amendment No. 9]






--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,as AgentBy:/s/ Jay CyrName:Jay CyrTitle:Executive
Director









[Signature Page to Amendment No. 9]






--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,as a LenderBy:/s/ Alexandra KnightsName:Alexandra
KnightsTitle:AssociateWELLS FARGO BANK, N.A.,as a LenderBy:/s/ Grainne M.
PergoliniName:Grainne M. PergoliniTitle:Managing DirectorTRUIST BANK (AS
SUCCESSOR BY MERGER TO SUNTRUST BANK),as a LenderBy:/s/ David BennettName:David
BennettTitle:DirectorMORGAN STANLEY BANK, N.A.,as a LenderBy:/s/ Alysha
SalingerName:Alysha SalingerTitle:Authorized Signatory



[Signature Page to Amendment No. 9]








--------------------------------------------------------------------------------




MUFG Union Bank, N.A.,as a LenderBy:/s/ Jacob UlevichName:Jacob
UlevichTitle:DirectorROYAL BANK OF CANADA,as a LenderBy:/s/ Alex
FigueroaName:Alex FigueroaTitle:Authorized SignatoryCitibank, N.A.,as a
LenderBy:/s/ Erik AndersenName:Erik AndersenTitle:Vice PresidentSTATE STREET
BANK AND TRUST COMPANY,as a LenderBy:/s/ Janet B. NolinName:Janet B.
NolinTitle:Vice President









--------------------------------------------------------------------------------




Sumitomo Mitsui Banking Corporation,as a LenderBy:/s/ Shuichiro
YamaneName:Shuichiro YamaneTitle:Managing DirectorU.S. Bank National
Association,as a LenderBy:/s/ Barry K ChungName:Barry K ChungTitle:Sr. Vice
PresidentBARCLAYS BANK PLC,as a LenderBy:/s/ Ronnie GlennName:Ronnie
GlennTitle:DirectorGOLDMAN SACHS BANK USA,as a LenderBy:/s/ Ryan DurkinName:Ryan
DurkinTitle:Authorized Signatory









--------------------------------------------------------------------------------




The Bank of New York Mellon,as a LenderBy:/s/ Bernard LambertName:Bernard
LambertTitle:DirectorCREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,as a LenderBy:/s/
Doreen BarrName:Doreen BarrTitle:Authorized SignatoryBy:/s/ Komal ShahName:Komal
ShahTitle:Authorized SignatoryDEUTSCHE BANK AG NEW YORK BRANCH,as a LenderBy:/s/
Annie ChungName:Annie ChungTitle:DirectorBy:/s/ Ming K ChuName:Ming K
ChuTitle:DirectorCity National Bank, NA,as a LenderBy:/s/ Brandon
FeitelsonName:Brandon FeitelsonTitle:Senior Vice President







--------------------------------------------------------------------------------



ANNEX I


AMENDED CREDIT AGREEMENT


[See attached.]







--------------------------------------------------------------------------------





Amendment No. 9 reflecting changes
to Conformed Credit Agreement
through Amendment No. 8







SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
April 21, 2014
among
ARES HOLDINGS L.P.
ARES INVESTMENTS L.P.
The Guarantors Party Hereto
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
___________________________
J.P. MORGAN SECURITIES LLC
BOFA SECURITIES, INC.
WELLS FARGO SECURITIES, LLC
as Joint Lead Arrangers and Joint Bookrunners


BANK OF AMERICA, N.A.
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agents


MORGAN STANLEY SENIOR FUNDING, INC.
TRUIST BANK
as Documentation Agents








        -2-

--------------------------------------------------------------------------------

TABLE OF CONTENTS
Page
Article I DEFINITION AND CONSTRUCTION 1
1.1 Definitions 1
1.2 Construction 34
1.3 Accounting Terms; GAAP 34
1.4 Divisions 35
1.5 Interest Rates; LIBOR Notification 35
Article II AMOUNT AND TERMS OF LOANS 35
2.1 Credit Facilities 35
2.2 Rate Designation 36
2.3 Interest Rates; Payment of Principal and Interest 37
2.4 Default Rate 40
2.5 Computation of Interest and Fees Maximum Interest Rate; Letter of Credit
Fee 40
2.6 Request for Borrowing 40
2.7 Conversion or Continuation 43
2.8 Mandatory Repayment 44
2.9 Voluntary Prepayments; Termination and Reduction in Commitments 45
2.10 Letters of Credit 46
2.11 Fees 50
2.12 Maintenance of Records; Effect 50
2.13 Increased Costs 50
2.14 Market Disruption and Alternate Rate of Interest 51
2.15 Illegality 53
2.16 Place of Loans 53
2.17 Survivability 53
2.18 Increase in Revolver Commitments 53
2.19 Exchange Rates; Currency Equivalents 55
2.20 Joint and Several Liability of Each of the Entities Comprising Borrower 56
2.21 [Reserved] 58
2.22 Defaulting Lenders 58
2.23 Taxes 59
2.24 Mitigation of Obligations 62
Article III CONDITIONS TO LOANS 62
3.1 Conditions Precedent to the Restatement Effective Date 62
3.2 Conditions Precedent to All Extensions of Credit 64
Article IV REPRESENTATIONS AND WARRANTIES OF BORROWER 65
4.1 Due Organization 65
4.2 Interests in Loan Parties 65
4.3 Requisite Power and Authorization 65
- i -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
4.4 Binding Agreements 66
4.5 Other Agreements 66
4.6 Litigation; Adverse Facts 66
4.7 Government Consents 67
4.8 Title to Assets; Liens 67
4.9 Payment of Taxes 67
4.10 Governmental Regulation 68
4.11 Disclosure 69
4.12 Debt 69
4.13 Existing Defaults 69
4.14 No Default; No Material Adverse Effect 69
4.15 [Reserved] 69
4.16 [Reserved] 69
4.17 Governing Documents of the Guarantors 69
4.18 Anti-Corruption Laws and Sanctions 69
4.19 Affected Financial Institutions 70
Article V AFFIRMATIVE COVENANTS OF BORROWER 70
5.1 Accounting Records and Inspection 70
5.2 Financial Statements and Other Information 70
5.3 Existence 74
5.4 Payment of Taxes and Claims 74
5.5 Compliance with Laws 74
5.6 Further Assurances 74
5.7 Additional Loan Parties 74
5.8 [Reserved] 75
5.9 Foreign Qualification 75
5.10 Designated Subsidiaries 75
Article VI NEGATIVE COVENANTS OF BORROWER 75
6.1 Debt 75
6.2 Liens 77
6.3 Investments 77
6.4 [Reserved] 77
6.5 Dividends 77
6.6 Restriction on Fundamental Changes 77
6.7 Sale of Assets 78
6.8 Transactions with Shareholders and Affiliates 79
6.9 Conduct of Business 79
6.10 Amendments or Waivers of Certain Documents; Actions Requiring the Consent
of Agent 79
6.11 Use of Proceeds 79
6.12 Margin Regulation 80
- ii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
6.13 Financial Covenants 80
6.14 Restrictive Agreements. 80
6.15 CLO Management Subsidiaries 80
Article VII EVENTS OF DEFAULT AND REMEDIES 81
7.1 Events of Default 81
7.2 Remedies 83
Article VIII EXPENSES AND INDEMNITIES 84
8.1 Expenses 84
8.2 Indemnity 84
Article IX ASSIGNMENT AND PARTICIPATIONS 85
9.1 Assignments and Participations 85
9.2 Successors 87
Article X AGENT; THE LENDER GROUP 87
10.1 Appointment and Authorization of Agent 87
10.2 [Reserved] 89
10.3 Reports and Information 89
10.4 Set Off; Sharing of Payments 90
10.5 Payments by Agent to the Lenders 90
10.6 Several Obligations; No Liability 90
Article XI MISCELLANEOUS 91
11.1 No Waivers, Remedies 91
11.2 Waivers and Amendments 91
11.3 Notices 93
11.4 Successors and Assigns 93
11.5 Headings 93
11.6 Execution in Counterparts; Effectiveness 93
11.7 GOVERNING LAW 94
11.8 JURISDICTION AND VENUE 94
11.9 WAIVER OF TRIAL BY JURY 94
11.10 Independence of Covenants 95
11.11 Confidentiality 95
11.12 Complete Agreement 96
11.13 USA Patriot Act Notice 96
11.14 No Novation 96
11.15 Judgment Currency 97
11.16 Ares Holdings as Agent for Each Entity Comprising the Borrower 97
- iii -



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
11.17 No Fiduciary Duties 98
11.18 Acknowledgment and Consent to Bail-In of EEA Financial Institutions 98
Article XII GUARANTY 98
12.1 Guaranty of Payment 98
12.2 Obligations Unconditional 99
12.3 Modifications 101
12.4 Waiver of Rights 102
12.5 Reinstatement 102
12.6 Remedies 102
12.7 Limitation of Guaranty 102
12.8 Termination of Existing Guarantee 103




EXHIBITS
Exhibit A-1  Form of Assignment and Acceptance
Exhibit A-2  Form of Promissory Note for Advances
Exhibit A-3  Form of Loan Party Joinder Agreement
Exhibit B  Form of Intercompany Subordination Agreement
Exhibit C  Form of Compliance Certificate
Exhibit D  Form of Confirmation Agreement
Exhibit R-1  Persons Authorized to Request a Loan
Exhibit R-2  Form of Request for Borrowing
Exhibit R-3  Form of Request for Conversion/Continuation
Exhibit 3.1(c)  Form of Opinions
Exhibit 3.1(f)  Form of Certificates
Exhibit 11.3  Addresses and Information for Notices


SCHEDULES


Schedule A-1  Agent’s Account
Schedule A-2  Approved Banks
Schedule C-1  Revolver Commitments
Schedule D  Assets Under Management Definition





- iv -



--------------------------------------------------------------------------------



SIXTH AMENDED AND RESTATED CREDIT AGREEMENT
THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 21, 2014 and
effective as of the Restatement Effective Date, is entered into by and among,
the lenders identified on the signature pages hereof (such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Agent”), ARES HOLDINGS L.P., a Delaware limited
partnership (including as successor by merger to Ares Domestic Holdings L.P.)
(“Ares Holdings”), ARES INVESTMENTS L.P., a Delaware limited partnership
(including as successor by merger to Ares Real Estate Holdings L.P.) (“Ares
Investments”, together with Ares Holdings are referred to hereinafter
individually and collectively, jointly and severally, as the “Borrower”) and the
Guarantors (as defined below) party hereto from time to time.
WHEREAS, Ares Management LLC (“Ares”), Ares Investments Holdings LLC (“AIH”),
Agent and certain of the Lenders are parties to that certain Fifth Amended and
Restated Credit Agreement, dated as of October 29, 2013 (as amended, restated,
supplemented or otherwise modified from time to time before the date hereof, the
“Existing Credit Agreement”);
WHEREAS, Ares will become a wholly owned indirect subsidiary of Ares Holdings
and AIH will become a wholly owned subsidiary of Ares Investment;
WHEREAS, the parties to this Agreement wish to amend and restate the Existing
Credit Agreement in its entirety as set forth herein; and
WHEREAS, the parties to this Agreement intend that the “Obligations” (as defined
in the Existing Credit Agreement and as amended hereby) shall continue to exist
under, and be evidenced by, this Agreement.
NOW, THEREFORE, the parties agree to amend and restate the Existing Credit
Agreement in its entirety as follows:

- 1 -



--------------------------------------------------------------------------------



ARTICLE I
DEFINITION AND CONSTRUCTION



1.1 Definitions. For purposes of this Agreement (as defined below), the
following initially capitalized terms shall have the following meanings:
“Adjusted EBITDA” means, with respect to any Person on a Stand Alone Basis, for
any period of four consecutive fiscal quarters, the Net Income of such Person on
a Stand Alone Basis for such period plus
(a) the sum, without duplication (including with respect to any item already
added back to Net Income) and to the extent deducted in calculating Net Income,
of the amounts for such period of:
(i) depreciation and amortization (including any purchase price amortization but
excluding any marketing fee amortization);
(ii) Interest Expense;
(iii) income taxes;
(iv) non-recurring, extraordinary, or unusual expenses, losses, and charges;
minus
(b) the sum, without duplication and to the extent included in Net Income, of
the amounts (which may be negative) for such period of:
(i) any extraordinary, unusual or other non-recurring gains;
(ii) any non-cash items (other than accrual of Management Fees in the ordinary
course of business) increasing Net Income, but excluding any such items in
respect of which cash was received in a prior period (other than accrual of
Management Fees in the ordinary course of business);
(iii) interest and dividend income received in cash later than one fiscal
quarter after the end of such period;
(iv) an amount equal to the Net Income attributable to Persons not constituting
Loan Parties or Restricted Subsidiaries of Loan Parties (to the extent such Net
Income is not distributed to a Loan Party during such period);
(v) an amount equal to all earned Incentive Fees (other than the ARCC Part I
Fees) included in Net Income for such period;
(vi) an amount equal to all unearned Incentive Fees included in Net Income for
such period; and
- 2 -



--------------------------------------------------------------------------------



(vii) an amount equal to any “carried interest” or similar profit interest not
constituting Incentive Fees and included in Net Income for such period;
provided that (1) in no event shall more than 15% of Management Fees and ARCC
Part I Fees included in Adjusted EBITDA be comprised of amounts attributable to
Designated Subsidiaries, (2) in no event shall more than 5% of Management Fees
and ARCC Part I Fees included in Adjusted EBITDA be comprised of amounts
attributable to Unrestricted Subsidiaries and (3) in no event shall the
Management Fees included in Adjusted EBITDA be comprised of amounts attributable
to Unrestricted Subsidiaries if one or more Unrestricted Subsidiaries have
outstanding Debt incurred under Section 6.1(p) in an aggregate amount that
exceeds $300,000,000 on the last day of such four consecutive fiscal quarter
period.
For purposes of calculating Adjusted EBITDA, for any period of four consecutive
quarters, if at any time during such period (and after the Restatement Effective
Date), a Loan Party or any of the Restricted Subsidiaries shall have consummated
a New Acquisition, to the extent such acquired entity will continue to receive
such related Net Income within one calendar quarter, or if the related payment
cycle is longer than one quarter, within one such payment cycle, the Adjusted
EBITDA for such period shall be calculated after giving pro forma effect to such
New Acquisition as if such New Acquisition occurred on the first day of such
period; provided that for four consecutive quarters following the consummation
of any New Acquisition of the type specified in the proviso in the definition
thereof, such pro forma adjustments shall include, without duplication: (i) from
and after the consummation of such New Acquisition to the end of the first
quarter thereafter, the projected annualized Adjusted EBITDA attributable to
such New Acquisition as presented to the board of directors (or similar
governing body) of Ares Parent based on Borrower’s good faith estimate for such
period; (ii) for the second quarter after the consummation of such New
Acquisition, an amount equal to the sum of (A) the actual Adjusted EBITDA
attributable to such New Acquisition for the first quarter after the
consummation of such New Acquisition plus (B) the projected Adjusted EBITDA
attributable to such New Acquisition for the three quarters following such first
quarter as presented to the board of directors (or similar governing body) of
Ares Parent based on Borrower’s good faith estimate for such period; (iii) for
the third quarter after the consummation of such New Acquisition, an amount
equal to the sum of (A) the actual Adjusted EBITDA attributable to such New
Acquisition for the first and second quarters after the consummation of such New
Acquisition plus (B) the projected Adjusted EBITDA attributable to such New
Acquisition for the two quarters following such second quarter as presented to
the board of directors (or similar governing body) of Ares Parent based on
Borrower’s good faith estimate for such period; and (iv) for the fourth quarter
after the consummation of such New Acquisition, an amount equal to the sum of
(A) the actual Adjusted EBITDA attributable to such New Acquisition for the
first, second and third quarters after the consummation of such New Acquisition
plus (B) the projected Adjusted EBITDA attributable to such New Acquisition for
the quarter following such third quarter as presented to the board of directors
(or similar governing body) of Ares Parent based on Borrower’s good faith
estimate for such period.
“Administrative Entity” has the meaning set forth in Section 11.16.
- 3 -



--------------------------------------------------------------------------------



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Advances” has the meaning set forth in Section 2.1(a).
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.
“Agent” has the meaning set forth in the preamble to this Agreement.
“Agent Fee Letter” means that certain Administrative Agent Fee Letter, dated as
of the Closing Date, among the Agent, Ares Holdings, Ares Domestic Holdings,
L.P., Ares Investments and Ares Real Estate Holdings L.P.
“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.
“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.
“Agreement” means this Sixth Amended and Restated Credit Agreement among
Borrower, the Guarantors, the Lenders, and Agent, together with all exhibits and
schedules hereto, including the Disclosure Statement.
“Alternative Currency” means, with respect to any non-Dollar Advance or Letter
of Credit, British Pounds Sterling, euros, Japanese Yen or another currency that
may be agreed by Administrative Entity, Agent, each Lender, and in the case of
any Letter of Credit, the Issuing Lender with respect to such Letter of Credit,
so long as, in respect of any such specified Alternative Currency or other
Alternative Currency, at such time (a) such Alternative Currency is dealt with
in the London (or, in the case of British Pounds Sterling, Paris) interbank
deposit market or, in the case of any Local Rate Currency, the relevant local
market for obtaining quotations, and (b) no central bank or other governmental
authorization in the country of issue of such Alternative Currency (including,
in the case of the euro, any authorization by the European Central Bank) is
required to permit use of such Alternative Currency by any Lender for making any
Advance or purchasing a participation in any Letter of Credit hereunder and/or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.
- 4 -



--------------------------------------------------------------------------------



“Alternative Currency Equivalent” means, with respect to any amount in Dollars,
the amount of any Alternative Currency that could be purchased with such amount
of Dollars using the reciprocal of the Exchange Rate.
“Amendment No. 5 Effective Date” means December 16, 2015.
“Amendment No. 7 Effective Date” means February 24, 2017.
“Amendment No. 8 Effective Date” means March 21, 2019.
“Amendment No. 9 Effective Date” means March 30, 2020.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, any other Loan Party or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.
“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of a branch or affiliate of such Lender) designated for its Loans in its
Administrative Questionnaire or such other office of such Lender (or of an
affiliate or branch of such Lender) as such Lender may from time to time specify
to the Borrower as the office by which its Loans to the Borrower of the
respective type are to be made and maintained.
“Applicable Margin” means, for any day, with respect to any Base Rate Loan,
LIBOR Rate Loan, Letter of Credit, or with respect to the commitment fees
payable hereunder, as the case may be, a percentage equal to the percentage set
forth below in the applicable column opposite the level corresponding to the
applicable S&P/Moody’s/Fitch Corporate Credit Rating(s):
Level
Ares Parent’s Senior Long-Term Unsecured Debt Ratings S&P/Fitch/Moody’s
Commitment
Fee Rate
Applicable
Margin for LIBOR Rate Loans and Letters of Credit
Applicable Margin for Base Rate Loans
I
> A/A2
0.080%  1.000%  0.000%  
II
A-/A3
0.100%  1.125%  0.125%  
III
BBB+/Baa1


0.125%  1.250%  0.250%  
IV
BBB/Baa2


0.150%  1.375%  0.375%  
V
< BBB-/Baa3


0.200%  1.500%  0.500%  



If there is only one credit rating with respect to Ares Parent, the Applicable
Margin shall be determined with reference to the Level below such credit rating.
In the event of a split credit rating, the Applicable Margin shall be determined
by the two highest credit ratings (each a “Relevant Rating” and together
the “Relevant Ratings”). In the event the Relevant Ratings are different, the
Applicable Margin shall be determined by (a) the higher of such Relevant
Ratings,
- 5 -



--------------------------------------------------------------------------------



provided, however, the lower of such Relevant Ratings shall be no greater than
one level below the higher of such Relevant Ratings or (b) in the event the
lower of such Relevant Ratings is greater than one Level below the higher of
such Relevant Ratings, the Applicable Margin shall be determined based on the
Relevant Rating which is one Level below the higher of such Relevant Ratings. If
the ratings established by S&P, Fitch or Moody’s shall be changed, such change
shall be effective as of the date on which it is first announced by the
applicable rating agency and if none of S&P, Fitch or Moody’s shall have in
effect a credit rating, the Applicable Margin shall be based on Level V. Each
change in the Applicable Margin shall apply during the period commencing on the
effective date of the applicable change in ratings and ending on the date
immediately preceding the effective date of the next such change in ratings.
Upon the occurrence and during the continuance of an Event of Default, the
Applicable Margin shall be based on Level V. Notwithstanding the foregoing, in
the event that any of the aforementioned credit ratings with respect to Ares
Parent are unavailable, Borrower shall, at Borrower’s option, substitute credit
ratings with respect to Borrower in lieu thereof.
“Application Event” means the occurrence of (a) a failure by Borrower to repay
in full all of the Obligations on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to terminate the Revolver
Commitments and accelerate the Loans.
“Approved Increase” has the meaning set forth in Section 2.18(a).
“ARCC” means Ares Capital Corporation, a Maryland corporation.
“ARCC Part I Fees” mean fees received from ARCC based on ARCC’s net investment
income which are paid quarterly.
“Ares Fund” means (i) any fund that is managed, co-managed, serviced or
co-serviced, directly or indirectly, by a Loan Party or any Subsidiary of a Loan
Party, (ii) any entity that, upon the making of an Investment therein or upon
the acquisition of the related management rights with respect thereto, would be
a fund under clause (i) of this definition or a Subsidiary of such a fund,
(iii) any entity that Borrower intends, in good faith, to cause to become a fund
under clause (i) of this definition or a Subsidiary of such a fund within a
reasonable period of time; provided that if at any time Borrower no longer
intends in good faith to cause such entity to become an Ares Fund or a
Subsidiary of an Ares Fund within a reasonable period of time, such entity shall
no longer constitute an Ares Fund, (iv) any entity established (or acquired) in
connection with the formation or other administration of an Ares Fund or the
primary purpose of which is to receive funds or other assets to be invested in,
or constituting investments in, an Ares Fund, solely to the extent that (and for
so long as) such entity conducts no other material business activities other
than those related to the formation or other administration of an Ares Fund or
the receiving of funds or other assets to be invested in, making investments
with such funds in, holding interests in, or the investment activities related
to, other Ares Funds or using such funds to purchase assets substantially all of
which would be contributed to an Ares Fund, or (v) any entity into which the
Borrower in good faith believes an Investment has been made or that is acquired
for the primary purposes of providing a strategic benefit to the Borrower, a
Guarantor or any Affiliate thereof; provided if at any time any Person
- 6 -



--------------------------------------------------------------------------------



described above in any of clauses (i), (ii), (iii), (iv), or (v) of this
definition receives any Management Fees owing to it (or if any Management Fees
are payable, in whole or in part, to any such Person), such Person shall
thereafter no longer be an Ares Fund for all purposes under this Agreement and
the other Loan Documents.
“Ares Holdings” has the meaning set forth in the preamble to this Agreement.
“Ares Holdings Designated Account” means the deposit account of Ares Holdings
(located within the United States) designated, in writing, and from time to
time, by Ares Holdings to Agent.
“Ares Investments” has the meaning set forth in the preamble to this Agreement.
“Ares Investments Designated Account” means the deposit account of Ares
Investments (located within the United States) designated, in writing, and from
time to time, by Ares Investments to Agent.
“Ares Offshore” means Ares Offshore Holdings L.P., a Delaware limited
partnership.
“Ares Parent” means Ares Management Corporation or its successors and assigns
including, without limitation, as a result of a restructuring or conversion not
prohibited by this Agreement.
“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.
“Assets Under Management” has the meaning set forth in Schedule D; provided that
for purposes of calculating compliance with Section 6.13(c), the calculation of
Assets Under Management shall exclude CLOs that are Ares Funds and any Assets
managed by Designated Subsidiaries.
“Assignee” has the meaning set forth in Section 9.1(a).
“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.
“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Advances and Letters of Credit).
“Back-to-Back Lending Facilities” shall mean credit facilities made available to
the Loan Parties or their Affiliates for the purpose of funding loans or
advances to Permitted Holders or Affiliates of the Loan Parties or their
Affiliates, the proceeds of which are (a) invested in Ares Funds and/or (b) used
by such Persons to purchase a direct or indirect equity ownership in a Loan
Party or any Affiliate thereof in connection with one or more Benefit Plans.
- 7 -



--------------------------------------------------------------------------------



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“Bankruptcy Code” means Title 11 of the United States Code, as amended or
supplemented from time to time, and any successor statute, and all of the rules
and regulations issued or promulgated in connection therewith.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day
plus ½ of 1% and (c) the LIBOR Rate for a one month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%; provided that for the purpose of this definition, the LIBOR Rate for
any day shall be based on the LIBOR Screen Rate (or if the LIBOR Screen Rate is
not available for such one month Interest Period, the Interpolated Rate) at
approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the NYFRB Rate or the LIBOR Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the LIBOR Rate, respectively. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 2.14 (for the
avoidance of doubt, only until any amendment has become effective pursuant to
Section 2.14(c)), then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the
- 8 -



--------------------------------------------------------------------------------



Base Rate as determined pursuant to the foregoing would be less than 1.00%, such
rate shall be deemed to be 1.00% for purposes of this Agreement.
“Base Rate Loan” means each portion of the Advances bearing interest based on
the Base Rate.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the LIBOR Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided, that if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement; provided further that any such Benchmark Replacement shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time (for the avoidance
of doubt, such Benchmark Replacement Adjustment shall not be in the form of a
reduction to the Applicable Rate).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides in its
reasonable discretion in consultation with the Borrower may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides, in
consultation with the Borrower, is reasonably necessary in connection with the
administration of this Agreement).
- 9 -



--------------------------------------------------------------------------------



“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBOR Rate:
(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Screen Rate permanently or indefinitely ceases to provide the LIBOR
Screen Rate; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBOR Rate:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBOR Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Screen
Rate;
(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBOR Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBOR Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBOR Screen
Rate, in each case which states that the administrator of the LIBOR Screen Rate
has ceased or will cease to provide the LIBOR Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBOR Screen
Rate; and/or
(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Screen Rate announcing that the
LIBOR Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and
- 10 -



--------------------------------------------------------------------------------



solely to the extent that the LIBOR Rate has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with Section
2.14 and (y) ending at the time that a Benchmark Replacement has replaced the
LIBOR Rate for all purposes hereunder pursuant to Section 2.14.
“Benefit Plan” means those certain equity incentive or ownership programs
established by any Loan Party or any of its Subsidiaries in good faith to
provide equity ownership or participation to Permitted Holders and other Persons
associated or affiliated with a Loan Party or any Affiliate thereof and not for
the purpose of or in view of avoiding the obligations of Borrower as set forth
in this Agreement.
“Borrower” has the meaning set forth in the preamble to this Agreement.
“British Pounds Sterling” means the lawful currency of England.
“Business Day” means a day when major commercial banks are open for business in
New York, New York, other than Saturdays or Sundays and if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, any Loan or Letter of Credit
denominated in any Alternative Currency, or to a notice by the Borrower with
respect to any such borrowing, continuation, payment, prepayment or Interest
Period, that is also a day on which commercial banks and the London foreign
exchange market settle payments in the Principal Financial Center for such
Alternative Currency and, if on that day there is a payment in euro to be made,
a TARGET Day.
“Capitalized Lease Obligations” means the aggregate amount which, in accordance
with GAAP, is required to be reported as a liability on the balance sheet of
Person at such time in respect of such Person’s interest as lessee under a
capitalized lease.
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with any
bank organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $1,000,000,000, so long as the
amount maintained with any individual bank is less than or equal to $1,000,000
and is insured by the Federal Deposit Insurance Corporation, or larger amounts,
to the extent that such amounts are
- 11 -



--------------------------------------------------------------------------------



covered by insurance which is reasonably satisfactory to Agent, (f) demand
deposit accounts maintained with any of the financial institutions listed on
Schedule A-2 hereto (as may be modified from time to time upon reasonably prompt
written notice to the Agent following the establishment of such an account),
Affiliates thereof, or any Lender that is a bank that is insured by the Federal
Deposit Insurance Corporation, and (g) Investments in money market funds
substantially all of whose assets are invested in the types of assets described
in clauses (a) through (e) above.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or such Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement. For the
purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any applicable national, foreign or
regulatory authorities implementing the same, shall in each case be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.
“Change of Control Event” means the occurrence of any of the following: (i) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the date hereof) other than the Permitted Holders
or any direct or indirect holder of Ares Parent immediately prior to the IPO
Event, of Securities representing more than 40% of the aggregate voting power
represented by the issued and outstanding Securities of Ares Parent;
(ii) occupation of a majority of the seats (other than vacant seats) on the
board of directors (or similar governing body) of Ares Parent by Persons who
were neither (A) nominated by the board of directors (or similar governing body)
of Ares Parent, one or more of the Permitted Holders, or an entity controlled by
one or more of the Permitted Holders nor (B) appointed by directors or the
equivalent so nominated; (iii) the acquisition of direct or indirect control of
Ares Parent by any Person or group other than the Permitted Holders or any
direct or indirect holder of Ares Parent immediately prior to the IPO Event; or
(iv) Ares Parent together with the Permitted Holders cease to directly or
indirectly own and control at least 50.1% of the outstanding Securities issued
by each of the Loan Parties.
“CLO Management Subsidiary” means, unless otherwise designated by the
Administrative Entity, (a) any Subsidiary of a CLO Management Subsidiary and
(b) any other Subsidiary of a Loan Party designated by the Administrative Entity
as a CLO Management Subsidiary pursuant to Section 5.10.
“Closing Date” means April 21, 2014.
- 12 -



--------------------------------------------------------------------------------



“CNB” means City National Bank, N.A.
“Code” means the Internal Revenue Code of 1986, as amended or supplemented from
time to time, and any successor statute, and all of the rules and regulations
issued or promulgated in connection therewith.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit C delivered by the chief financial officer of Administrative Entity to
Agent.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or


(2) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;


provided, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
above is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”
“Confirmation Agreement” means the confirmation agreement dated as of the
Restatement Effective Date made by Ares Holdings LP (as successor by conversion
to Ares Holdings LLC) and Ares Investments LP (as successor by conversion to
Ares Investments LLC), and acknowledged by the Loan Parties (other than Ares
Holdings LP and Ares Investments LP) and the Agent in substantially the form of
Exhibit D.
“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co‑made, discounted, or sold with
recourse to such Person) any Debt, noncancellable lease, dividend, reimbursement
obligations relating to letters of credit, or any other obligation that pertains
to Debt, a noncancellable lease, a dividend, or a reimbursement obligation
related to letters of credit (each, a “primary obligation”) of any other Person
(“primary obligor”) in any manner, whether directly or indirectly, including any
written obligation of such Person, irrespective of whether contingent, (a) to
purchase any such primary obligation, (b) to advance or supply funds (whether in
the form of a loan, advance, stock purchase, capital contribution, or otherwise)
(i) for the purchase, repurchase, or payment of any such primary obligation or
any Asset constituting direct or indirect security therefor, or (ii) to maintain
- 13 -



--------------------------------------------------------------------------------



working capital or equity capital of the primary obligor, or otherwise to
maintain the net worth, solvency, or other financial condition of the primary
obligor, or (c) to purchase or make payment for any Asset, securities, services,
or noncancellable lease if primarily for the purpose of assuring the owner of
any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation.
“Contractual Obligation” means, as applied to any Person, any material provision
of any material indenture, mortgage, deed of trust, contract, undertaking,
agreement, or other instrument to which that Person is a party or by which any
of its Assets is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBOR Rate.
“Currency” means Dollars or any Foreign Currency.
“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.
“Debt” means, with respect to any Person, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations of such Person in respect of letters of credit (including contingent
obligations in respect of undrawn letters of credit), bankers acceptances,
interest rate swaps, other Hedging Agreements, or other financial products, (c)
all obligations of such Person to pay the deferred purchase price of Assets or
services (exclusive of (i) trade payables that are due and payable in the
ordinary and usual course of such Person’s business and (ii) any purchase price
adjustment, deferred purchase price or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment, deferred purchase price or earnout is, or becomes, a
liability on the balance sheet of such Person in accordance with GAAP (other
than with respect to any portion of such liability that can be settled at all
times at the sole option of such Person through the issuance of equity
interests)), (d) all Capitalized Lease Obligations of such Person, (e) all
obligations or liabilities of others secured by a Lien on any Asset owned by
such Person, irrespective of whether such obligation or liability is assumed, to
the extent of the lesser of such obligation or liability or the fair market
value of such Asset, and (f) all Contingent Obligations of such Person.
Notwithstanding any provision in this Agreement to the contrary, for purposes of
calculating outstanding Debt with respect to any covenant calculation or
compliance hereunder (including but not limited to compliance with Section 6.13
or any reference thereto), such calculation of Debt shall be net of any cash of
Ares Parent, the Loan Parties or any of their respective
- 14 -



--------------------------------------------------------------------------------



Subsidiaries (including but not limited to any cash on hand as a result of the
incurrence of any indebtedness (including any indebtedness incurred hereunder)).
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any member of the Lender Group any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any member of the Lender Group in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by any member of the Lender Group, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Person’s receipt of such
certification in form and substance satisfactory to it and the Agent, (d) has
become the subject of a Bankruptcy Event or (e) becomes the subject of a Bail-In
Action.
“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Base Rate, and (b) thereafter, the interest
rate then applicable to Advances that are Base Rate Loans.
“Deposit Account” means any “deposit account” (as that term is defined in the
UCC).
“Designated Subsidiary” means any CLO Management Subsidiary or any Unrestricted
Subsidiary.
“Direct Competitor” means any Person who is a direct competitor of Ares Parent
or any of its Subsidiaries if Agent and the assigning Lender have actual
knowledge of the foregoing (including, upon notification by Borrower); provided
that in connection with any assignment or participation, the assignee with
respect to such proposed assignment that is an investment bank, a commercial
bank, a finance company, a fund or other entity which merely has an economic
interest in any such Person, and is not itself such a direct competitor of Ares
Parent, shall be deemed not to be a Direct Competitor for the purposes of this
definition so long as it does not exercise direct control over, or is controlled
directly or indirectly by, such Person that is a direct competitor of Ares
Parent.
“Disclosure Statement” means that certain statement, executed and delivered by a
Responsible Officer of Administrative Entity as of the Restatement Effective
Date, that sets forth
- 15 -



--------------------------------------------------------------------------------



information regarding or exceptions to the representations, warranties, and
covenants made by the Loan Parties herein, as amended from time to time to the
extent permitted hereby.
“Distribution” has the meaning set forth in Section 6.5.
“Dollars” or “$” means United States dollars.
“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, and (b) if such amount
is expressed in a Foreign Currency, the equivalent of such amount in Dollars
determined at such time on the basis of the Exchange Rate for the purchase of
Dollars with such Foreign Currency at such time.
“Early Opt-in Election” means the occurrence of:
(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBOR Rate, and
(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, (b) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country,
(c) a finance company, insurance company, financial institution, or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business, (d) any Lender, (e) any
- 16 -



--------------------------------------------------------------------------------



Affiliate (other than individuals) of a Lender, and (f) any other Person
approved by Agent and, so long as no Event of Default has occurred and is
continuing, Administrative Entity (which approval of Administrative Entity,
except in the case of a proposed assignment to a Direct Competitor, and Agent
shall not be unreasonably withheld, delayed, or conditioned, provided that the
Administrative Entity shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Agent within 5 Business
Days after having received notice thereof); provided that “Eligible Transferee”
shall not in any event include (i) the Borrower or any of its Affiliates, (ii) a
natural person, (iii) any holding company or investment vehicle for, or owned
and operated for the primary benefit of, a natural person and/or family members
or relatives of such person and (iv) any trust for the primary benefit of a
natural person and/or family members or relatives of such person, other than any
entity referred to in clause (iii) or (iv) that (x) has not been formed or
established for the primary purpose of acquiring any Loans or Total Commitments
under this Agreement, (y) is managed by a professional adviser (other than said
natural person or family members or relatives of such person) having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets of greater than $25,000,000 and a significant part of the business,
activities or operations of which consist of making or purchasing (by assignment
as principal), commercial loans and similar extensions of credit in the ordinary
course.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“euro” means the single currency of Participating Member States of the European
Union.
“Eurocurrency Reserve Requirement” means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called “Eurocurrency
Liabilities”, including Regulation D (12 CFR 224).
“Eurodollar Business Day” means any Business Day on which major commercial banks
are open for international business (including dealings in Dollar deposits) in
New York, New York and London, England.
“Event of Default” has the meaning set forth in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the rules
and regulations issued or promulgated in connection therewith.
“Exchange Rate” means, on any day with respect to any Foreign Currency, the rate
of exchange for the purchase of Dollars with such Foreign Currency last provided
(either by publication or otherwise provided to the Agent) by the applicable
Thomson Reuters Corp.
- 17 -



--------------------------------------------------------------------------------



(“Reuters”) source on the Business Day (New York City time) immediately
preceding the date of determination or if such service ceases to be available or
ceases to provide a rate of exchange for the purchase of dollars with the
Foreign Currency, as provided by such other publicly available information
service which provides that rate of exchange at such time in place of Reuters
chosen by the Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars that would be required to purchase such amount of such Foreign
Currency on the date two Business Days prior to such date, based upon the spot
selling rate at which the Agent offers to sell such Foreign Currency for Dollars
in the London foreign exchange market at approximately 11:00 a.m., London time,
for delivery two Business Days later).
“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income, branch profits or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or resident for
tax purposes, in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any withholding tax
(other than withholding taxes imposed on an assignee of a Foreign Lender
pursuant to a request by the Borrower under Section 11.2) that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.23(e), (f) or (g), except to the
extent that such Lender is a Foreign Lender and such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.23(a), and (d) any
withholding taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.
“Existing Letters of Credit” means each Letter of Credit that is outstanding
under the Existing Credit Agreement on the Restatement Effective Date.
“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.
“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the primary benefit of such individual or
Family Members of such individual and in respect of which such individual or a
bona fide third party trustee serves as trustee or in a similar capacity.
“FATCA” shall mean Sections 1471 through 1474 of the Code, including any
regulations or official interpretations thereof and any agreements entered into
pursuant to Section
- 18 -



--------------------------------------------------------------------------------



1471(b)(1) of the Code or intergovernmental agreement (and implementing laws)
pursuant to any of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate, provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of calculating such rate.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
“Fee Generating Entity” has the meaning set forth in the definition of “New
Management Fee Asset”.
“Fee Letter” means the Agent Fee Letter and any fee letter between the Borrower
and any member of the Lender Group (or any Affiliate of any member of the Lender
Group) relating to this Agreement.
“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person or of the general partner of such Person.
“FINRA” means the Financial Industry Regulatory Authority.
“Foreign Currency” means at any time any currency other than Dollars.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person (a)(i) that is not organized or incorporated under the laws of the United
States, any state of the United States or the District of Columbia and (ii) that
has not become a Loan Party in accordance with Section 5.7 or (b) whose direct
or indirect parent is a Foreign Subsidiary.
“Fund” means (a) any Ares Fund, (b) any co-investment vehicle established in
connection with an Ares Fund or acquired in connection with the acquisition of
an Ares Fund, (c) any entity established (or acquired) in connection with an
Ares Fund to serve as the general partner, managing member or other similar role
in connection with such Ares Fund, and (d) any other investment fund or managed
account (and related co-investment vehicles) established (or acquired) directly
or indirectly by the Loan Parties; provided if at any time any Person described
- 19 -



--------------------------------------------------------------------------------



above in any of clauses (a), (b), (c) or (d) of this definition receives any
Management Fees owing to it (or if any Management Fees are payable, in whole or
in part, to any such Person), such Person shall thereafter no longer be a Fund
for all purposes under this Agreement and the other Loan Documents.
“Funding Date” means the date on which any Advance is made by the Lenders.
“Funding Losses” has the meaning set forth in Section 2.6(b)(ii).
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.
“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.
“Governmental Authority” means to any federal, state, local, or other
governmental department, commission, board, bureau, agency, central bank, court,
tribunal, or other instrumentality, domestic or foreign.
“Guarantors” means (a) Ares, AIH, Ares Finance Co. LLC, and Ares Offshore
Holdings L.P. and (b) each other Person who from time to time guarantees the
Debt of Borrower to the Lender Group under the Loan Documents pursuant to the
provisions of Section 5.7, and “Guarantor” means any one of them.
“Guaranty” means the guaranty provided for under Article XII of this Agreement.
“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.
“Holdout Lender” has the meaning set forth in Section 11.2.
“Impacted Interest Period” has the meaning set forth in the definition of “LIBOR
Rate”.
“Incentive Fee” means, with respect to any Fund, any payment or distribution
received in respect of any “carried interest” or similar profit interest in such
Fund (including incentive or performance fees dependent on investment
performance or results); provided that “Incentive Fees” shall not include that
portion of any “carried interest”, similar profit interest, incentive fee or
performance fee in any Fund accruing to any co-invest entity or otherwise
directly or indirectly to the individuals providing or who have provided
investment management services to such Fund, or the current or former members,
partners, employees, executives, consultants, contractors or advisors of the
Loan Parties or any of their Affiliates, or allocable under GAAP to any Person
that is not the manager or general partner of such Fund.
- 20 -



--------------------------------------------------------------------------------



“Increase Effective Date” has the meaning set forth in Section 2.18(a).
“Increase Joinder” has the meaning set forth in Section 2.18(a).
“Indemnified Liabilities” has the meaning set forth in Section 8.2.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 8.2.
“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
“Intercompany Subordination Agreement” means that certain Subordination
Agreement, dated as of the Closing Date, among the Loan Parties and Agent.
“Interest Expense” means, for any Person with respect to any period, the
aggregate interest expense (both accrued and paid) of such Person and its
Subsidiaries for such period on a Stand Alone Basis, including the portion of
any payments or accruals with respect to Capitalized Lease Obligations allocable
to interest expense, in each case, determined in accordance with GAAP, plus any
net hedging interest payments (or minus any net interest hedging amounts
received in cash), excluding any mark to market gain or loss from the underlying
hedge instrument. For purposes of calculating Interest Expense, for any period,
if at any time during such period (and after the Restatement Effective Date)
such Person or any of its Subsidiaries shall have assumed or acquired any Person
obligated to pay any Debt, Interest Expense for such period shall be calculated
after giving pro forma effect thereto as if such acquisition of Debt occurred on
the first day of such period.
“Interest Payment Date” means, (x) in the case of Base Rate Loans, the first day
of each fiscal quarter and, (y) in the case of LIBOR Rate Loans, the last day of
the applicable Interest Period, provided, however, that in the case of any
Interest Period greater than 3 months in duration, interest shall be payable at
3 month intervals after the commencement of the applicable Interest Period and
on the last day of such Interest Period.
“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made (including the date a Base
Rate Loan is converted to a LIBOR Rate Loan, or a LIBOR Rate Loan is renewed as
a LIBOR Rate Loan, which, in the latter case, will be the last day of the
expiring Interest Period) and ending on the date which is one (1), two (2),
three (3), or six (6) months thereafter, as selected by Borrower, or twelve (12)
months thereafter, as requested by Borrower and approved by the Lenders;
provided, however, that no Interest Period may extend beyond the Maturity Date.
- 21 -



--------------------------------------------------------------------------------



“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded upward to four decimal places) determined by the Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the applicable Screen Rate (for the longest period for which the applicable
Screen Rate is available for the applicable currency) that is shorter than such
Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which such Screen Rate is available for the applicable currency)
that exceeds such Impacted Interest Period, in each case, at such time.
“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of, or beneficial interest in, stock,
instruments, bonds, debentures or other securities of any other Person, or any
direct or indirect loan, advance, or capital contribution by such Person to any
other Person, including all indebtedness and accounts receivable due from that
other Person that did not arise from sales or the rendition of services to that
other Person in the ordinary and usual course of such Person’s business, and
deposit accounts (including certificates of deposit).
“IPO Event” means an underwritten public offering by Ares Parent pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act.
“Issuing Lender” means, with respect to the Existing Letters of Credit or any
Letter of Credit, JPMCB, Bank of America, N.A., Wells Fargo Bank, National
Association, or any other Lender that, at the request of Borrower and with the
consent of Agent, agrees, in such Lender’s sole discretion, to become an Issuing
Lender for the purpose of issuing Letters of Credit pursuant to Section 2.10.
Any Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
“Japanese Yen” means the lawful currency of Japan.
“JPMCB” has the meaning set forth in the preamble to this Agreement.
“L/C Disbursement” means a payment made by any Issuing Lender to a beneficiary
of a Letter of Credit pursuant to such Letter of Credit.
“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 9.1.
“Lender Group” means, individually and collectively, each of the Lenders
(including each of the Issuing Lenders) and Agent.
“Lender Group Expenses” means all (a) reasonable costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or any other Loan
Party under
- 22 -



--------------------------------------------------------------------------------



any of the Loan Documents that are paid, advanced, or incurred by Agent,
(b) reasonable fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with Borrower or any other Loan Party, including,
fees or charges for photocopying, notarization, couriers and messengers,
(c) costs and expenses incurred by Agent in the disbursement of funds to
Borrower or other members of the Lender Group (by wire transfer or otherwise),
(d) charges paid or incurred by Agent resulting from the dishonor of checks,
(e) reasonable costs and expenses paid or incurred by Agent or any Lender to
correct any default or enforce any provision of the Loan Documents,
(f) reasonable costs and expenses of third party claims or any other suit paid
or incurred by the Agent or any Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Loan Party, (g) Agent’s
reasonable costs and expenses (including attorneys’ fees of one counsel)
incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (h) Agent’s and each Lender’s
costs and expenses (including attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any other Loan Party or in exercising rights
or remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any remedial action.
“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.
“Letter of Credit” has the meaning set forth in Section 2.10(a).
“Letter of Credit Collateral Account” has the meaning set forth in
Section 2.10(g).
“Letter of Credit Commitment” means
“Letter of Credit Commitment” means (i) with respect to JPMCB, $10,000,000 (or
such greater amount as may be agreed between Borrower and JPMCB), (ii) with
respect to Bank of America, N.A., $10,000,000 (or such greater amount as may be
agreed between Borrower and Bank of America, N.A.), (iii) with respect to Wells
Fargo Bank, National Association, $10,000,000 (or such greater amount as may be
agreed between Borrower and Wells Fargo Bank, National Association), and
(iv) with respect to any other Issuing Lender, such amount as may be agreed
between Borrower and such Issuing Lender; provided that the aggregate Letter of
Credit Commitment for all such Issuing Lenders shall in no event exceed
$300,000,000.
“Letter of Credit Fee” has the meaning set forth in Section 2.3(g).
“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate amount of
all L/C Disbursements in respect of such Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time.
- 23 -



--------------------------------------------------------------------------------



“LIBOR Quoted Currency” means Dollars, British Pounds Sterling, euros, Japanese
Yen, or any other Alternative Currency which is dealt with in the London
interbank deposit market.
“LIBOR Rate” means, with respect to any LIBOR Rate Loan for any applicable
currency and for any Interest Period, the LIBOR Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBOR Screen Rate shall not be available
at such time for such Interest Period (an “Impacted Interest Period”) with
respect to the applicable currency then the LIBOR Rate shall be the Interpolated
Rate.
“LIBOR Rate Loan” means each portion of an Advance bearing interest based on the
LIBOR Rate.
“LIBOR Screen Rate” means, for any day and time, with respect to any LIBOR Rate
Loan for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the LIBOR Screen Rate as so
determined would be less than zero, such rate shall be deemed to zero for the
purposes of this Agreement.
“Lien” means any lien, hypothecation, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money) for security, security
interest, charge, or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).
“Loan” means an Advance made by the Lenders (or Agent on behalf thereof) to
Borrower pursuant to Section 2.1, and “Loans” means all such Advances.
“Loan Documents” means this Agreement, the Letters of Credit, the Intercompany
Subordination Agreement, the Confirmation Agreement, each Fee Letter, and any
and all other documents, agreements, or instruments that have been or are
entered into by Borrower or any Guarantor, on the one hand, and Agent, on the
other hand, in connection with the transactions contemplated by this Agreement.
“Loan Party” means the Borrower, any other entity comprising the Borrower from
time to time or any Guarantor, and “Loan Parties” means, collectively, jointly
and severally, the Borrower, each other entity comprising the Borrower from time
to time and the Guarantors.
- 24 -



--------------------------------------------------------------------------------



“Loan Party Joinder Agreement” shall mean a Loan Party Joinder Agreement
executed by a new Loan Party and the Agent in substantially the form of Exhibit
A-3 or such other form agreed to by the Borrower and the Agent.
“Local Bank Reference Rate” means, with respect to any Interest Period for a
Local Rate Currency, the average bid reference rate as administered by the
applicable administrator of that rate (or any other Person that takes over the
administration of that rate) for such Local Rate Currency with a tenor equal to
such Interest Period, displayed on the page applicable for such currency of the
Reuters screen (or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion,
(the “Local Screen Rate”)) at a time as selected by the Agent in its discretion
on the Quotation Day for such Interest Period; provided that if any such rate as
so determined would be less than zero, the such rate will be deemed to be zero
for the purposes of this Agreement.
“Local Rate” means for Loans in a Local Rate Currency, the Local Bank Reference
Rate for that currency.
“Local Rate Currency” means any Alternative Currency which is not dealt with in
the London (or, in the case of British Pounds Sterling, Paris) interbank deposit
market.
“Local Screen Rate” has the meaning assigned to such term in the definition of
“Local Bank Reference Rate”.
“Local Time” means, with respect to any Loan or Letter of Credit denominated in
or any payment to be made in any Currency, the local time in the Principal
Financial Center for the Currency in which such Loan is denominated or such
payment is to be made.
“Management Fee” means, with respect to any Fund, any management, servicing or
administrative fee and any other similar (and regularly recurring) compensation
paid by such Fund or portfolio company for the management, servicing,
administration or similar function performed in connection with such Fund or
portfolio company (excluding for the avoidance of doubt, any Incentive Fee), in
each case, as would appear as management fees on the financial statements of the
Loan Parties and their consolidated Subsidiaries on a Stand-Alone Basis.
“Margin Securities” means “margin stock” as that term is defined in Regulation U
of the Federal Reserve Board.
“Material Adverse Effect” means, with respect to a specified Person, a material
and adverse effect on the business, operations, Assets, or condition (financial
or otherwise) of such Person and its Subsidiaries, taken as a whole.
“Material Operating Group Entity” means any Operating Group Entity existing on
the Closing Date or formed or acquired thereafter that owns or controls (a) any
investment or asset management services, financial advisory services, money
management services, merchant
- 25 -



--------------------------------------------------------------------------------



banking activities or similar or related business, including but not limited to
a business providing services to mutual funds, private equity or debt funds,
hedge funds, funds of funds, corporate or other business entities or individuals
or (b) any person that makes investments, including investments in funds of the
type specified in clause (a); provided, however, that, for the avoidance of
doubt, none of the Ares Holdings Inc., Ares Offshore Holdings, Ltd., Ares Holdco
LLC, AOF Holdco LLC, AI Holdco LLC, AI Holdings, L.P., any Fund or any
Subsidiary of a Fund shall be a “Material Operating Group Entity” hereunder.
“Maturity Date” means the earlier to occur of (a) March 30, 2025 or (b) such
earlier date on which the Loans shall become due and payable in accordance with
the terms of this Agreement and the other Loan Documents.
“Maximum Revolver Amount” means, as of any date after giving effect to the
Restatement Effective Date, $1,065,000,000 as such amount may be reduced
pursuant to Section 2.9; provided, however, to the extent there is an increase
in Revolver Commitments pursuant to Section 2.18, the foregoing “$1,065,000,000”
shall thereafter be deemed to be increased upon the effectiveness of, and to the
extent of, such increase.
“Moody’s” has the meaning set forth in the definition of “Cash Equivalents”
hereto.
“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person for such period on a Stand Alone Basis, determined in
accordance with GAAP, but excluding from the determination of Net Income all
realized and unrealized gains and losses on Investments incurred by such Person
during such period.
“New Acquisition” means any acquisition by a Loan Party or a Subsidiary of a
Loan Party of Assets after the Closing Date, to the extent otherwise permitted
by this Agreement, provided that, for all purposes of this Agreement, any
acquisition by a portfolio company or Fund for which a Loan Party or Subsidiary
contributes consideration in connection with such acquisition and such
acquisition will directly or indirectly result in increased Management Fees for
any Loan Party or Subsidiary shall be deemed to be a New Acquisition.
“New Management Fee Assets” means, for any New Acquisition (other than any Ares
Fund that is a CLO or Assets that are managed by a Designated Subsidiary) and
determined immediately upon the consummation of such New Acquisition, the
aggregate amount (without duplication and calculated on a consistent basis with
“Assets Under Management”) for the applicable fund and any Person or asset pool
subject to an asset management contract that requires payment of Management Fees
included in such New Acquisition (any of the foregoing funds, Persons or asset
pools, a “Fee Generating Entity”) of invested capital in such Fee Generating
Entities to the extent Management Fees are earned thereon (whether such
Management Fees are calculated on a percentage or a flat fee basis, provided
that the amount of invested capital on which any Management Fees are calculated
on a flat fee basis shall exclude the amount thereof funded from Debt) and only
to the extent such Fee Generating Entity would also constitute a Fund upon the
consummation of such New Acquisition.
- 26 -



--------------------------------------------------------------------------------



“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to zero for the purposes of calculating such rate.
“Obligations” means all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
contingent reimbursement obligations with respect to outstanding Letters of
Credit, obligations (including indemnification obligations), fees (including the
Letter of Credit Fee and the fees provided for in any Fee Letter), charges,
costs, expenses (including Lender Group Expenses) (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, whether or not
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), lease payments, guaranties, covenants, and duties of any kind and
description incurred and outstanding by Borrower to the Lender Group pursuant to
or evidenced by the Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise. Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all extensions, modifications,
renewals, or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.
“Operating Group Entity” means each Guarantor and any person that is a direct
Subsidiary of Ares Parent.
“Originating Lender” has the meaning set forth in Section 9.1(d).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).
“Participant” has the meaning set forth in Section 9.1(d).
- 27 -



--------------------------------------------------------------------------------



“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.
“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a lender) business judgment.
“Permitted Holders” means Ares Owners Holdings L.P. and current and former
partners, senior management and employees of any Loan Party and its Affiliates
and their Family Members and their Family Trusts, in each case, as of the
Closing Date.
“Permitted Investments” means (a) Investments in cash and Cash Equivalents;
(b) Investments in negotiable instruments for collection; (c) advances made in
connection with purchases of goods or services in the ordinary course of
business; (d) any Investments to the extent that (i) the Distribution by
Borrower of the cash, Cash Equivalents or other Assets used to fund such
Investment or transfer would not have violated this Agreement, (ii) such
Investment or such transfer would not otherwise result in an Event of Default or
an Unmatured Event of Default, and (iii) after giving pro-forma effect thereto,
the Borrower would be in compliance with Section 6.13; (e) loans and advances to
employees, partners or officers of any Loan Party or its Affiliates in the
nature of travel advances, advances against salary and other similar advances in
an aggregate outstanding amount at any one time not in excess of $50,000,000;
(f) other Investments existing on the Closing Date described in the Disclosure
Statement with respect to Section 6.3 hereof; (g) deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent
with past practices of any Loan Party or any Subsidiary; (h) Investments of any
Loan Party or any Subsidiary under any Hedging Agreement so long as such Hedging
Agreements are used solely as a part of its normal business operations as a risk
management strategy or hedge against changes resulting from market operations
and not as a means to speculate for investment purposes on trends and shifts in
financial or commodities markets; (i) existing Investments of Persons acquired
to the extent such acquisition is otherwise permitted hereunder and so long as
such Investment was not made in contemplation of such acquisition; (j)
Investments in the form of Letters of Credit issued by Agent on behalf of
Borrower to support the credit obligations of a Fund; (k) Investments comprising
general partnership interests held by Subsidiaries in Funds; (l) other
Investments in an aggregate amount not to exceed $200,000,000 at any time, (m)
Investments to the extent made or funded with the proceeds from a substantially
contemporaneous sale of equity of Borrower or its direct or indirect parents;
(n) Investments received or acquired in connection with a restructuring,
reorganization, bankruptcy or workout of an existing Investment; (o) illiquid
Investments received or acquired in connection with a liquidation of a Fund; (p)
Investments made in order to pay salary of employees and other personnel and
other ongoing operating expenses; and (q) contributions of consideration by a
Loan Party or Subsidiary in connection with a New Acquisition of the type
specified in the proviso in the definition thereof provided that cash
consideration shall not exceed $275,000,000 for each such New Acquisition.
“Permitted Liens” means: (a) Liens for taxes, assessments, or governmental
charges or claims the payment of which is not, at such time, required by
Section 5.4 hereof,
- 28 -



--------------------------------------------------------------------------------



(b) any attachment or judgment Lien either in existence less than 30 calendar
days after the entry thereof, or with respect to which execution has been
stayed, or with respect to which payment in full above any applicable deductible
is covered by insurance (so long as no reservation of rights has been made by
the insurer in connection with such coverage), and Liens incurred to secure any
surety bonds, appeal bonds, supersedeas bonds, or other instruments serving a
similar purpose in connection with the appeal of any such judgment, (c) banker’s
Liens in the nature of rights of setoff arising in the ordinary course of
business of a Loan Party, (d) Liens, if any, granted by the Loan Parties to
Agent in order to secure their respective obligations under this Agreement and
the other Loan Documents to which they are a party, (e) Liens and deposits in
connection with workers’ compensation, unemployment insurance, social security
and other legislation affecting any Loan Party and its Subsidiaries, (f) Liens
arising by operation of law in favor of carriers, warehousemen, landlords,
mechanics, materialmen, laborers or employees for sums that are not yet
delinquent or are being contested in good faith, (g) Liens described in the
Disclosure Statement with respect to Section 4.8 hereof, if any, but not the
extension of coverage thereof to other property or assets, (h) easements, rights
of way, zoning restrictions and similar encumbrances on real property and minor
irregularities in the title thereto that do not (i) secure obligations for the
payment of money or (ii) materially impair the value of such property or its use
by any Loan Party or any of its Subsidiaries in the normal conduct of such
Person’s business, any interest or title of a lessor under any lease entered
into by a Loan Party or any Subsidiary in the ordinary course of its business
and covering only the assets so leased, (i) leases or subleases, licenses or
sublicenses granted to other Persons not materially interfering with the conduct
of the business of the Borrower or any of its Subsidiaries, (j) Liens in
connection with the financing of insurance premiums in the ordinary course of
business which attach solely to the proceeds thereof or any premium refund,
(k) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Loan Party or any Subsidiary in connection
with any letter of intent or purchase agreement (to the extent that the
acquisition or disposition with respect thereto is otherwise permitted
hereunder), provided that (i) the Distribution by Borrower of cash in an amount
equal to such cash earnest money deposit would not be prohibited by Section 6.5
and (ii) such acquisition would not otherwise result in an Event of Default or
an Unmatured Event of Default, (l) Liens encumbering customary deposits and
margin deposits, and similar Liens and margin deposits, and similar Liens
attaching to commodity trading accounts and other deposit or brokerage accounts
incurred in the ordinary course of business, provided that (i) the Distribution
by Borrower of cash in an amount equal to such deposit would not be prohibited
by Section 6.5 and (ii) no Event of Default or an Unmatured Event of Default has
occurred and is continuing at the time of such incurrence, (m) Liens deemed to
exist as a matter of law in connection with permitted repurchase obligations or
set-off rights, (n) Liens in favor of collecting banks arising under
Section 4-210 of the UCC, (o) purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into the ordinary course of business, (p) other Liens
granted by any Loan Party or any Subsidiary in the ordinary course of its
business with respect to obligations (including Purchase Money Debt) that do not
exceed $150,000,000 in the aggregate, (q) precautionary Liens and filings of
financing statements under the UCC, covering assets sold or contributed to any
Person not prohibited hereunder, (r) Liens on Investments of Designated
Subsidiaries securing Debt incurred in accordance with Sections 6.1(n) and
6.1(p) for the purpose of financing such Investments to the extent such Lien
does not cover assets owned by any Loan
- 29 -



--------------------------------------------------------------------------------



Party or other Restricted Subsidiary, and (s) Liens granted by any Loan Party in
favor of any other Loan Party, or Liens granted by any other Subsidiary in favor
of any Loan Party.
“Permitted Tax Distribution” means in respect of any fiscal year during which
any Loan Party or Restricted Subsidiary qualifies as a partnership for U.S.
federal and state income tax purposes, a Distribution to owners of its
Securities with respect to such fiscal year in an aggregate cash amount not to
exceed the product of (a) the amount of taxable income allocated by such Loan
Party or Restricted Subsidiary to such owners for such fiscal year, as reduced
by any available carryforwards of net operating losses, capital losses, and
similar items, calculated by assuming that each such owner elects to carry
forward such items and that such owner’s only income, gain, deductions, losses
and similar items are those allocated to such owner by such Loan Party or
Restricted Subsidiary and taking into account such limitations as the limitation
on the deductibility of capital, multiplied by (b) the highest effective
combined federal, state and local income tax rate applicable during such fiscal
year to a natural person residing in the applicable jurisdiction taxable at the
highest marginal federal income tax rate and the highest marginal income tax
rates (after giving effect to the federal income tax deduction for such state
and local income taxes and without taking into account the effects of Sections
67 and 68 of the Code).
“Person” means and includes natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.
“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Agent.
“Prime Rate” has the meaning set forth in the definition of “Base Rate” hereto.
“Pro Rata Share” means, as of any date of determination:
(a) with respect to a Lender’s obligation to make Advances and receive payments
of principal, interest, fees, costs, and expenses with respect thereto,
(i) prior to the Revolver Commitments being terminated or reduced to zero, the
percentage obtained by dividing (y) such Lender’s Revolver Commitment, by
(z) the aggregate Revolver Commitments of all Lenders, and (ii) from and after
the time that the Revolver Commitments have been terminated or reduced to zero,
the percentage obtained by dividing (y) the aggregate outstanding principal
amount of such Lender’s Advances by (z) the aggregate outstanding principal
amount of all Advances,
(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the respective Issuing Lender, and to receive payments of fees with
respect thereto, (i) prior to the Revolver Commitments being terminated or
reduced to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate Revolver Commitments of all Lenders, and
(ii) from and after the time that the Revolver Commitments have been terminated
or reduced to zero, the percentage obtained by dividing (y) the aggregate
- 30 -



--------------------------------------------------------------------------------



outstanding principal amount of such Lender’s Advances by (z) the aggregate
outstanding principal amount of all Advances, and
(c) with respect to all other matters as to a particular Lender (including the
indemnification obligations arising under Section 10.6), (i) prior to the
Revolver Commitments being terminated or reduced to zero, the percentage
obtained by dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate
amount of Revolver Commitments of all Lenders, and (ii) from and after the time
that the Revolver Commitments have been terminated or reduced to zero, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s Advances, by (z) the outstanding principal amount of all Advances;
provided, however, that if all of the Advances have been repaid in full and
Letters of Credit remain outstanding, Pro Rata Share under this clause shall be
determined based upon subclause (i) of this clause (c) as if the Revolver
Commitments had not been terminated or reduced to zero and based upon the
Revolver Commitments as they existed immediately prior to their termination or
reduction to zero.
“Purchase Money Debt” means Debt (other than the Obligations, but including
Capitalized Lease Obligations), incurred at the time of, or within 20 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof (and secured by a Permitted Lien under
clause (p) of the definition thereof).
“Quotation Day” means, with respect to any LIBOR Rate Loan for any Interest
Period, (i) if the currency is an Alternative Currency (other than euros,
Japanese Yen, or any Local Rate Currency), the first day of such Interest
Period, and (ii) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case under this clause
(ii), market practice differs in the relevant market where the LIBOR Rate for
such currency is to be determined, in which case the Quotation Day will be
determined by the Agent in accordance with market practice in such market (and
if quotations would normally be given on more than one day, then the Quotation
Day will be the last of those days)).
Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
trustees, administrators and advisors of such Person and such Person’s
Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the NYFRB,
or a committee officially endorsed or convened by the Federal Reserve Board
and/or the NYFRB or, in each case, any successor thereto.
“Replacement Lender” has the meaning set forth in Section 11.2.
“Request for Borrowing” means an irrevocable written notice from any of the
individuals identified on Exhibit R-1 attached hereto (or, in certain cases, two
of such individuals, all as set forth in further detail in Exhibit R-1 attached
hereto) to Agent of Administrative Entity’s request for an Advance or for the
issuance of a Letter of Credit, which notice shall be substantially in the form
of Exhibit R-2 attached hereto.
- 31 -



--------------------------------------------------------------------------------



“Request for Conversion/Continuation” means an irrevocable written notice from
any of the individuals identified on Exhibit R-1 attached hereto (or, in certain
cases, two of such individuals, all as set forth in further detail in
Exhibit R-1 attached hereto) to Agent pursuant to the terms of Section 2.7,
substantially in the form of Exhibit R-3 attached hereto.
“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Share) exceed 50%.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, secretary, general counsel, vice
president, manager, or controller of a Person, or such other officer of such
Person designated by a Responsible Officer in a writing delivered to Agent, in
each case, to the extent that any such officer is authorized to bind Borrower or
the applicable Guarantor (as applicable).
“Restatement Effective Date” means the date on which the conditions specified in
Section 3.1 are satisfied (or waived in accordance with Section 11.2).
“Restricted Subsidiary” means each Subsidiary of a Loan Party other than a
Designated Subsidiary. A “Restricted Subsidiary of a Person” (or other provision
herein having the same meaning) refers to a Restricted Subsidiary that is also a
Subsidiary of such Person. Each Guarantor shall at all times constitute a
Restricted Subsidiary.
“Revaluation Date” shall mean (a) with respect to any Loan denominated in any
Alternative Currency, each of the following: (i) the date of the borrowing of
such Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement; (b) with respect to any Letter of
Credit denominated in an Alternative Currency, each of the following: (i) the
date on which such Letter of Credit is issued, (ii) the first Business Day of
each calendar month and (iii) the date of any amendment of such Letter of Credit
that has the effect of increasing the face amount thereof; and (c)
any additional date as the Agent may determine at any time when an Event of
Default exists.
“Revolver Commitment” means, with respect to each Lender, its commitment to make
Advances, and to acquire participations in Letters of Credit denominated in
Dollars and in Alternative Currencies hereunder, and, with respect to all
Lenders, their commitments in respect of the Revolving Credit Facility, in each
case in the maximum aggregate amount as set forth beside such Lender’s name
under the applicable heading on Schedule C-1, beside such Lender’s name under
the applicable heading in the applicable Increase Joinder, or in the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder, as such
amounts may be (a) reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 9.1, and
(b) increased from time to time pursuant to Section 2.18.
“Revolver Post-Increase Lenders” has the meaning set forth in Section 2.18(d).
- 32 -



--------------------------------------------------------------------------------



“Revolver Pre-Increase Lenders” has the meaning set forth in Section 2.18(d).
“Revolving Credit Facility” means the revolving credit facility described in
Section 2.1(a).
“Revolving Credit Facility Usage” means, at the time any determination thereof
is to be made, the aggregate Dollar amount of the outstanding Advances at such
time.
“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the respective Issuing Lender with
respect to such Letter of Credit, consisting of (a) the amount available to be
drawn or which may become available to be drawn, (b) all amounts that have been
paid by such Issuing Lender with respect thereto to the extent not reimbursed by
Borrower, whether by the making of an Advance or otherwise, and (c) all accrued
and unpaid interest, fees, and expenses payable with respect thereto.
“S&P” has the meaning set forth in the definition of “Cash Equivalents” hereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country, or (c) any Person controlled by any such Person.
“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rate collectively
and individually as the context may require.
“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.
“Securities” means the capital stock, membership interests, partnership
interests (whether limited or general) or other securities or equity interests
of any kind of a Person, all warrants, options, convertible securities, and
other interests which may be exercised in respect of, converted into or
otherwise relate to such Person’s capital stock, membership interests,
partnership interests (whether limited or general) or other equity interests and
any other securities, including debt securities of such Person.
“Securities Act” shall mean the Securities Act of 1933, as amended.
- 33 -



--------------------------------------------------------------------------------



“Significant Restricted Subsidiary” means, at any time of determination, any
(a) Loan Party or (b) any other Restricted Subsidiary that, together with its
Subsidiaries, has aggregate Management Fees greater than 10% of the aggregate
Management Fees of the Loan Parties and the Restricted Subsidiaries, taken as a
whole, at such time.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Stand Alone Basis” means, for any Person, with respect to any financial
calculation or information that is specified herein to be calculated or reported
on a “Stand Alone Basis”, such calculation or information for such Person and
its Subsidiaries on a stand-alone basis which deconstructs funds required to be
consolidated under GAAP and, when used in respect of the Borrower (but not Ares
Parent), that such calculation or information is to be determined on a combined
basis with respect to each Loan Party and its Subsidiaries.
“Subsidiary” means, with respect to any Person (a) any corporation in which such
Person, directly or indirectly through its Subsidiaries, owns more than 50% of
the stock of any class or classes having by the terms thereof the ordinary
voting power to elect a majority of the directors of such corporation, and
(b) any partnership, association, joint venture, limited liability company, or
other entity in which such Person, directly or indirectly through its
Subsidiaries, has more than a 50% equity interest at the time; provided,
however, that for the purposes of this Agreement, (x) no Fund or Subsidiary of a
Fund shall be deemed to be a Subsidiary of a Loan Party and (y) none of Ares
Investor Services LLC nor any of its Subsidiaries shall be deemed to be a
Subsidiary of a Loan Party.
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Commitment” means, with respect to each Lender, its Revolver Commitment
and, with respect to all Lenders, the sum of their Revolver Commitments, in each
case in the maximum aggregate amounts as are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 attached hereto, beside such
Lender’s name under the applicable heading in the applicable Increase Joinder,
or on the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be (1) reduced
or increased from time to time pursuant to assignments made in
- 34 -



--------------------------------------------------------------------------------



accordance with the provisions of Section 9.1, and (2) increased from time to
time pursuant to Section 2.18.
“UCC” means the New York Uniform Commercial Code as in effect from time to time.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“United States” means the United States of America.
“Unmatured Event of Default” means an event, act, or occurrence which, with the
giving of notice or the passage of time, would become an Event of Default.
“Unrestricted Subsidiary” means, unless otherwise designated by the
Administrative Entity, (a) any Subsidiary of an Unrestricted Subsidiary, and
(b) any other Subsidiary of a Loan Party designated by the Administrative Entity
as an Unrestricted Subsidiary pursuant to Section 5.10.
“USA Patriot Act” has the meaning set forth in Section 11.13.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.



- 35 -



--------------------------------------------------------------------------------



1.2 Construction. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular and to the singular
include the plural, the part includes the whole, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.” References in this Agreement to a
“determination” or “designation” include estimates by Agent (in the case of
quantitative determinations or designations), and beliefs by Agent (in the case
of qualitative determinations or designations). The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.
Article, section, subsection, clause, exhibit, and schedule references are to
this Agreement unless otherwise specified. Any reference herein to this
Agreement or any of the Loan Documents includes any and all alterations,
amendments, restatements, changes, extensions, modifications, renewals, or
supplements thereto or thereof, as applicable. Any reference herein to any
Person shall be construed to include such Person’s successors and assigns
including, without limitation, as a result of a restructuring or conversion not
prohibited by this Agreement. Any reference herein or in any other Loan Document
to the satisfaction or repayment in full of the Obligations, any reference
herein or in any other Loan Document to the Obligations being “paid in full” or
“repaid in full”, and any reference herein or in any other Loan Document to the
action by any Person to repay the Obligations in full, shall mean the repayment
in full in cash in Dollars or applicable Alternative Currency (or cash
collateralization or receipt of a backup letter of credit in accordance with the
terms hereof) of all Obligations other than contingent indemnification
Obligations.



1.3 Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP, as in effect from time to time; provided that, if the Borrower notifies
the Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Restatement Effective
Date in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. The Borrower covenants and agrees with the Lenders that
whether or not the Borrower may, after the Amendment No. 7 Effective Date, adopt
the Accounting Standards Update No. 2016-02, Leases (Topic 842) (or successor
standard solely as it relates to the accounting of lease assets and liabilities)
(“ASU 2016-02”) with respect to the definition of Capitalized Lease Obligations,
all determinations of compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted ASU 2016-02.



1.4 Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset,
- 36 -



--------------------------------------------------------------------------------



right, obligation or liability of a different Person, then it shall be deemed to
have been transferred from the original Person to the subsequent Person, and (b)
if any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.



1.5 Interest Rates; LIBOR Notification. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-In Election, Section 2.14(c) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the Borrower, pursuant to Section 2.14(e), of any
change to the reference rate upon which the interest rate on LIBOR Rate Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBOR Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 2.14(c), whether upon the
occurrence of a Benchmark Transition Event or an Early Opt-in Election, and (ii)
the implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.14(d)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBOR Rate or have the same volume or liquidity as did the London interbank
offered rate prior to its discontinuance or unavailability.



ARTICLE II
AMOUNT AND TERMS OF LOANS



2.1 Credit Facilities.
(a) Revolver Credit Facility.
(i) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement:
(A) each Lender agrees (severally, not jointly or jointly and severally) to make
revolving loans (“Advances”) to Borrower in Dollars or any Alternative Currency
in an aggregate amount at any one time outstanding not to exceed such Lender’s
Pro Rata Share of the Maximum Revolver Amount less such Lender’s Pro Rata Share
of the aggregate Letter of Credit Usage at such time; provided that at no time
shall the sum of such Lender’s aggregate Advances and such Lender’s Pro Rata
Share of the aggregate Letter of Credit Usage exceed such Lender’s Revolver
Commitment, and
(B) amounts borrowed pursuant to this Section 2.1 may be repaid at any time
during the term of this Agreement and, subject to the terms and conditions of
this Agreement, reborrowed prior to the Maturity Date. The outstanding
- 37 -



--------------------------------------------------------------------------------



principal amount of the Advances, together with interest accrued thereon, shall
be due and payable on the Maturity Date or, if earlier, on the date on which
they are declared due and payable pursuant to the terms of this Agreement.
(ii) No Lender shall have an obligation to make any Advance under the Revolving
Credit Facility on or after the Maturity Date.
(b) Conversion and Assumption of Existing Obligations. Subject to satisfaction
of the conditions precedent specified in Article III and effective as of the
Restatement Effective Date:
(i) Ares, AIH, and each Lender holding any outstanding Obligations (as defined
in the Existing Credit Agreement) hereby agree that the Revolver Commitments (as
defined in the Existing Credit Agreement) of each such Lender will be converted
into Revolver Commitments in the amount set forth opposite the name of such
Lender listed in Schedule C-1 attached hereto;
(ii) the outstanding Advances (as defined in the Existing Credit Agreement) of
the Lenders shall be automatically converted to Advances from the Lenders, in an
aggregate amount equal to the principal amount of Advances so converted. The
remaining outstanding Advances shall be made from the Lenders pro rata according
to the amount of their respective Revolver Commitments; provided that, the
Lenders shall make and receive payments among themselves, as set forth in a
written notice prepared by the Agent, so that, after giving effect thereto,
Advances are held ratably by the Lenders in accordance with their respective
Revolver Commitments; and
(iii) each of the Existing Letters of Credit shall automatically, and without
any action on the part of any Person, become Letters of Credit hereunder.



2.2 Rate Designation. Borrower shall designate each Loan as a Base Rate Loan or
a LIBOR Rate Loan in the Request for Borrowing or Request for
Conversion/Continuation given to Agent in accordance with Section 2.6 or
Section 2.7, as applicable. Each Base Rate Loan shall be denominated in Dollars.
Each Base Rate Loan shall be in a minimum principal amount of $500,000 and,
thereafter, in integral multiples of $100,000, unless such Advance is being made
to pay any interest, fees, or expenses then due hereunder, in which case such
Advance may be in the amount of such interest, fees, or expenses, and each LIBOR
Rate Loan shall be in a minimum principal amount of $500,000 and, thereafter, in
integral multiples of $100,000.



2.3 Interest Rates; Payment of Principal and Interest.
(a) Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of L/C Disbursements, or
under Section 2.13, 2.14 or 2.23, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 1:00 p.m., New York
time, on the date when due, in
- 38 -



--------------------------------------------------------------------------------



immediately available funds, without set‑off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Agent at
the Agent’s Account, except as otherwise expressly provided in the relevant Loan
Document and except payments to be made directly to an Issuing Lender as
expressly provided herein and payments pursuant to Sections 2.13, 2.14, 2.23 and
8.2, which shall be made directly to the Persons entitled thereto. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.
(b) All amounts owing under this Agreement (excluding payments of principal of,
and interest on, any Advance or payments relating to any Letters of Credit
denominated in any Alternative Currency, which are payable in such Alternative
Currency) or under any other Loan Document (except to the extent otherwise
provided therein) are payable in Dollars. Notwithstanding the foregoing, if
Borrower shall fail to pay any principal of any Advance when due (whether at
stated maturity, by acceleration, by mandatory prepayment or otherwise) or shall
fail to pay any reimbursement obligation in respect of any Letter of Credit when
due, the unpaid portion of such Advance or reimbursement obligation shall, if
such Advance or reimbursement obligation is not denominated in Dollars,
automatically be redenominated in Dollars on the due date thereof (or, if such
due date in respect of any such Advance is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal or reimbursement obligation shall be payable on demand; and if
Borrower shall fail to pay any interest on any Advance or on any reimbursement
obligation in respect of any Letter of Credit, or any other amount (other than
any principal or reimbursement obligation), that is not denominated in Dollars,
such interest or other amount shall automatically be redenominated in Dollars on
the due date therefor (or, if such due date in respect of any such Advance is a
day other than the last day of the Interest Period therefor, on the last day of
such Interest Period) in an amount equal to the Dollar Equivalent thereof on the
date of such redenomination and such interest or other amount shall be payable
on demand.
(c) Unless the Agent shall have received notice from Borrower prior to the date
on which any payment is due to the Agent for account of the Lenders or the
respective Issuing Lender hereunder that the Borrower will not make such
payment, the Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or such Issuing Lender, as the case may be, the amount
due. In such event, if Borrower has not in fact made such payment, then each of
the Lenders or such Issuing Lender, as the case may be, severally agrees to
repay to the Agent forthwith on demand the amount so distributed to such Lender
or such Issuing Lender with interest thereon at the Defaulting Lender Rate, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Agent.
(d) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including agreements between Agent
and
- 39 -



--------------------------------------------------------------------------------



individual Lenders), aggregate principal and interest payments shall be
apportioned ratably among the Lenders (according to the unpaid principal balance
of the Obligations to which such payments relate held by each Lender) and
applied thereto and payments of fees and expenses (other than fees or expenses
that are for Agent’s separate account, after giving effect to any agreements
between Agent and individual Lenders) shall be apportioned ratably among the
Lenders in accordance with their respective Pro Rata Shares.
(i) Subject to Section 2.3(d)(iii) below, all payments shall be remitted to
Agent and all such payments shall be applied as follows:
(A) first, to pay any fees and Lender Group Expenses then due to Agent under the
Loan Documents, until paid in full,
(B) second, to pay any fees and Lender Group Expenses then due to the Lenders
under the Loan Documents, on a ratable basis, until paid in full,
(C) third, ratably to pay interest due in respect of the Loans until paid in
full,
(D) fourth, so long as no Application Event has occurred and is continuing, to
pay the principal of all Advances until paid in full,
(E) fifth, if an Application Event has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full, and (ii) to Agent,
to be held by Agent, for the ratable benefit of the respective Issuing Lender
and those Lenders having a Revolver Commitment, as cash collateral in an amount
up to 102% of the Letter of Credit Usage until paid in full,
(F) sixth, if an Application Event has occurred and is continuing, to pay any
other Obligations until paid in full, and
(G) seventh, to Borrower (to be wired to the Ares Holdings Designated Account or
Ares Investments Designated Account, as directed by the Administrative Entity)
or such other Person entitled thereto under applicable law.
(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive.
(iii) In each instance, so long as no Application Event has occurred and is
continuing, Section 2.3(d)(i) shall not apply to any payment made by Borrower to
Agent and specified by Borrower to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.
(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the
- 40 -



--------------------------------------------------------------------------------



commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not any of the foregoing would
be or is allowed or disallowed in whole or in part in any Insolvency Proceeding,
other than any contingent and unasserted indemnification or similar Obligations.
(v) In the event of a direct conflict between the priority provisions of this
Section 2.3 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3 shall control and govern.
(e) Subject to Section 2.4, each Base Rate Loan shall bear interest upon the
unpaid principal balance thereof, from and including the date advanced or
converted, to but excluding the date of conversion or repayment thereof, at a
fluctuating rate, per annum, equal to the Base Rate plus the Applicable Margin.
Any change in the interest rate resulting from a change in the Base Rate will
become effective on the day on which each change in the Base Rate is announced
by Agent. Interest due with respect to Base Rate Loans shall be due and payable,
in arrears, commencing on the first Interest Payment Date following the
Restatement Effective Date, and continuing on each Interest Payment Date
thereafter up to and including the Interest Payment Date immediately preceding
the Maturity Date, and on the Maturity Date.
(f) Subject to Section 2.4, each LIBOR Rate Loan shall bear interest upon the
unpaid principal balance thereof, from the date advanced, converted, or
continued, at a rate, per annum, equal to the LIBOR Rate plus the Applicable
Margin. Interest due with respect to each LIBOR Rate Loan shall be due and
payable, in arrears, on each Interest Payment Date applicable to that LIBOR Rate
Loan and on the Maturity Date. Anything to the contrary contained in this
Agreement notwithstanding, Borrower may not have more than 10 LIBOR Rate Loans
outstanding at any one time.
(g) Borrower shall pay Agent (for the ratable benefit of the Lenders with a
Revolver Commitment), a Letter of Credit fee (in addition to the charges,
commissions, fees, and costs set forth in Section 2.10(f)) which shall accrue at
a rate equal to the Applicable Margin times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit (the “Letter of Credit Fee”). The
Letter of Credit Fee shall be due and payable quarterly in arrears on the first
day of each quarter.
(h) Unless prepaid in accordance with the terms hereof, the outstanding
principal balance of all Advances, together with accrued and unpaid interest
thereon, shall be due and payable, in full, on the Maturity Date.
(i) Any Lender by written notice to Borrower (with a copy to Agent) may request
that Loans made by it be evidenced by a promissory note. In such event, the
Borrower shall execute and deliver to such Lender a promissory note,
substantially in the form of Exhibit A-2, payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such promissory note and interest
- 41 -



--------------------------------------------------------------------------------



thereon shall at all times (including after assignment pursuant to Section 9.1)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns). For the avoidance of doubt, assignments
of any Loans by Lenders (irrespective of whether promissory notes are issued
hereunder) shall be in accordance with the provisions of Section 9 of this
Agreement. In no event shall the delivery of a promissory note pursuant to this
Section 2.3(i) constitute a condition precedent to any extension of credit
hereunder.



2.4 Default Rate. (i) If any principal of or interest on any Loan or any fee or
other amount payable by the Borrower hereunder is not paid when due, whether at
stated maturity, upon acceleration, by mandatory prepayment or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (A) in the case of overdue principal of any Loan, the rate
otherwise applicable to such Loan as provided above plus 2.0 percentage points
or (B) in the case of any other amount, 2.0 percentage points plus the rate
applicable to Base Rate Loans as provided above and (ii) upon the occurrence and
during the continuance of an Event of Default, (A) all Loans then outstanding
shall bear interest at a rate equal to the rate otherwise applicable to such
Loan plus 2.0 percentage points, and (B) the Letter of Credit Fee shall be
increased to 2.0 percentage points above the per annum rate otherwise applicable
thereunder. All amounts payable under this Section 2.4 shall be due and payable
on demand by Agent.



2.5 Computation of Interest and Fees Maximum Interest Rate; Letter of Credit
Fee. All computations of interest with respect to the Loans and computations of
the fees (including the Letter of Credit Fee) due hereunder for any period shall
be calculated on the basis of a year of 360 days for the actual number of days
elapsed in such period (except in the case of Loans denominated in British
Pounds Sterling or Base Rate Loans, which shall be 365/366 days). Interest shall
accrue from the first day of the making of a Loan (or the date on which interest
or fees or other payments are due hereunder, if applicable) to (but not
including) the date of repayment of such Loan (or the date of the payment of
interest or fees or other payments, if applicable) in accordance with the
provisions hereof.



2.6 Request for Borrowing.
(a) Each Base Rate Loan shall be made on a Business Day and each LIBOR Rate Loan
shall be made on a Eurodollar Business Day.
(b) Each Loan or Letter of Credit that is proposed to be made after the
Restatement Effective Date shall be made upon written notice, by way of a
Request for Borrowing, which Request for Borrowing shall be irrevocable and
shall be given by facsimile, mail, electronic mail (in a format bearing a copy
of the signature(s) required thereon), or personal service, and delivered to
Agent and Issuing Bank as provided in Section 11.3.
- 42 -



--------------------------------------------------------------------------------



(i) for a Base Rate Loan, Borrower shall give Agent notice at least one
(1) Business Day prior to the date that is the requested Funding Date, and such
notice shall specify that a Base Rate Loan is requested and state the amount
thereof (subject to the provisions of this Article II).
(ii) for a LIBOR Rate Loan, Borrower shall give Agent notice at least three
(3) Eurodollar Business Days before the date the LIBOR Rate Loan is to be made,
and such notice shall specify that a LIBOR Rate Loan is requested and state the
amount and Interest Period thereof (subject to the provisions of this
Article II); provided, however, that no Loan shall be available as a LIBOR Rate
Loan when any Unmatured Event of Default or Event of Default has occurred and is
continuing. At any time that an Event of Default has occurred and is continuing,
Agent may convert, and shall convert if so requested by the Required Lenders,
the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder. If Borrower fails to designate a Loan
as a LIBOR Rate Loan in accordance herewith, the Loan will be a Base Rate Loan.
In connection with each LIBOR Rate Loan, Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (A) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (B) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (C) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any Request for Borrowing or Request for
Conversion/Continuation delivered pursuant hereto (such losses, costs, and
expenses, collectively, “Funding Losses”). Funding Losses shall, with respect to
Agent or any Lender, be deemed to equal the amount determined by Agent or such
Lender to be the excess, if any, of (I) the amount of interest that would have
accrued on the principal amount of such LIBOR Rate Loan had such event not
occurred, at the LIBOR Rate that would have been applicable thereto, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert, or continue,
for the period that would have been the Interest Period therefor), minus
(II) the amount of interest that would accrue on such principal amount for such
period at the interest rate which Agent or such Lender would be offered were it
to be offered, at the commencement of such period, Dollar deposits of a
comparable amount and period in the London interbank market. A certificate of
Agent or a Lender delivered to Borrower setting forth any amount or amounts that
Agent or such Lender is entitled to receive pursuant to this Section 2.6(b)(ii)
shall be conclusive absent manifest error.
(c) If the notice provided for in clause (b) of this Section 2.6 (i) with
respect to a Base Rate Loan or a LIBOR Rate Loan denominated in Dollars is
received by Agent not later than 1:00 p.m. New York time or (ii) with respect to
a LIBOR Rate Loan denominated in an Alternative Currency is received by Agent
not later than 10:00 a.m. London time, on a Business Day or Eurodollar Business
Day, as applicable, such day shall be treated as the first Business Day or
Eurodollar Business Day, as applicable, of the required notice period. In any
other event, such notice will be treated as having been received immediately
before 1:00 p.m. New York time (or 10:00 a.m. London time), of the next Business
Day or Eurodollar Business Day, as applicable, and such day shall be treated as
the first Business Day or Eurodollar Business Day, as applicable, of the
required notice period.
- 43 -



--------------------------------------------------------------------------------



(d) Each Request for Borrowing shall specify, among other information,
(i) whether the applicable Loan or Letter of Credit will be used for the Loan
Parties’ general working capital purposes or to fund an Investment in a Fund
(and if the latter, the identity of the Fund(s) that the proceeds of such Loan
will be used by Borrower to invest in and the amount of each such Investment, if
applicable), (ii) after giving effect to such Loan or Letter of Credit, the
outstanding amount of Loans and Letters of Credit that have been used to finance
an Investment in each Fund (by such Fund), and the outstanding amount of all
Loans and Letters of Credit that have been used for the Loan Parties’ general
working capital purposes, (iii) with respect to any Fund as to which the
proceeds of Loans are to be used to fund investments, the fair market value of
the investments of the Loan Parties in such Fund, (iv) with respect to any
Margin Securities held by any Loan Party, a description of such Margin
Securities as well as the fair market value thereof as of the date of such
Request for Borrowing and (v) the amount of the proceeds of such Loan that will
be made available to each of Ares Holdings, Ares Investments, or another entity
comprising Borrower.
(e) Promptly after receipt of a Request for Borrowing pursuant to
Section 2.6(b), Agent shall notify the Lenders not later than 2:00 p.m. Local
Time, on the Business Day immediately preceding the Funding Date applicable
thereto (in the case of a Base Rate Loan), or the third Eurodollar Business Day
preceding the Funding Date (in the case of a LIBOR Rate Loan), by telecopy,
electronic mail (in a format bearing a copy of the signature(s) required
thereon), telephone, or other similar form of transmission, of the requested
Loan. Each Lender shall make the amount of such Lender’s Pro Rata Share of the
requested Loan available to Agent in immediately available funds, to Agent’s
Account, not later than 1:00 p.m. Local Time on the Funding Date applicable
thereto. After Agent’s receipt of the proceeds of such Loans, Agent shall make
the proceeds thereof available to Borrower on the applicable Funding Date by
(x) transferring to the Ares Holdings Designated Account immediately available
funds equal to the proceeds that are requested by Borrower to be sent to Ares
Holdings or another entity comprising Borrower (other than Ares Investments) in
the applicable Request for Borrowing, and (y) transferring to the Ares
Investments Designated Account immediately available funds equal to the proceeds
that are requested by Borrower to be sent to Ares Investments in the applicable
Request for Borrowing; provided, however, that Agent shall not request any
Lender to make, and no Lender shall have the obligation to make, any Loan if
Agent shall have actual knowledge that (1) one or more of the applicable
conditions precedent set forth in Section 3 will not be satisfied on the
requested Funding Date for the applicable Loan unless such condition has been
waived, or (2) the requested Loan would exceed the Availability on such Funding
Date.
(f) Unless Agent receives notice from a Lender on or prior to the Restatement
Effective Date or, with respect to any Loan after the Restatement Effective
Date, prior to 10:00 a.m. (New York time) on the date of such Loan, that such
Lender will not make available as and when required hereunder to Agent for the
account of Borrower the amount of that Lender’s Pro Rata Share of the Loan,
Agent may assume that each Lender has made or will make such amount available to
Agent in immediately available funds on the Funding Date and Agent may (but
shall not be so required), in reliance upon such assumption, make available to
Borrower on such date a corresponding amount. If and to the extent any Lender
shall not have made its full amount
- 44 -



--------------------------------------------------------------------------------



available to Agent in immediately available funds and Agent in such
circumstances has made available to Borrower such amount, that Lender shall on
the Business Day following such Funding Date make such amount available to
Agent, together with interest at the Defaulting Lender Rate for each day during
such period. A notice submitted by Agent to any Lender with respect to amounts
owing under this subsection shall be conclusive, absent manifest error. If such
amount is so made available, such payment to Agent shall constitute such
Lender’s Loan on the date of such Loan for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Borrower of such failure to fund and, upon
demand by Agent, Borrower shall pay such amount to Agent for Agent’s account,
together with interest thereon for each day elapsed since the date of such Loan,
at a rate per annum equal to the interest rate applicable at the time to the
Loans comprising such Loan, without in any way prejudicing the rights and
remedies of Borrower against the Defaulting Lender. The failure of any Lender to
make any Loan on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make a Loan on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on any Funding Date.
(g) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.10(d), 2.6(f) or 8.2, then the Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Agent for the account of such Lender for the
benefit of the Agent or the respective Issuing Lender to satisfy such Lender’s
obligations to it under such Section until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clauses (i) and
(ii) above, in any order as determined by the Agent in its discretion.
(h) All Advances shall be made by the Lenders contemporaneously and in
accordance with their Pro Rata Shares. It is understood that (i) no Lender shall
be responsible for any failure by any other Lender to perform its obligation to
make any Advance (or other extension of credit) hereunder, nor shall any
Revolver Commitment of any Lender be increased or decreased as a result of any
failure by any other Lender to perform its obligations hereunder, and (ii) no
failure by any Lender to perform its obligations hereunder shall excuse any
other Lender from its obligations hereunder. Each Lender at its option may make
any LIBOR Rate Advance by causing any Applicable Lending Office of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrower to repay such Loan in accordance with the terms
of this Agreement.



2.7 Conversion or Continuation.
(a) Subject to the provisions of clause (d) of this Section 2.7 and the
provisions of Section 2.14, Borrower shall have the option to (i) convert all or
any portion of the outstanding Base Rate Loans equal to $500,000, and integral
multiples of $100,000 in excess of such amount, to a LIBOR Rate Loan,
(ii) convert all or any portion of the outstanding LIBOR
- 45 -



--------------------------------------------------------------------------------



Rate Loans denominated in Dollars equal to $500,000 and integral multiples of
$100,000 in excess of such amount, to a Base Rate Loan, and (iii) upon the
expiration of any Interest Period applicable to any of its LIBOR Rate Loans,
continue all or any portion of such LIBOR Rate Loan equal to $500,000, and
integral multiples of $100,000 in excess of such amount, as a LIBOR Rate Loan
denominated in the same Currency, and the succeeding Interest Period of such
continued Loan shall commence on the expiration date of the Interest Period
previously applicable thereto; provided, however, that a LIBOR Rate Loan only
may be converted or continued, as the case may be, on the expiration date of the
Interest Period applicable thereto; provided further, however, that no
outstanding Loan may be continued as, or be converted into, a LIBOR Rate Loan
when any Unmatured Event of Default or Event of Default has occurred and is
continuing; provided further, however, that if, before the expiration of an
Interest Period of a LIBOR Rate Loan, Borrower fails timely to deliver the
appropriate Request for Conversion/Continuation, such LIBOR Rate Loan, in the
case of a LIBOR Rate Loan denominated in Dollars, automatically shall be
converted to a Base Rate Loan and, in the case of a LIBOR Rate Loan denominated
in an Alternative Currency, automatically shall be continued as a LIBOR Rate
Loan having an Interest Period of one month.
(b) Borrower shall by facsimile, mail, electronic mail (in a format bearing a
copy of the signature(s) required thereon), personal service or by telephone
(which shall be confirmed by one of the other means of delivery) deliver a
Request for Conversion/Continuation to Agent (i) no later than 1:00 p.m., Local
Time, one (1) Business Day prior to the proposed conversion date (in the case of
a conversion to a Base Rate Loan), and (ii) no later than 1:00 p.m. Local Time,
three (3) Eurodollar Business Days before (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan). A Request for Conversion/Continuation shall
specify (x) the proposed conversion or continuation date (which shall be a
Business Day or a Eurodollar Business Day, as applicable), (y) the amount and
type of the Loan to be converted or continued, and (z) the nature of the
proposed conversion or continuation.
(c) Any Request for Conversion/Continuation (or telephonic notice in lieu
thereof) shall be irrevocable and Borrower shall be obligated to convert or
continue in accordance therewith.
(d) No Loan (or portion thereof) may be converted into, or continued as, a LIBOR
Rate Loan with an Interest Period that ends after the Maturity Date.



2.8 Mandatory Repayment.
(a) The Revolver Commitments, including any commitment to issue any Letter of
Credit, shall terminate on the Maturity Date and all Loans, all interest that
has accrued and remains unpaid thereon, all contingent reimbursement obligations
of Borrower with respect to outstanding Letters of Credit, all unpaid fees,
costs, or expenses that are payable hereunder or under any other Loan Document,
and all other Obligations immediately shall be due and payable in full, without
notice or demand (including either (i) providing cash collateral to be held by
Agent in an amount equal to 102% of the Letter of Credit Usage, or (ii) causing
the original Letters of Credit to be returned to Agent), on the Maturity Date.
- 46 -



--------------------------------------------------------------------------------



(b) (i) On each Revaluation Date, the Agent shall determine the aggregate
Revolving Credit Facility Usage and Letter of Credit Usage. For the purpose of
this determination, the outstanding principal amount of any Loan or the undrawn
amount of any outstanding Letter of Credit that is denominated in any
Alternative Currency shall be deemed to be the Dollar Equivalent of the amount
in the Alternative Currency of such Loan or Letter of Credit, determined as of
such Revaluation Date. Upon making such determination, the Agent shall promptly
notify the Lenders and the Borrower thereof.
(ii) In the event that, as of the date of such determination, the sum of the
then outstanding Revolving Credit Facility Usage and the Letter of Credit Usage
exceeds 105% of the then extant amount of the Maximum Revolver Amount, then, and
in each such event, promptly upon obtaining notice of such excess (and in any
event within fifteen (15) Business Days of obtaining such notice) Borrower shall
repay such amount or cash collateralize Letters of Credit as shall be necessary
so that the outstanding Revolving Credit Facility Usage and the Letter of Credit
Usage does not exceed the then extant amount of the Maximum Revolver Amount.
(c) All prepayments of the Loans made pursuant to this Section 2.8 shall
(i) prior to the Maturity Date, so long as no Application Event shall have
occurred and be continuing, be applied ratably to the outstanding principal
amount of the Advances until paid in full, (ii) if an Application Event shall
have occurred and be continuing, be applied in the manner set forth in
Section 2.3(d)(i), and (iii) so long as an Event of Default has not occurred and
is not continuing, to the extent that such prepayments are to be applied to the
Advances pursuant to Section 2.8(c)(i) above, be applied, first, ratably to
Advances that are Base Rate Loans, until paid in full, and, second, ratably to
Advances that are LIBOR Rate Loans, until paid in full.



2.9 Voluntary Prepayments; Termination and Reduction in Commitments.
(a) Borrower shall have the right, at any time and from time to time, to prepay
the Loans without penalty or premium. Borrower shall give Agent written notice
not less than 1 Business Day prior to any such prepayment with respect to Base
Rate Loans and not less than 3 Eurodollar Business Days prior written notice of
any such prepayment with respect to LIBOR Rate Loans. In each case, such notice
shall specify the date on which such prepayment is to be made (which shall be a
Business Day or Eurodollar Business Day, as applicable), and the amount of such
prepayment. Each such prepayment shall be in an aggregate minimum amount of
$1,000,000 and shall include interest accrued on the amount prepaid to, but not
including, the date of payment in accordance with the terms hereof (or, in each
case, such lesser amount constituting the amount of all Loans then outstanding).
Any voluntary prepayments of principal by Borrower of a LIBOR Rate Loan prior to
the end of the applicable Interest Period shall be subject to
Section 2.6(b)(ii).
(b) Borrower has the option, at any time upon 3 Business Days prior written
notice to Agent, to terminate this Agreement and terminate the Revolver
Commitments hereunder without penalty or premium by paying to Agent, in cash,
the Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit,
- 47 -



--------------------------------------------------------------------------------



but excluding contingent indemnification obligations in respect of claims that
are unasserted and unanticipated) in full (including either (i) providing
immediately available funds to be held by Agent for the benefit of those Lenders
with a Revolver Commitment in an amount equal to 102% of the Letter of Credit
Usage, or (ii) causing the original Letters of Credit to be returned to each
respective Issuing Lender); provided that the Revolver Commitments shall not be
terminated if after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.9(a), the aggregate amount of the Revolving Credit
Facility Usage and Letter of Credit Usage would exceed the aggregate amount of
the Revolver Commitments. Promptly following receipt of any notice, Agent shall
advise the Lenders of the contents thereof. Each notice delivered by Borrower
pursuant to this Section 2.9(b) shall be irrevocable; provided that a notice of
termination of the Revolver Commitments delivered by Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrower (by notice to Agent on or
prior to the specified effective date) if such condition is not satisfied. If
Borrower has sent a notice of termination pursuant to the provisions of this
Section, then (subject to the proviso in the preceding sentence) the Revolver
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit, but excluding contingent
indemnification obligations in respect of claims that are unasserted and
unanticipated) in full on the date set forth as the date of termination of this
Agreement in such notice (including either (I) providing immediately available
funds to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 102% of the Letter of Credit Usage, or
(II) causing the original Letters of Credit to be returned to each respective
Issuing Lender). Any termination of the Revolver Commitments shall be permanent.
(c) Borrower has the option, at any time upon 3 Business Days prior written
notice to Agent, to reduce the Revolver Commitments without penalty or premium
to an amount not less than the sum of (A) the Revolving Credit Facility Usage as
of such date, plus (B) the principal amount of all Advances not yet made as to
which a request has been given by Borrower under Section 2.6(b), plus (C) the
amount of all Letters of Credit not yet issued as to which a request has been
given by Borrower pursuant to Section 2.10(a) plus (D) the Letter of Credit
Usage. Each such reduction shall be in an amount which is not less than $500,000
(unless the Revolver Commitments are being reduced to zero and the amount of the
Revolver Commitments in effect immediately prior to such reduction are less than
$500,000). Each notice delivered by Borrower pursuant to this Section 2.9(c)
shall be irrevocable. Subject to Section 2.18, once reduced, the Revolver
Commitments may not be increased. Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its Pro Rata Share thereof.

2.10 Letters of Credit.
(a) Subject to the terms and conditions of this Agreement (including without
limitation the provisions of Article III and this Section 2.10(a)), the Total
Commitments may be utilized in addition to the Loans provided for in Section
2.1, upon the request of Borrower made in accordance herewith not later than
seven (7) days before the Maturity Date, by the issuance by an Issuing Lender
selected by Borrower of letters of credit denominated in Dollars or in an
- 48 -



--------------------------------------------------------------------------------



Alternative Currency for the account of Borrower (each, including the Existing
Letters of Credit, a “Letter of Credit”), such Issuing Lender shall amend, renew
or extend any Letter of Credit. Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be made in writing by any of the individuals identified on
Exhibit R-1 attached hereto (or, in certain cases, two of such individuals, all
as set forth in further detail in Exhibit R-1 attached hereto) and delivered to
the respective Issuing Lender and Agent via hand delivery, facsimile, or other
electronic method of transmission reasonably in advance of the requested date of
issuance, amendment, renewal, or extension. Each such request shall be in form
and substance satisfactory to the respective Issuing Lender in its sole and
absolute discretion and shall specify (i) the Issuing Lender, (ii) the amount of
such Letter of Credit, (iii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iv) the expiration of such Letter of
Credit, (v) the name and address of the beneficiary thereof, (vi) whether such
Letter of Credit is to be denominated in Dollars or an Alternative Currency (and
if to be denominated in an Alternative Currency, the Alternative Currency in
which such Letter of Credit is to be denominated) and (vii) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. It is hereby acknowledged that an Issuing Lender shall have no
obligation to issue a Letter of Credit (A) if, after giving effect to the
issuance of such requested Letter of Credit, (1) the Letter of Credit Usage
would exceed $200,000,000, (2) the Letter of Credit usage would exceed such
Issuing Lender’s Letter of Credit Commitment, or (3) the Letter of Credit Usage
would exceed the Maximum Revolver Amount less the amount of the Revolving Credit
Facility Usage, (B) at any time when one or more of the Lenders is a Defaulting
Lender, but only until such time as either (1) the Revolver Commitments of the
Defaulting Lender or Defaulting Lenders have been assumed by a Lender that is
not a Defaulting Lender, or (2) the Maximum Revolver Amount has been reduced by
the amount of such Defaulting Lender’s or Defaulting Lenders’ Revolver
Commitments, (C) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain such Issuing
Lender from issuing such Letter of Credit, or any law applicable to such Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuing Lender shall
prohibit, or request that such Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall impose upon such Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Restatement Effective Date and which
such Issuing Lender in good faith deems material to it, or (D) if the issuance
of such Letter of Credit would violate one or more policies of such Issuing
Lender applicable to letters of credit generally. Agent shall provide a report
to each Lender on a quarterly basis setting forth the then current Letter of
Credit Usage and Lender’s Pro Rata Share thereof.
(b) Each Letter of Credit shall expire at or prior to the close of business on
the date twelve months after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, twelve months after the
then-current expiration date of such Letter
- 49 -



--------------------------------------------------------------------------------



of Credit, so long as such renewal or extension occurs within three months of
such then-current expiration date).
(c) (i) If an Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse such Issuing Lender in respect of
such L/C Disbursement by paying to the Agent an amount equal to such L/C
Disbursement not later than 1:00 p.m., New York City time, on (x) the Business
Day that the Borrower receives notice of such L/C Disbursement, if such notice
is received prior to 10:00 a.m., New York City time, or (y) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time, provided that, if such L/C
Disbursement is in Dollars and is not less than $500,000, the Borrower may,
prior to the Maturity Date and subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.6 that such payment be financed
with a Base Rate Loan in an equivalent amount and, to the extent so financed,
the Borrower’s obligation to make such payment shall be discharged and replaced
by the resulting Base Rate Loan.
(ii) If the Borrower fails to make such payment when due, the Agent shall notify
each applicable Lender of the applicable L/C Disbursement, the payment then due
from the Borrower in respect thereof and such Lender’s Pro Rata Share thereof.
(d) (i) By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) by an Issuing Lender, and without any
further action on the part of such Issuing Lender or the Lenders, such Issuing
Lender hereby grants to each Lender (other than the respective Issuing Lender),
and each Lender (other than the respective Issuing Lender) hereby acquires from
such Issuing Lender, a participation in such Letter of Credit equal to such
Lender’s Pro Rata Share of the aggregate amount available to be drawn under such
Letter of Credit. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of any Event of Default or
Unmatured Event of Default or reduction or termination of the applicable Total
Commitments; provided that no Lender shall be required to purchase a
participation in a Letter of Credit pursuant to this Section 2.10(d) if (x) the
conditions set forth in Section 3.2 would not be satisfied in respect of a
credit extension at the time such Letter of Credit was issued and (y) the
Required Lenders shall have so notified such Issuing Lender in writing and shall
not have subsequently determined that the circumstances giving rise to such
conditions not being satisfied no longer exist; provided further that the
obligation of the Lenders to participate in Letters of Credit issued prior to
the Maturity Date and remaining outstanding thereafter shall continue solely to
the extent that the Borrower shall have defaulted in its obligation to cash
collateralize such Letters of Credit on the Maturity Date as required by
Section 2.8(a).
(ii) In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Agent, for account of the
respective Issuing Lender, such Lender’s Pro Rata Share of each L/C Disbursement
made by such Issuing Lender in respect of Letters of Credit promptly upon the
request of such Issuing Lender at any
- 50 -



--------------------------------------------------------------------------------



time from the time of such L/C Disbursement until such L/C Disbursement is
reimbursed or cash collateralized by the Borrower or at any time after any
reimbursement payment or cash collateral is required to be refunded to the
Borrower for any reason. Such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each such payment shall be made
in the same manner as provided in Section 2.6(e) with respect to Loans made by
such Lender (and Sections 2.6(e) and (f) shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Agent shall promptly pay to such
Issuing Lender the amounts so received by it from the Lenders. Promptly
following receipt by the Agent of any payment from the Borrower pursuant to
Section 2.10(c), the Agent shall distribute such payment to such Issuing Lender
or, to the extent that the Lenders have made payments pursuant to this paragraph
to reimburse such Issuing Lender, then to such Lenders and such Issuing Lender
as their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Lender for any L/C Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.
(e) The Borrower’s obligation to reimburse L/C Disbursements as provided in
paragraph (c) of this Section shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit, or any term or provision
therein, (ii) any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, (iii) payment by the
respective Issuing Lender under a Letter of Credit against presentation of a
draft or other document that does not comply strictly with the terms of such
Letter of Credit, and (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of the Borrower’s
obligations hereunder (other than payment in full by the Borrower).
Neither the Agent, the Lenders, any Issuing Lender, any Agent-Related Person nor
any Lender-Related Person, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by an
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Lender; provided that the foregoing
shall not be construed to excuse such Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that:
- 51 -



--------------------------------------------------------------------------------



(i) an Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;
(ii) an Issuing Lender shall have the right, in its sole discretion, to decline
to accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and
(iii) this sentence shall establish the standard of care to be exercised by an
Issuing Lender when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).
(f) Any and all charges, commissions, fees, and costs incurred by an Issuing
Lender relating to Letters of Credit shall be Lender Group Expenses for purposes
of this Agreement and immediately shall be reimbursable by Borrower to Agent for
the account of such Issuing Lender; it being acknowledged and agreed by Borrower
that, as of the Restatement Effective Date, the issuance charge imposed by an
Issuing Lender is 0.25% per annum times the undrawn amount of each Letter of
Credit, and that an Issuing Lender also imposes a schedule of charges for
amendments, extensions, drawings, and renewals.
(g) If the Borrower shall be required to cash collateralize Letter of Credit
Usage pursuant to Section 2.3, Section 2.8, Section 2.9 or Section 7.2, the
Borrower shall immediately deposit into a segregated collateral account or
accounts (herein, collectively, the “Letter of Credit Collateral Account”) in
the name and under the dominion and control of the Agent cash denominated in the
currency of the Letter of Credit under which such Letter of Credit Usage arises
in an amount equal to the amount required under Section 2.3, Section 2.8(a),
Section 2.9 or Section 7.2, as applicable. Such deposit shall be held by the
Agent as collateral in the first instance for the Letter of Credit Usage for the
applicable Issuing Lender(s) under this Agreement, and for these purposes the
Borrower hereby grants a security interest to the Agent for the benefit of the
Lenders and the other Issuing Lenders in the Letter of Credit Collateral Account
and in any financial assets (as defined in the Uniform Commercial Code) or other
property held therein.



2.11 Fees.
(a) Commitment Fee. A commitment fee shall be due and payable quarterly in
arrears, on the first day of each quarter, in an amount equal to the Applicable
Margin times the result of (i) the Maximum Revolver Amount at such time, less
(ii) the sum of (A) the average Daily Balance of Advances that were outstanding
during the immediately preceding quarter, plus (B) the average Daily Balance of
the Letter of Credit Usage during the immediately preceding quarter.
- 52 -



--------------------------------------------------------------------------------



(b) Fee Letter Fees. Borrower shall pay as and when due and payable under the
terms of each Fee Letter, the fees set forth therein.



2.12 Maintenance of Records; Effect. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
and currency of principal and interest payable and paid to such Lender from time
to time hereunder. The Agent shall maintain records in which it shall record (i)
the amount and Currency of each Loan made hereunder, the type thereof and each
Interest Period therefor, (ii) the amount and currency of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount and currency of any sum received by the
Agent hereunder for account of the Lenders and each Lender’s share thereof. The
entries made in the records maintained pursuant to this Section shall be prima
facie evidence, absent obvious error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Agent to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Obligations in accordance
with the terms of this Agreement.



2.13 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBOR Rate) or any Issuing Lender; or
(ii) impose on any Lender or any Issuing Lender or the London interbank market
any other condition (other than Excluded Taxes, Indemnified Taxes or Other Taxes
of such Lender or Issuing Lender covered under Section 2.23) affecting this
Agreement or LIBOR Rate Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.
(b) Capital Requirements. If any Lender or any Issuing Lender determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Lender’s capital or on the capital
- 53 -



--------------------------------------------------------------------------------



of such Lender’s or such Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Lender’s policies and the policies of such Lender’s or such Issuing Lender’s
holding company with respect to capital adequacy or liquidity), then from time
to time the Borrower will pay to such Lender or such Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or such
Issuing Lender or such Lender’s or such Issuing Lender’s holding company for any
such reduction suffered.
(c) Certificates from Lenders. A certificate of a Lender or an Issuing Lender
setting forth the amount or amounts necessary to compensate such Lender or such
Issuing Lender or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
such Issuing Lender, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d) Notice: Delay in Requests. Each Lender and Issuing Lender agrees to use
reasonable efforts to notify the Borrower upon becoming aware of any Change in
Law giving rise to a right to compensation pursuant to this Section.
Notwithstanding the foregoing, no failure or delay on the part of any Lender or
Issuing Lender to give any such notice to the Borrower or to demand compensation
pursuant to this Section shall constitute a waiver of such Lender’s or Issuing
Lender’s right to demand such compensation or otherwise form the basis of any
liability of such Lender or Issuing Lender to Borrower; provided that the
Borrower shall not be required to compensate a Lender or an Issuing Lender
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Lender, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.



2.14 Market Disruption and Alternate Rate of Interest.
(a) If at the time that the Agent shall seek to determine the relevant Screen
Rate on the Quotation Day for any Interest Period for a LIBOR Rate Loan the
applicable Screen Rate shall not be available for such Interest Period and/or
for the applicable Currency with respect to such LIBOR Rate Loan for any reason
and the Agent shall determine that it is not possible to determine the
Interpolated Rate (which conclusion shall be conclusive and binding absent
manifest error), then the applicable Screen Rate shall be the LIBOR Rate for
such Interest Period for such LIBOR Rate Loan; provided, however, if such Screen
Rate is not available then (i) if such Advance shall be requested in Dollars,
such Advance shall be made as a Base Rate Loan at the Base Rate and (ii) if such
Advance shall be requested in any Alternative Currency
- 54 -



--------------------------------------------------------------------------------



either, at Borrower's election, (A) any Request for Borrowing that requests a
LIBOR Rate Loan denominated in the affected Currency shall be ineffective or (B)
the LIBOR Rate for such LIBOR Rate Loan shall be equal to the weighted average
of the cost to each Lender to fund its pro rata share of such LIBOR Rate Loan
(from whatever source and using whatever methodologies as such Lender may select
in its reasonable discretion), provided that if any such rate as so determined
would be less than zero, such rate will be deemed to be zero for the purposes of
this Agreement.
(b) If prior to the commencement of any Interest Period for a LIBOR Rate Loan
(the Currency of such Loan herein called the “Affected Currency”) the Agent is
advised by the Required Lenders that the LIBOR Rate or the LIBOR Screen Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period will not adequately and fairly reflect the cost to such Lenders of making
or maintaining their Loans included in such Advance for such Interest Period
then, if the Affected Currency is Dollars, the Agent shall give notice thereof
to the Borrower and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Request for Conversion/Continuation that requests the conversion of any
Revolver Commitment to, or continuation of any Revolver Commitment as, a LIBOR
Rate Loan shall be ineffective and (ii) any Request for Borrowing or Request for
Conversion/Continuation shall be made as a Base Rate Loan. If the Affected
Currency is an Alternative Currency, then either, at Borrower’s election (A) any
Request for Borrowing that requests a LIBOR Rate Loan in such Affected Currency
shall be ineffective and any Request for Conversion/Continuation of a LIBOR Rate
Loan denominated in such Affected Currency shall be ineffective and, on the last
day of the then current Interest Period, such LIBOR Rate Loan shall be prepaid
by the Borrower, together with accrued and unpaid interest thereon and all other
amounts payable by the Borrower under this Agreement or (B) for each Lender the
LIBOR Rate for such LIBOR Rate Loan shall be the cost to such Lender to fund its
pro rata share of such LIBOR Rate Loan (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion).
(c) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBOR Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m. on the fifth (5th) Business Day after the Administrative Agent has
posted such proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders,
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders accept such amendment. No replacement of LIBOR Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
- 55 -



--------------------------------------------------------------------------------



(d) In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(e) The Administrative Agent will promptly notify the Borrower and the Lenders
of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.14.
(f) Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a borrowing of,
conversion to, or continuation of LIBOR Rate Loans to be made, converted, or
continued during any Benchmark Unavailability Period, and failing that, the
Borrower will be deemed to have converted any such request into a request for a
borrowing of or conversion to Base Rate Loans.

2.15 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to honor its obligation to make or maintain LIBOR Rate Loans in any Currency
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy to the Agent), such Lender’s obligation to make, convert or continue LIBOR
Rate Loans in such Currency shall be suspended until such time as such Lender
may again make or maintain LIBOR Rate Loans in such Currency, and if applicable
law shall so mandate, such Lender’s LIBOR Rate Loans in such Currency shall be
prepaid by the Borrower, together with accrued and unpaid interest thereon and
all other amounts payable by the Borrower under this Agreement, on or before
such date as shall be mandated by such applicable law.

2.16 Place of Loans. Nothing herein shall be deemed to obligate the Lenders (or
Agent on behalf thereof) to obtain the funds to make any Loan in any particular
place or manner and nothing herein shall be deemed to constitute a
representation by Agent or any Lender that it has obtained or will obtain such
funds in any particular place or manner.

2.17 Survivability. Borrower’s obligations under Section 2.13 hereof shall
survive repayment of the Loans made hereunder and termination of the Revolver
Commitments for a period of 90 days after such repayment and termination.



2.18 Increase in Revolver Commitments.
- 56 -



--------------------------------------------------------------------------------



(a) Administrative Entity may, by written notice to Agent and the Lenders, elect
to request increases in the existing Revolver Commitments and the Maximum
Revolver Amount (each increase that satisfies the terms and conditions of this
Section 2.18, an “Approved Increase”) by an aggregate amount, for all such
increases under this Section 2.18, that does not cause the Maximum Revolver
Amount to exceed $1,350,000,000. Each Approved Increase shall be in a minimum
principal amount of $5,000,000 unless otherwise agreed by Agent. Each such
notice shall specify (i) the amount of the proposed increase, if any, to the
existing Revolver Commitments and the Maximum Revolver Amount, (ii) the date on
which such increase shall become effective (the “Increase Effective Date”), and
(iii) the identity of each Lender or other Eligible Transferee to whom
Administrative Entity proposes any portion of such increased or new Revolver
Commitments be allocated and the amounts of such allocations; provided that any
Lender or other Eligible Transferee approached to provide all or a portion of
the increased or new Revolver Commitments may elect or decline, in its sole
discretion, to provide such increased or new Revolver Commitment and Maximum
Revolver Amount, and the Revolver Commitments, the Maximum Revolver Amount, and
the Total Commitments shall only be increased to the extent of Revolver
Commitments agreed to be provided by Lenders or Eligible Transferees. Any
Eligible Transferee who agrees to provide such increased or new Revolver
Commitment and Maximum Revolver Amount shall execute a joinder agreement to
which such Eligible Transferee and Agent (whose consent thereto shall not be
unreasonably withheld or delayed) are party (the “Increase Joinder”). If such
proposed Lender agrees to execute an Increase Joinder in connection with an
Approved Increase, such Increase Joinder may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of Agent, to effect the
provisions of this Section 2.18. In connection with any such Approved Increase,
Borrower shall execute and deliver to Agent (with sufficient additional
originals thereof for each Lender) a new Form U-1 (together with such other
documentation as Agent shall reasonably request, if any) in order to enable
Agent and the Lenders to comply with any of the requirements under Regulations
T, U, or X of the Federal Reserve Board. Unless otherwise specifically provided
herein, all references in this Agreement and any other Loan Document to Loans
shall be deemed, unless the context otherwise requires, to include Loans made
pursuant to the increased Revolver Commitments made pursuant to this
Section 2.18.
(b) The increased Revolver Commitments and Maximum Revolver Amount with respect
to an Approved Increase shall become effective as of such Increase Effective
Date; provided that each of the conditions set forth in Section 3.2 shall be
satisfied.
(c) The terms and provisions of Loans made pursuant to an Approved Increase
shall be identical to the terms and provisions applicable to the relevant Loans
made immediately prior to such Increase Effective Date.
(d) To the extent any Advances or Letters of Credit are outstanding on the
Increase Effective Date when the Revolver Commitments and the Maximum Revolver
Amount are increased, each of the Lenders having a Revolver Commitment prior to
the Increase Effective Date (the “Revolver Pre-Increase Lenders”) shall assign
to any Lender which is acquiring a new or additional Revolver Commitment on the
Increase Effective Date (the “Revolver Post-Increase
- 57 -



--------------------------------------------------------------------------------



Lenders”), and such Revolver Post-Increase Lenders shall purchase from each
Revolver Pre-Increase Lender, at the principal amount thereof, such interests in
the Advances and participation interests in Letters of Credit on such Increase
Effective Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Advances and participation interests in
Letters of Credit will be held by Revolver Pre-Increase Lenders and Revolver
Post-Increase Lenders ratably in accordance with their Pro Rata Share after
giving effect to such increased Revolver Commitments.
(e) The Loans and Revolver Commitments established pursuant to this Section
shall constitute Loans and Revolver Commitments under, and shall be entitled to
all the benefits afforded by, this Agreement and the other Loan Documents, and
shall, without limiting the foregoing, benefit equally and ratably from the
guarantees and security interests created by the Loan Documents.



2.19 Exchange Rates; Currency Equivalents.
(a) At any time, any reference in the definition of the term “Alternative
Currency” or in any other provision of this Agreement to the currency of any
particular nation means the lawful currency of such nation at such time whether
or not the name of such currency is the same as it was on the Restatement
Effective Date. The outstanding principal amount of any Loan or Letter of Credit
that is denominated in any Alternative Currency shall be deemed to be the Dollar
Equivalent of the amount of the Alternative Currency of such Loan or Letter of
Credit, as determined as of the most recent Revaluation Date. Wherever in this
Agreement in connection with a Loan or Letter of Credit an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Loan or
Letter of Credit is denominated in an Alternative Currency, such amount shall be
the relevant Alternative Currency Equivalent of such Dollar amount (rounded to
the nearest 1,000 units of such Alternative Currency).
(b) Each obligation hereunder of any party hereto that is denominated in the
national currency of a state that is not a Participating Member State on the
Restatement Effective Date shall, effective from the date on which such state
becomes a Participating Member State, be redenominated in euro in accordance
with the legislation of the European Union applicable to the European Monetary
Union; provided that, if and to the extent that any such legislation provides
that any such obligation of any such party payable within such Participating
Member State by crediting an account of the creditor can be paid by the debtor
either in euros or such national currency, such party shall be entitled to pay
or repay such amount either in Euros or in such national currency. If the basis
of accrual of interest or fees expressed in this Agreement with respect to an
Alternative Currency of any country that becomes a Participating Member State
after the date on which such currency becomes an Alternative Currency shall be
inconsistent with any convention or practice in the interbank market for the
basis of accrual of interest or fees in respect of the euro, such convention or
practice shall replace such expressed basis effective as of and from the date on
which such state becomes a Participating Member State; provided that, with
respect to any Loan denominated in such currency that is outstanding immediately
prior to such date, such replacement shall take effect at the end of the
Interest Period therefor.
- 58 -



--------------------------------------------------------------------------------



(c) Without prejudice to the respective liabilities of the Borrower to the
Lenders and the Lenders to the Borrower under or pursuant to this Agreement,
each provision of this Agreement shall be subject to such reasonable changes of
construction as the Agent may from time to time, in consultation with the
Borrower, reasonably specify to be necessary or appropriate to reflect the
introduction or changeover to the euro in any country that becomes a
Participating Member State after the Restatement Effective Date; provided that,
the Agent shall provide the Borrower and the Lenders with prior notice of the
proposed change with an explanation of such change in sufficient time to permit
the Borrower and the Lenders an opportunity to respond to such proposed change.



2.20 Joint and Several Liability of Each of the Entities Comprising Borrower.
(a) Each of the entities comprising Borrower expects to derive benefit, directly
or indirectly, from each of the Loans made to each of the entities comprising
Borrower since the successful operation of each of the entities comprising
Borrower is dependent on the continued successful performance of the integrated
group. Each of the entities comprising Borrower is accepting joint and several
liability hereunder and under the other Loan Documents in consideration thereof,
in consideration of the financial accommodations to be provided by the Lender
Group under this Agreement, for the mutual benefit, directly and indirectly, of
each of the entities comprising Borrower and in consideration of the
undertakings of the each of the other entities comprising Borrower to accept
joint and several liability for the Obligations.
(b) Each of the entities comprising Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the each of the other entities
comprising Borrower, with respect to the payment and performance of all of the
Obligations (including any Obligations arising under this Section 2.20), it
being the intention of the parties hereto that all the Obligations shall be the
joint and several obligations of each of the entities comprising Borrower
without preferences or distinction among them.
(c) If and to the extent that any of the entities comprising Borrower shall fail
to make any payment with respect to any of the Obligations as and when due or to
perform any of the Obligations in accordance with the terms thereof, then in
each such event each of the other entities comprising Borrower will make such
payment with respect to, or perform, such Obligation.
(d) The Obligations of each of the entities comprising Borrower under the
provisions of this Section 2.20 constitute the absolute and unconditional, full
recourse Obligations of each of the entities comprising Borrower enforceable
against each of the entities comprising Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstances whatsoever.
(e) Except as otherwise expressly provided in this Agreement, each of the
entities comprising Borrower, solely with respect to any action taken or not
taken by the other entity comprising Borrower, hereby waives notice of
acceptance of its joint and several liability,
- 59 -



--------------------------------------------------------------------------------



notice of any Advances or Letters of Credit issued under or pursuant to this
Agreement, notice of the occurrence of any Unmatured Event of Default, Event of
Default, or of any demand for any payment under this Agreement, notice of any
action at any time taken or omitted by Agent or Lenders under or in respect of
any of the Obligations, any requirement of diligence or to mitigate damages and,
generally, to the extent permitted by applicable law, all demands, notices and
other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement). Each of the entities comprising Borrower,
solely with respect to any action taken or not taken by the other entity
comprising Borrower, hereby assents to, and waives notice of, any extension or
postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of any default by any of the
entities comprising Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any of the entities comprising
Borrower. Without limiting the generality of the foregoing, each of the entities
comprising Borrower assents to any other action or delay in acting or failure to
act on the part of any Agent or Lender with respect to the failure by any of the
entities comprising Borrower to comply with any of its respective Obligations,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder, which might, but for the provisions of this Section 2.20
afford grounds for terminating, discharging or relieving any of the entities
comprising Borrower, in whole or in part, from any of its Obligations under this
Section 2.20, it being the intention of each of the entities comprising Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each of the entities comprising Borrower under this Section 2.20
shall not be discharged except by payment in full (or cash collateralization,
cancellation or expiration in the case of Letters of Credit). The Obligations of
each of the entities comprising Borrower under this Section 2.20 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any of the entities comprising Borrower or any Agent or Lender.
(f) Each of the entities comprising Borrower represents and warrants to Agent
and Lenders that such entity comprising Borrower is currently informed of the
financial condition of each of the other entities comprising Borrower and of all
other circumstances which a diligent inquiry would reveal and which bear upon
the risk of nonpayment of the Obligations. Each of the entities comprising
Borrower further represents and warrants to Agent and Lenders that such entity
comprising Borrower has read and understands the terms and conditions of the
Loan Documents. Each of the entities comprising Borrower hereby covenants that
such entity comprising Borrower will continue to keep informed of Borrowers’
financial condition, the financial condition of other guarantors, if any, and of
all other circumstances which bear upon the risk of nonpayment or nonperformance
of the Obligations.
- 60 -



--------------------------------------------------------------------------------



(g) Each of the entities comprising Borrower waives all rights and defenses
arising out of an election of remedies by Agent or any Lender, even though that
election of remedies, such as a nonjudicial foreclosure with respect to security
for a guaranteed obligation, has destroyed Agent’s or such Lender’s rights of
subrogation and reimbursement against such entity comprising Borrower by the
operation of Section 580(d) of the California Code of Civil Procedure or
otherwise.
(h) The provisions of this Section 2.20 are made for the benefit of Agent,
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time as permitted by the terms of this Agreement against
any or all of the entities comprising Borrower as often as occasion therefor may
arise and without requirement on the part of Agent, Lender, successor or assign
first to marshal any of its or their claims or to exercise any of its or their
rights against any of the entities comprising Borrower or to exhaust any
remedies available to it or them against any of the entities comprising Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 2.20 shall remain in effect until all of the Obligations shall have been
paid in full (or cash collateralized, cancelled or expired in the case of
Letters of Credit) or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by Agent or any Lender upon the
insolvency, bankruptcy or reorganization of any of the entities comprising
Borrower, or otherwise, the provisions of this Section 2.20 will forthwith be
reinstated in effect, as though such payment had not been made.
(i) Each of the entities comprising Borrower hereby waives any of its rights of
contribution or subrogation against any of the other entities comprising
Borrower with respect to any liability incurred by it hereunder or under any of
the other Loan Documents, any payments made by it to Agent or Lenders with
respect to any of the Obligations or any collateral security therefor.



2.21 [Reserved].



2.22 Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a) commitment fees pursuant to Section 2.11(a) shall cease to accrue on the
unfunded portion of the Revolver Commitment of such Defaulting Lender;
(b) the Revolving Credit Facility Usage and Letter of Credit Usage of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 11.2); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
- 61 -



--------------------------------------------------------------------------------



(c) if any Letter of Credit Usage exists at the time such Lender becomes a
Defaulting Lender then:
(i) all or any part of the Letter of Credit Usage of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Pro Rata Share but only to the extent the sum of all non-Defaulting
Lenders’ Revolving Credit Facility Usage plus such Defaulting Lender’s Letter of
Credit Usage does not exceed the total of all non-Defaulting Lenders’ Revolver
Commitments and provided that at no time shall the sum of any Lender’s aggregate
Advances and such Lender’s Pro Rata Share of the aggregate Letter of Credit
Usage exceed such Lender’s Revolver Commitment;
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within two Business Days following
notice by the Agent, cash collateralize for the benefit of each Issuing Lender
only the Borrower’s obligations corresponding to such Defaulting Lender’s Letter
of Credit Usage in accordance with the procedures set forth in Section 2.10;
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Usage pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.3(g) with respect to such Defaulting Lender’s Letter of Credit Usage
during the period such Defaulting Lender’s Letter of Credit Usage is cash
collateralized;
(iv) if the Letter of Credit Usage of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.3(g) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Share; and
(v) if all or any portion of such Defaulting Lender’s Letter of Credit Usage is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Lender or any other Lender hereunder, all letter of credit fees payable under
Section 2.3(g) with respect to such Defaulting Lender’s Letter of Credit Usage
shall be payable to the respective Issuing Lender until and to the extent that
such Letter of Credit Usage is reallocated and/or cash collateralized; and
(vi) so long as such Lender is a Defaulting Lender, an Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
Letter of Credit Usage will be 100% covered by the Revolver Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.22(c)(i) (and such Defaulting
Lender shall not participate therein).
If (a) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the Restatement Effective Date and for so long as such event shall
continue or (b) an
- 62 -



--------------------------------------------------------------------------------



Issuing Lender has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, such Issuing Lender shall not be required to
issue, amend or increase any Letter of Credit, or an Issuing Lender shall have
entered into arrangements with the Borrower or such Lender, satisfactory to such
Issuing Lender to defease any risk to it in respect of such Lender hereunder.
In the event that the Agent, the Borrower, and such Issuing Lender each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Letter of Credit Usage of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share.



2.23 Taxes.
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent, each Lender or each Issuing Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c) The Borrower shall indemnify the Agent, each Lender and each Issuing Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent, such Lender or such Issuing
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or an Issuing Lender, or by the Agent on its own
behalf or on behalf of a Lender or an Issuing Lender, shall be conclusive absent
manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent
- 63 -



--------------------------------------------------------------------------------



(e) Each Foreign Lender shall deliver to the Borrower and the Agent on the date
on which such Foreign Lender becomes a Lender under any Loan Document (and from
time to time thereafter upon the reasonable request of the Borrower or the
Agent), two original copies of whichever of the following is applicable: (i) in
the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (1) with respect to payments of interest
under any Loan Document, IRS Form W-8BEN (or any subsequent versions thereof or
successors thereto) establishing an exemption from, or reduction of, U.S.
federal withholding tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or any subsequent versions thereof or successors thereto)
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty,
(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
subsequent versions thereof or successors thereto), (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under section 871(h) or 881(c) of the Code, (x) a certificate to the effect that
such Foreign Lender qualifies for such exemption and (y) duly completed copies
of Internal Revenue Service Form W-8BEN (or any subsequent versions thereof or
successors thereto), (iv) duly completed copies of Internal Revenue Service Form
W-8IMY, together with forms and certificates described in clauses (i) through
(iii) above (and Forms W-9 and additional Form W-8IMYs) as may be required or
(v) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made. In
addition, in each of the foregoing circumstances, each Foreign Lender shall
deliver such forms, if legally entitled to deliver such forms, promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Foreign Lender. Each Foreign Lender shall promptly notify the Borrower (or such
other relevant Loan Party) at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the United States or other taxing
authorities for such purpose).
(f) Any Lender shall deliver to the Borrower and the Agent on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter as prescribed by applicable law or upon the request of the
Borrower or the Agent), duly executed and properly completed copies of Internal
Revenue Service Form W-9 or W-8, as applicable, certifying that it is not
subject to U.S. federal backup withholding.
(g) If a payment made to a Foreign Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Foreign Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Foreign Lender shall deliver to the Borrower and the Agent, at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Agent as may be necessary for the applicable withholding agent to comply with
its obligations under FATCA, to determine that
- 64 -



--------------------------------------------------------------------------------



such Foreign Lender has complied with such Foreign Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
(h) If the Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay over such refund to
the Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Agent or such Lender and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of the Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent or such Lender in
the event the Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the Agent
or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.
(i) For purposes of determining withholding Taxes imposed under FATCA, from and
after August 5, 2015, the Borrower and the Administrative Agent shall treat (and
the Lenders hereby authorize the Administrative Agent to treat) this Agreement
as not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).



2.24 Mitigation of Obligations. If any Lender or Issuing Lender requests
compensation under Section 2.13, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.23, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
or obligations in respect of any Letters of Credit issued hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or Issuing Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.13 or 2.23, as the case may be, in the future and (ii) would not
subject such Lender or Issuing Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or Issuing Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender or Issuing Lender in connection with any such designation or assignment.



ARTICLE III
CONDITIONS TO LOANS



3.1 Conditions Precedent to the Restatement Effective Date . The obligation of
each Lender to make its initial extension of credit hereunder and the occurrence
of the Restatement
- 65 -



--------------------------------------------------------------------------------



Effective Date is subject to the fulfillment, to the reasonable satisfaction of
Agent and each Lender and its counsel, of each of the following conditions on or
before November 30, 2014:
(a) Borrower shall have executed and delivered to Agent the Disclosure Statement
required under this Agreement. The form and content of the Disclosure Statement
shall be reasonably satisfactory to the Lenders;
(b) Agent shall have received this Agreement, the Agent Fee Letter, the
Confirmation Agreement and each other Loan Document not previously delivered to
it, each duly executed and delivered by each party thereto;
(c) Agent shall have received the written opinions, dated the Restatement
Effective Date, of counsel to the Loan Parties, with respect to this Agreement,
which written opinions shall be in form and substance as set forth in Exhibit
3.1(c);
(d) Agent shall have received a certificate of status with respect to each Loan
Party dated within 30 days of the date of effectiveness of this Agreement, or
confirmed by facsimile, if facsimile confirmation is available, each such
certificate to be issued by the Secretary of State of Delaware, and which
certificates shall indicate that the applicable Loan Party is in good standing
in such State;
(e) Agent shall have received a copy of each Loan Party’s Governing Documents,
certified by a Responsible Officer with respect to Borrower, which certificate
shall be in form and substance as set forth in Exhibit 3.1(f);
(f) Agent shall have received a copy of the resolutions or the unanimous written
consents with respect to each Loan Party, certified as of the Restatement
Effective Date by a Responsible Officer, authorizing (A) the transactions
contemplated by the Loan Documents to which such Loan Party is or will be a
party, and (B) the execution, delivery and performance by such Loan Party of
each Loan Document to which it is or will be a party and the execution and
delivery of the other documents to be delivered by it in connection herewith and
therewith, which certificate shall be in form and substance as set forth in
Exhibit 3.1(f);
(g) Agent shall have received a signature and incumbency certificate of the
Responsible Officer with respect to each Loan Party executing this Agreement and
the other Loan Documents not previously delivered to Agent to which it is a
party, certified by a Responsible Officer, which certificate shall be in form
and substance as set forth in Exhibit 3.1(f);
(h) Borrower shall have paid all Lender Group Expenses incurred in connection
with the transactions evidenced by this Agreement and all fees due on the
Restatement Effective Date pursuant to any Fee Letter;
(i) Agent shall have received a certificate executed by a Responsible Officer
with respect to Borrower to the effect that the Loan Parties have obtained all
orders, consents, approvals, and other authorizations and has made all filings
and other notifications
- 66 -



--------------------------------------------------------------------------------



(governmental or otherwise) required in connection with the Loan Documents,
other than orders, consents, approvals, authorizations, or filings the failure
to obtain or file, as applicable, which could not reasonably be expected to have
a Material Adverse Effect on the Loan Parties, taken as a whole;
(j) Agent shall have received the audited financial reports prepared by Ares
Holdings Inc. and Ares Investments LLC containing a statement of financial
condition, and statements of operations, calculated for each such Person and its
respective Subsidiaries on a Stand Alone basis which deconsolidates funds
required to be consolidated under GAAP, including a market value report
regarding each of its respective Investments, for the fiscal year ending
December 31, 2013, certified by a Responsible Officer with respect to such
Person as being a true and correct copy thereof, and which shall be in form and
substance reasonably satisfactory to Agent;
(k) no litigation, inquiry, other action or proceeding (governmental or
otherwise), or injunction or other restraining order shall be pending or overtly
threatened that could reasonably be expected to have, in the reasonable opinion
of Agent: (i) a Material Adverse Effect on the ability of the Loan Parties,
taken as a whole, to repay the Loans and the Letters of Credit, or (ii) a
material adverse effect on the Loan Parties, taken as a whole;
(l) Borrower shall execute and deliver to Agent (with sufficient additional
originals thereof for each Lender) a Form U-1 (together with such other
documentation as Agent shall reasonably request, if any) in order to enable
Agent and the Lenders to comply with any of the requirements under Regulations
T, U or X of the Federal Reserve Board;
(m) [Reserved];
(n) an IPO Event (including the primary and secondary offerings) with net
proceeds of not less than $250,000,000.00 shall have been consummated; and
(o) the conditions in Sections 3.2(a) and (b) shall be satisfied on and as of
the Restatement Effective Date.

3.2 Conditions Precedent to All Extensions of Credit. The obligation of the
Lender Group (or any member thereof) to make any Loan hereunder (or to issue,
extend or renew any Letter of Credit or extend any other credit hereunder) is
subject to the fulfillment, at or prior to the time of the making of such
extension of credit, of each of the following conditions:
(a) the representations and warranties of Loan Parties contained in this
Agreement and the other Loan Documents shall be true and correct in all material
respects on and as of the date of such extension of credit as though made on and
as of such date (provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates);
- 67 -



--------------------------------------------------------------------------------



(b) no Event of Default or Unmatured Event of Default shall have occurred and be
continuing on the date of such extension of credit, nor shall either result from
the making of such extension of credit;
(c) no event or development has occurred which could reasonably be expected to
result in a Material Adverse Effect with respect to the Loan Parties, taken as a
whole;
(d) Borrower shall have delivered to Agent a Request for Borrowing pursuant to
the terms of Section 2.6 hereof or in the case of any Letter of Credit, a
request therefor in accordance with Section 2.10; and
(e) the proceeds of such extension of credit (including any Letter of Credit)
shall have been, and shall be (after giving effect to such requested extension
of credit), used to (i) refinance existing Debt owed pursuant to the Existing
Credit Agreement, (ii) fund certain fees, costs and expenses incurred in
connection with this Agreement and the other Loan Documents, (iii) finance
Permitted Investments, (iv) finance the ongoing working capital needs and
general corporate purposes of the Borrower including, without limitation, to
finance acquisitions otherwise permitted hereunder or (v) effect any other
Distribution permitted hereunder, provided that the proceeds shall not be
available to repay any Debt that is junior or structurally subordinated to the
Obligations. Such use of proceeds shall be evidenced on the Request for
Borrowing delivered to Lender pursuant to the terms of Section 2.6 hereof.



ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BORROWER


Borrower makes the following representations and warranties which, except as set
forth in the Disclosure Statement with a specific reference to the Section of
this Article IV affected thereby, shall be true, correct, and complete in all
material respects as of the Restatement Effective Date, at and as of the date of
each Loan, and at and as of the date of each issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein), as though made on and as of the date of the
making of such Loan or at and as of the date of such issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein) (provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates) and such representations and
warranties shall survive the execution and delivery of this Agreement and the
making of the Loans and the issuance of the Letters of Credit:


- 68 -



--------------------------------------------------------------------------------




4.1 Due Organization. Borrower is a duly organized and validly existing limited
partnership in good standing under the laws of the State of Delaware and is duly
qualified to conduct business in all jurisdictions where its failure to do so
could reasonably be expected to have a Material Adverse Effect on Borrower. Each
Guarantor is a duly organized and validly existing limited liability company,
corporation, or limited partnership, as applicable, in good standing under the
laws of the state of its organization and is duly qualified to conduct business
in all jurisdictions where its failure to do so could reasonably be expected to
have a Material Adverse Effect on the Loan Parties, taken as a whole.



4.2 Interests in Loan Parties.
(a) As of the Restatement Effective Date, all of the interests in each Loan
Party are owned by the Persons identified in the Disclosure Statement. As of the
Restatement Effective Date, the Subsidiaries listed in the Disclosure Statement
include all of the Significant Restricted Subsidiaries (other than the Loan
Parties or any Foreign Subsidiaries).
(b) Borrower may amend the Disclosure Statement with respect to this Section 4.2
to reflect changes that would not, individually or in the aggregate result in a
Change of Control Event.



4.3 Requisite Power and Authorization. Borrower has all requisite limited
partnership power to execute and deliver this Agreement and the other Loan
Documents to which it is a party, and to borrow the sums provided for in this
Agreement. Each Guarantor has all requisite limited liability company,
corporate, or limited partnership power to execute and deliver the Loan
Documents to which it is a party. Each Loan Party has all governmental licenses,
authorizations, consents, and approvals necessary to own and operate its Assets
and to carry on its businesses as now conducted and as proposed to be conducted,
other than licenses, authorizations, consents, and approvals that are not
currently required or the failure to obtain which could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole. The execution, delivery, and performance of this Agreement and the other
Loan Documents have been duly authorized by Borrower and all necessary limited
partnership action in respect thereof has been taken, and the execution,
delivery, and performance thereof do not require any consent or approval of any
other Person that has not been obtained. The execution, delivery, and
performance of the Loan Documents to which it is a party have been duly
authorized by each Guarantor and all necessary limited liability company,
corporate, or limited partnership action in respect thereof has been taken, and
the execution, delivery, and performance of the Loan Documents to which a
Guarantor is a party do not require any consent or approval of any other Person
that has not been obtained.



4.4 Binding Agreements. This Agreement and the other Loan Documents to which
Borrower is a party, when executed and delivered by Borrower, will constitute,
the legal, valid, and binding obligations of Borrower, enforceable against
Borrower in accordance with their
- 69 -



--------------------------------------------------------------------------------



terms, and the Loan Documents to which the Guarantors are a party, when executed
and delivered by the Guarantors, as applicable, will constitute, the legal,
valid, and binding obligations of the Guarantors, as applicable, enforceable
against the Guarantors, as applicable, in accordance with their terms, in each
case except as the enforceability hereof or thereof may be affected by:
(a) bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and (b) equitable
principles of general applicability.



4.5 Other Agreements. The execution, delivery, and performance by Borrower of
this Agreement and the other Loan Documents to which it is a party, and the
execution, delivery and performance by each of the Guarantors of the Loan
Documents to which they are a party, do not and will not: (a) violate (i) any
provision of any federal (including the Exchange Act), state, or local law,
rule, or regulation (including Regulations T, U, and X of the Federal Reserve
Board) binding on any Loan Party, (ii) any order of any domestic governmental
authority, court, arbitration board, or tribunal binding on any Loan Party, or
(iii) the Governing Documents of any Loan Party, or (b) contravene any
provisions of, result in a breach of, constitute (with the giving of notice or
the lapse of time) a default under, or result in the creation of any Lien upon
any of the Assets of any Loan Party pursuant to, any Contractual Obligation of
any Loan Party, or (c) require termination of any Contractual Obligation of any
Loan Party, or (d) constitute a tortious interference with any Contractual
Obligation of any Loan Party, in each case, except as could not reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.



4.6 Litigation; Adverse Facts.
(a) There is no action, suit, proceeding, or arbitration (irrespective of
whether purportedly on behalf of any Loan Party) at law or in equity, or before
or by any federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign,
pending or, to the actual knowledge of Borrower, threatened in writing against
or affecting any Loan Party, that could reasonably be expected to have a
Material Adverse Effect on the Loan Parties, taken as a whole, or could
reasonably be expected to materially and adversely affect such Person’s ability
to perform its obligations under the Loan Documents to which it is a party
(including Borrower’s ability to repay any or all of the Loans when due);
(b) None of the Loan Parties is: (i) in violation of any applicable law in a
manner that could reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole, or (ii) subject to or in default with
respect to any final judgment, writ, injunction, decree, rule, or regulation of
any court or of any federal, state, municipal, or other governmental department,
commission, board, bureau, agency, or instrumentality, domestic or foreign, in a
manner that could reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole, or could reasonably be expected to
materially and adversely
- 70 -



--------------------------------------------------------------------------------



affect such Person’s ability to perform its obligations under the Loan Documents
to which it is a party (including Borrower’s ability to repay any or all of the
Loans when due); and
(c) (i) there is no action, suit, proceeding or, to the best of Borrower’s
knowledge, investigation pending or, to the best of Borrower’s knowledge,
threatened in writing against or affecting any Loan Party that questions the
validity or the enforceability of this Agreement or other the Loan Documents,
and (ii) there is no action, suit, or proceeding pending against or affecting
any Loan Party pursuant to which, on the date of the making of any Loan
hereunder or on the date of each issuance of, renewal of, or amendment to any
Letter of Credit (other than technical amendments to any Letter of Credit that
do not change the maturity date thereof, the face amount thereof, the amount of
any fees or other charges with respect thereto, or any other material term set
forth therein), there is in effect a binding injunction that could reasonably be
expected to materially and adversely affect the validity or enforceability of
this Agreement or the other Loan Documents.



4.7 Government Consents. Other than such as may have previously been obtained,
filed, or given, as applicable, no consent, license, permit, approval, or
authorization of, exemption by, notice to, report to or registration, filing, or
declaration with, any governmental authority or agency is required in connection
with the execution, delivery, and performance by the Loan Parties of the Loan
Documents to which they are a party, in each case, except as could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.



4.8 Title to Assets; Liens. Except for Permitted Liens, all of the Assets of the
Loan Parties are free from all Liens of any nature whatsoever. Except for
Permitted Liens, the Loan Parties have good and sufficient title to all of their
respective Assets reflected in their books and records as being owned by them or
their nominee. Neither this Agreement, nor any of the other Loan Documents, nor
any transaction contemplated under any such agreement will affect any right,
title, or interest of any Loan Party in and to any of the Assets of any Loan
Party in a manner that could reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.

4.9 Payment of Taxes. All tax returns and reports of the Loan Parties (and all
taxpayers with which any Loan Party is or has been consolidated or combined)
required to be filed by it has been timely filed (inclusive of any permitted
extensions), and all Taxes, assessments, fees, amounts required to be withheld
and paid to a Governmental Authority and all other governmental charges upon the
Loan Parties, and upon their Assets, income, and franchises, that are due and
payable have been paid, except to the extent that: (a) the failure to file such
returns or reports, or pay such Taxes, assessments, fees, or other governmental
charges, as applicable, could not reasonably be expected to have a Material
Adverse Effect on the Loan Parties, taken as a whole, or (b) other than with
respect to Taxes, assessments, charges or claims which have become a federal tax
Lien upon any of any Loan Party’s Assets, such Tax, assessment, charge, or claim
is being contested, in good faith, by appropriate proceedings promptly
instituted and diligently conducted, and an adequate reserve or other
appropriate
- 71 -



--------------------------------------------------------------------------------



provision, if any, shall have been made as required in order to be in conformity
with GAAP. Borrower does not know of any proposed, asserted, or assessed tax
deficiency against it or any Guarantor that, if such deficiency existed and had
to be rectified, could reasonably be expected to have a Material Adverse Effect
on the Loan Parties, taken as a whole.



4.10 Governmental Regulation.
(a) Borrower and its Subsidiaries are not, nor immediately after the application
by Borrower of the proceeds of the Loans will they be, required to be registered
as an “investment company” under the Investment Company Act of 1940, as amended.
Each Ares Fund that is required to be registered as an “investment company”
under the Investment Company Act of 1940, as amended, is so registered.
(b) Borrower and each of its Subsidiaries and their respective members,
partners, officers, directors, other employees (in their capacity as employees),
to the extent required under applicable law, are duly registered as an
investment adviser or an associated person of an investment adviser, as
applicable, under the Investment Advisers Act of 1940, as amended (and has been
so registered at all times when such registration has been required by
applicable law with respect to the services provided for Borrower’s Subsidiaries
and for the Ares Funds).
(c) Borrower and each of its Subsidiaries, to the extent required under
applicable law, are duly registered as a broker-dealer or as a member of a
self-regulatory organization, such as FINRA (and has been so registered at all
times when such registration has been required by applicable law with respect to
the services provided for Borrower’s Subsidiaries and for the Ares Funds).
(d) Borrower, each of its Subsidiaries, and each of their respective members,
partners, officers, directors and other employees (in their capacity as
employees), as the case may be, to the extent required under applicable law, is
registered, licensed or qualified as a broker-dealer, broker-dealer
representative, a registered representative, or agent in any State of the United
States or with the SEC (and has been so registered, licensed or qualified at all
times when such registration, license, or qualification has been required by
applicable law with respect to the services provided for Borrower’s Subsidiaries
and for the Ares Funds). Other than Borrower, its Subsidiaries, their respective
officers, directors and employees, and other Persons in connection with
subadvisory arrangements, there are no other Persons who act in the capacity as
an investment adviser (as such term is defined in the Investment Advisers Act of
1940, as amended) or an associated person of an investment adviser, in each case
with respect to any of the Ares Funds.
(e) No Loan Party is subject to regulation under the Federal Power Act or any
federal, state, or local law, rule, or regulation generally limiting its ability
to incur Debt.



- 72 -



--------------------------------------------------------------------------------



4.11 Disclosure. No representation or warranty of any Loan Party contained in
this Agreement or any other document, certificate, or written statement
furnished to Agent or any Lender by or on behalf of Borrower with respect to the
business, operations, Assets, or condition (financial or otherwise) of the Loan
Parties for use solely in connection with the transactions contemplated by this
Agreement (other than projections (if any), pro forma financial statements and
budgets) contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein or
therein, taken as a whole and in light of the circumstances under which they
were made, not materially misleading. There is no fact actually known to
Borrower (other than matters of a general economic nature) that Borrower
believes reasonably could be expected to have a Material Adverse Effect on the
Loan Parties, taken as a whole, that has not been disclosed herein or in such
other documents, certificates, and statements furnished to Agent or any Lender
for use in connection with the transactions contemplated hereby.



4.12 Debt. Neither any Loan Party nor any of their respective Subsidiaries has
any Debt outstanding other than Debt permitted by Section 6.1 hereof.



4.13 Existing Defaults. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, contained in any
Contractual Obligation applicable to it, and no condition exists which, with or
without the giving of notice or the lapse of time, would constitute a default
under such Contractual Obligation, except, in any such case, where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.



4.14 No Default; No Material Adverse Effect.
(a) No Event of Default or Unmatured Event of Default has occurred and is
continuing or would result from any proposed Loan or Letter of Credit.
(b) No event or development has occurred which could reasonably be expected to
result in a Material Adverse Effect with respect to the Loan Parties, taken as a
whole.



4.15 [Reserved].



4.16 [Reserved].



4.17 Governing Documents of the Guarantors. As of the Restatement Effective
Date, true, correct and complete copies of each Loan Party’s Governing Documents
have been provided to the Agent and each Lender.


- 73 -



--------------------------------------------------------------------------------




4.18 Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions in all material
respects, and the Borrower, its Subsidiaries and, to the knowledge of the
Borrower, their respective officers and employees and the Borrower’s directors
and agents, are in compliance with Anti-Corruption Laws and applicable Sanctions
in all material respects. None of the Borrower, any Subsidiary or to the
knowledge of the Borrower, any of their respective Affiliates, directors,
officers or employees, any agent of the Borrower that will act in any capacity
in connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Loan or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate Anti-Corruption Laws or
applicable Sanctions.



4.19 Affected Financial Institutions. No Loan Party is an Affected Financial
Institution.



ARTICLE V
AFFIRMATIVE COVENANTS OF BORROWER


Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article V affected thereby concerning matters which do not
conform to the covenants of this Article V, Borrower will do, and (except in the
case of the covenants set forth in Sections 5.2(a), (b), (c), (d) and (e), which
covenants shall be performed by the Borrower) will cause the other Loan Parties
and their Restricted Subsidiaries (and, in the case of Sections 5.3, 5.4 and
5.5, each Designated Subsidiary) to do, each and all of the following:



5.1 Accounting Records and Inspection. Maintain adequate financial and
accounting books and records in accordance with sound business practices and, to
the extent so required, GAAP consistently applied, and permit any representative
of Agent (and after the occurrence and during the continuance of an Event of
Default, a representative of each Lender) upon reasonable notice to Borrower, at
any time during usual business hours, to inspect, audit, and examine such books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, financing, and accounts with Borrower’s or the applicable Subsidiary’s
officers and independent public accountants; provided, that Borrower shall only
be obligated to reimburse Agent for the reasonable documented, out-of-pocket
expenses for one such inspection, audit or examination
- 74 -



--------------------------------------------------------------------------------



performed by such representative per calendar year absent the occurrence and
continuance of an Event of Default. Subject to Section 11.11, Borrower shall
furnish Agent with any information reasonably requested by Agent regarding Ares
Parent’s or its Subsidiaries’ business or finances promptly upon request.



5.2 Financial Statements and Other Information. Furnish to Agent:
(a) Within 120 days after the end of each fiscal year of Administrative Entity,
(i) an annual report containing consolidated statements of financial condition
as of the end of such fiscal year, and consolidated statements of operations and
cash flows for Ares Parent (or, at the sole election of the Loan Parties, the
Loan Parties and their Subsidiaries on a Stand Alone Basis) for the year then
ended (“Annual Financial Statements”), prepared in accordance with accounting
principles generally accepted in the United States, which shall be accompanied
by a report and an unqualified opinion under generally accepted auditing
standards of independent certified public accountants of recognized standing
selected by Administrative Entity and reasonably satisfactory to Agent (which
opinion shall be without (1) a “going concern” or like qualification or
exception, (2) any qualification or exception as to the scope of such audit, or
(3) any qualification which relates to the treatment or classification of any
item and which, as a condition to the removal of such qualification, would
require an adjustment to such item, the effect of which would be to cause any
noncompliance with the provisions of Section 6.13); provided that, to the extent
the Loan Parties have not elected to provide Annual Financial Statements of the
Loan Parties and their Subsidiaries on a Stand Alone Basis, so long as Ares
Parent is subject to the reporting requirements of the Exchange Act, the filing
of Ares Parent’s report on Form 10-K for such fiscal year shall satisfy the
requirements of this clause (i), so long as such Form 10-K is concurrently
furnished (which may be by a link to a website containing such document sent by
automated electronic notification) to the Agent upon filing thereof, and (ii) a
reconciliation (that may be part of the financial statements) prepared by a
Financial Officer of Ares Parent and indicating the differences between (x) the
statement of financial condition and statement of operations referred to in
clause (i) above and (y) the unaudited statement of financial condition and
statement of operations of the Loan Parties and their consolidated Subsidiaries
on a Stand Alone Basis in respect of such year and, unless otherwise separately
provided, as between such consolidated Subsidiaries, a reconciliation between
the Restricted Subsidiaries of the Loan Parties and any Person that is not a
Restricted Subsidiary of a Loan Party (such reconciliation, the “LP Annual
Financial Statements”).
(b) Within 60 days after the end of each of the first three quarters of each
fiscal year of Administrative Entity (other than the first financial report
provided under this clause (b), which shall be provided within 90 days of the
IPO Event), (i) a financial report containing consolidated statements of
financial condition, consolidated statements of operations and cash flows for
Ares Parent (or, at the sole election of the Loan Parties, the Loan Parties and
their Subsidiaries on a Stand Alone Basis) for the period then ended (“Quarterly
Financial Statements”); provided that, to the extent the Loan Parties have not
elected to provide Quarterly Financial Statements of the Loan Parties and their
Subsidiaries on a Stand Alone Basis, so long as Ares Parent is subject to the
reporting requirements of the Exchange Act, the filing of Ares
- 75 -



--------------------------------------------------------------------------------



Parent’s report on Form 10-Q for such fiscal quarter shall satisfy the
requirements of this clause (i), so long as such Form 10-Q is concurrently
furnished (which may be by a link to a website containing such document sent by
automated electronic notification) to the Agent upon filing thereof, and, (ii) a
reconciliation (that may be part of the financial statements) prepared by a
Financial Officer of Ares Parent and indicating the differences between (x) the
statement of financial condition and statement of operations referred to in
clause (i) above and (y) the unaudited statement of financial condition and
statement of operations of the Loan Parties and their consolidated Subsidiaries
on a Stand Alone Basis in respect of such year and, unless otherwise separately
provided, as between such consolidated Subsidiaries, a reconciliation between
the Restricted Subsidiaries of the Loan Parties and any Person that is not a
Restricted Subsidiary of a Loan Party (such reconciliation, the “LP Quarterly
Financial Statements”).
(c) Promptly upon the filing thereof, all material documents filed by Ares
Parent with the SEC (which may be by a link to a website containing such
document sent by automated electronic notification);
(d) Substantially concurrent with the delivery of the financial reports
described above in clauses (a) and (b) of this Section 5.2, a Compliance
Certificate duly executed by the chief financial officer of Administrative
Entity (1) stating that (i) he or she has individually reviewed the provisions
of this Agreement and the other Loan Documents, (ii) the financial statements
contained in such report have been prepared in accordance with GAAP (except in
the case of reports required to be delivered pursuant to clause (b) above, for
the lack of footnotes and being subject to year-end audit adjustments) and
fairly present in all material respects the financial condition of Ares Parent
and its Subsidiaries, (iii) the LP Annual Financial Statements or LP Quarterly
Financial Statements, as the case may be (or, solely to the extent delivered in
any period, the annual financial statements or quarterly financial statements,
as the case may be, of the Loan Parties and their Subsidiaries on a Stand Alone
Basis) fairly present in all material respects the financial condition and
statement of operations of the Loan Parties and their consolidated Restricted
Subsidiaries on a Stand Alone Basis in respect of such period other than as
provided in any reconciliation for that period, (iv) consistent with past
practice, a review of the activities of Ares Parent and its Subsidiaries during
such year or quarterly period, as the case may be, has been made by or under
such individual’s supervision, with a view to determining whether the Loan
Parties have fulfilled all of their respective obligations under this Agreement,
and the other Loan Documents, and (v) no Loan Party is in default in the
observance or performance of any of the provisions hereof or thereof, or if any
Loan Party shall be so in default, specifying all such defaults and events of
which such individual may have knowledge, (2) to the extent information is
available in Ares Parent’s public disclosure and reasonably requested by Agent,
attaching a schedule thereto that sets forth, on an Ares Fund by Ares Fund
basis, the Assets Under Management for such Ares Fund, (3) attaching a schedule
thereto that sets forth a listing of each Ares Fund that has closed during the
period covered by this Compliance Certificate to the extent not previously
disclosed, (4) solely to the extent that agreements executed in connection with
the closing of any Ares Fund noted in the preceding clause (3) provide for the
deferral of the payment of Management Fees, attaching a schedule thereto that
sets forth on a one-time basis for any such Ares Fund, a listing of the portion
of the Management Fees that have been so agreed to be so deferred and (5)
attaching a schedule thereto
- 76 -



--------------------------------------------------------------------------------



that sets forth a calculation of Adjusted EBITDA for the most recent four
quarter period, including reasonable detail of each component of Adjusted EBITDA
as set forth in the definition thereof and reasonable detail of any portion of
Management Fees or ARCC Part I Fees included in Adjusted EBITDA that is
contributed by a Designated Subsidiary;
(e) if not otherwise provided pursuant to clause (a) or (b), above, as
applicable, then, substantially contemporaneously with each quarterly and
year-end financial report required by clauses (a) and (b) of this Section 5.2, a
certificate of the chief financial officer of Administrative Entity separately
identifying and describing all material Contingent Obligations of the Loan
Parties;
(f) notice, as soon as possible and, in any event, within 5 days after Borrower
has knowledge, of: (i) the occurrence of any Event of Default or any Unmatured
Event of Default; or (ii) any default or event of default as defined in any
evidence of Debt of Borrower or under any material agreement, indenture, or
other instrument under which such Debt has been issued, irrespective of whether
such Debt is accelerated or such default waived. In any such event, Borrower
also shall supply Agent with a statement from a Responsible Officer of Borrower,
setting forth the details thereof and the action that Borrower proposes to take
with respect thereto; provided, that Borrower shall not be required to provide
any information that reasonably would be expected to result in a waiver of any
attorney-client privilege of Borrower;
(g) as soon as practicable, any written report pertaining to material items in
respect of Borrower’s internal control matters submitted to Borrower by its
independent accountants in connection with each annual audit of the financial
condition of Borrower;
(h) as soon as practicable, written notice of any condition or event which has
resulted or could reasonably be expected to result in: (i) a Material Adverse
Effect on the Loan Parties, taken as a whole; or (ii) a breach of, or
noncompliance with, any term, condition, or covenant contained in this Agreement
or any other Loan Document, or (iii) a breach of, or noncompliance with, any
term, condition, or covenant of any Contractual Obligation of any Loan Party
that, in the case of clauses (ii) and (iii), would result in an Event of Default
hereunder;
(i) promptly upon becoming aware of any Person’s seeking to obtain or
threatening to seek to obtain a decree or order for relief with respect to any
Loan Party in an involuntary case under any applicable bankruptcy, insolvency,
or other similar law now or hereafter in effect, a written notice thereof
specifying what action Borrower is taking or proposes to take with respect
thereto;
(j) promptly, copies of all amendments to the Governing Documents of any Loan
Party except for (i) immaterial amendments or waivers permitted by such
Governing Documents not requiring the consent of the holders of the Securities
in the applicable Loan Party, or (ii) amendments or waivers which would not,
either individually or collectively, be materially adverse to the interests of
the Lender Group;
(k) prompt notice of:
- 77 -



--------------------------------------------------------------------------------



(i) all legal or arbitral proceedings, and all proceedings by or before any
governmental or regulatory authority or agency, against or, to the knowledge of
Borrower, threatened in writing against or affecting any Loan Party which, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole, or on the timely payment of the
principal of or interest on the Loans, or the enforceability of this Agreement
or the other Loan Documents, or the rights and remedies of the Lender Group
hereunder or thereunder, as applicable;
(ii) the acquisition by any Loan Party of any Margin Securities;
(iii) the issuance by any United States federal or state court or any United
States federal or state regulatory authority of any injunction, order, or other
restraint prohibiting, or having the effect of prohibiting or delaying, the
making of the Loans or issuing Letters of Credit, or the institution of any
litigation or similar proceeding seeking any such injunction, order, or other
restraint, in each case, of which Borrower or any of its Subsidiaries has
knowledge; and
(l) reasonably promptly, such other information and data (other than monthly
financial statements) with respect to the Loan Parties (including information
regarding know-your-customer), as from time to time may be reasonably requested
by Agent or any Lender (including any information reasonably requested by Agent
or such Lender to enable Agent or such Lender to comply with any of the
requirements under Regulations T, U, or X of the Federal Reserve Board).



5.3 Existence. Except as expressly permitted by Section 6.6 (which Section 6.6,
for purposes of this Section 5.3, shall be interpreted to also apply to
Designated Subsidiaries in each case where such Section 6.6 is applicable to
Restricted Subsidiaries), preserve and keep in full force and effect, at all
times, its existence (and with respect to the Borrower only, its legal existence
in a state of the United States or the District of Columbia) unless (i) such
Subsidiary does not have assets or other property with a fair market value as of
such date that exceeds $500,000 in the aggregate or (ii) such Subsidiary is
wound up or dissolved as a result of the Fund applicable to such Subsidiary
being wound up or dissolved.



5.4 Payment of Taxes and Claims. Pay all Taxes, assessments, and other
governmental charges imposed upon it or any of its Assets or in respect of any
of its businesses, incomes, or Assets before any penalty or interest accrues
thereon, and all claims (including claims for labor, services, materials, and
supplies) for sums which have become due and payable and which by law have or
may become a Lien upon any of its Assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, however, that, unless
such Taxes, assessments, charges, or claims have become a federal tax Lien on
any of its Assets, no such Tax, assessment, charge, or claim need be paid if the
same is being contested, in good faith, by appropriate proceedings promptly
instituted and diligently conducted and if an adequate reserve or other
appropriate provision, if any, shall have been made there for as required in
order to be in conformity with GAAP.


- 78 -



--------------------------------------------------------------------------------




5.5 Compliance with Laws. Comply with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except, in
each case, where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
will maintain in effect and enforce policies and procedures reasonably designed
to ensure compliance in all material respects by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.



5.6 Further Assurances. At any time or from time to time upon the request of
Agent, Borrower shall, and shall cause each other Loan Party to, execute and
deliver such further documents and do such other acts and things as Agent may
reasonably request in order to effect fully the purposes of this Agreement or
the other Loan Documents and to provide for payment of the Loans made hereunder,
with interest thereon, in accordance with the terms of this Agreement.



5.7 Additional Loan Parties.
(a) Within 20 days after a Material Operating Group Entity is formed or acquired
or such person becomes a Material Operating Group Entity, as applicable, notify
the Agent of such occurrence, and, within 30 days following such notification,
cause such Material Operating Group Entity to (i) become a Loan Party by
delivering to the Agent a Loan Party Joinder Agreement executed by such new Loan
Party, (ii) deliver to the Agent a certificate of such Material Operating Group
Entity, substantially in the form of the certificates delivered pursuant to
Section 3.1(e) through (g) on the Restatement Effective Date, with appropriate
insertions and attachments, and (iii) if reasonably requested by the Agent,
deliver to the Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from Latham & Watkins LLP or
other counsel, reasonably satisfactory to the Agent. Any document, agreement, or
instrument executed or issued pursuant to this Section 5.7 shall be a Loan
Document.
(b) Notwithstanding the foregoing, if such new Material Operating Group Entity
is a Foreign Subsidiary of Ares Parent (which, for purposes of this Section
5.7(b) shall include any Subsidiary all or substantially all of the assets of
which are equity interests (or equity and debt interests) in a Foreign
Subsidiary), then the Loan Parties shall not be required to comply with Section
5.7(a) if (i) compliance could reasonably result in any material adverse tax
consequence to the Loan Parties or Ares Parent, or (ii) could cause any Loan
Party to have an inclusion in income under Section 956 of the Code.



5.8 [Reserved].



- 79 -



--------------------------------------------------------------------------------



5.9 Foreign Qualification. Borrower shall duly qualify to conduct business in
all jurisdictions where its failure to do so could reasonably be expected to
have a Material Adverse Effect on Borrower, and each Guarantor shall duly
qualify to conduct business in all jurisdictions where its failure to do so
could reasonably be expected to have a Material Adverse Effect on the Loan
Parties taken as a whole.



5.10 Designated Subsidiaries. Administrative Entity may at any time after the
Amendment No. 5 Effective Date designate any Subsidiary of a Loan Party as a
Designated Subsidiary; provided that (a) immediately before and after such
designation, no Event of Default or Unmatured Event of Default shall have
occurred and be continuing, (b) immediately before and after such designation,
the Borrower shall be in pro-forma compliance with Section 6.13, and (c) not
later than 15 days after such designation, the Administrative Entity shall
deliver to Agent and the Lenders an officer’s certificate designating such
Subsidiary as either a CLO Management Subsidiary or an Unrestricted Subsidiary
and confirming that such designation is in compliance with the terms of this
Agreement.



ARTICLE VI
NEGATIVE COVENANTS OF BORROWER


Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article VI affected thereby concerning matters which do not
conform to the covenants of this Article VI, Borrower will not do, and will not
permit any Restricted Subsidiary (and, solely with respect to Sections 6.1, 6.2,
6.11 and 6.12, any Designated Subsidiary) to do any of the following:



6.1 Debt. Create, incur, assume, permit, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Debt, except:
(a) Debt evidenced by this Agreement and the other Loan Documents;
(b) Debt incurred by any Loan Party, provided that at the time of incurrence of
such Debt and after giving pro-forma effect thereto, the Borrower would be in
compliance with Section 6.13 and so long as no Unmatured Event of Default or
Event of Default has occurred and is continuing at the time of such incurrence,
provided further, that the Loan Parties shall cause any Debt incurred pursuant
to this clause (b) and owed to any Subsidiary or any other Subordinated Creditor
(as defined in the Intercompany Subordination Agreement) to be
- 80 -



--------------------------------------------------------------------------------



subordinated to the Loans on substantially the same terms as set forth in the
Intercompany Subordination Agreement;
(c) Contingent Obligations resulting from the endorsement of instruments for
collection in the ordinary course of business;
(d) Debt of (i) any Subsidiary to a Loan Party, (ii) any Loan Party to any other
Loan Party, (iii) any Restricted Subsidiary of a Loan Party to any other
Restricted Subsidiary of a Loan Party or (iv) any Subsidiary that is not a
Restricted Subsidiary of a Loan Party to any other Subsidiary that is not a Loan
Party;
(e) Debt which may be deemed to exist pursuant to any performance bonds, surety
bonds, statutory bonds, appeal bonds or similar obligations incurred in the
ordinary course of business;
(f) Debt in respect of netting services, overdraft protections and otherwise in
connection with deposit accounts incurred in the ordinary course of business;
(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of Loan Parties and their
Subsidiaries;
(h) Debt of a Loan Party or any of its Subsidiaries under any Hedging Agreement
so long as such Hedging Agreements are used solely as a part of its normal
business operations as a risk management strategy or hedge against changes
resulting from market operations and not as a means to speculate for investment
purposes on trends and shifts in financial or commodities markets;
(i) Debt of any Loan Party or Subsidiary under Back-to-Back Lending Facilities,
in an aggregate principal amount not to exceed $75,000,000;
(j) Debt incurred in the ordinary course of business under incentive,
non-compete, consulting, deferred compensation, or other similar arrangements
incurred by any Loan Party or Subsidiary;
(k) Debt incurred in the ordinary course of business with respect to the
financing of insurance premiums;
(l) Debt in respect of taxes, assessments or governmental charges to the extent
that payment thereof shall not at the time be required to be made hereunder; and
(m) other Debt of the Subsidiaries (other than any Loan Party) in an aggregate
principal amount for all such Subsidiaries not to exceed $150,000,000 at any one
time and so long as no Unmatured Event of Default or Event of Default has
occurred and is continuing at the time of incurrence of any such other Debt;
(n) Debt incurred by any CLO Management Subsidiary in connection with, or
otherwise to finance (directly or indirectly) any Investment made to comply with
any regulatory
- 81 -



--------------------------------------------------------------------------------



requirements (including, without limitation, risk retention requirements)
provided that any such Debt is non-recourse to any Loan Party or any Restricted
Subsidiary (provided, that an Unrestricted Subsidiary shall only be liable for
such Debt to the extent such Debt is permitted pursuant to clause (p) of this
Section 6.1);
(o) guaranties by Loan Parties or other Subsidiaries in respect of real estate
lease obligations incurred in the ordinary course of business;
(p) Debt incurred by any Unrestricted Subsidiary; provided, that any such Debt
is non-recourse to any Loan Party or any Restricted Subsidiary; and
(q) Purchase Money Debt.



6.2 Liens. Create, incur, assume, or permit to exist, directly or indirectly,
any Lien on or with respect to any of its Assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except Permitted
Liens.



6.3 Investments. Make or own, directly or indirectly, any Investment in any
Person, except Permitted Investments; provided that no Investments shall be
permitted to be incurred (other than any Permitted Investments in or to a Loan
Party) so long as an Event of Default under Sections 7.1(a), 7.1(b)(i) (solely
with respect to a breach of Section 6.13), 7.1(d), 7.1(e), 7.1(f), or 7.1(g) has
occurred and is continuing.



6.4 [Reserved].



6.5 Dividends. If an Event of Default or Unmatured Event of Default has occurred
and is continuing or would result from any of the following, or if any
Distribution (as defined below) could reasonably be expected to result in a
violation of any applicable provisions of Regulations T, U, or X of the Federal
Reserve Board, Borrower shall not make or declare, directly or indirectly, any
dividend (in cash, return of capital, or any other form of Assets) on, or make
any other payment or distribution on account of, or set aside Assets for a
sinking or other similar fund for the purchase, redemption, or retirement of, or
redeem, purchase, retire, or otherwise acquire any interest of any class of
equity interests in Borrower, whether now or hereafter outstanding, or grant or
issue any warrant, right, or option pertaining thereto, or other security
convertible into any of the foregoing, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or Assets or in
obligations (collectively, a “Distribution”), except for (x) irrespective of
whether an Event of Default has occurred and is continuing or would result
therefrom, any Distributions by any Loan Party or, for the avoidance of doubt,
any Restricted Subsidiary to any other Loan Party, and (y) irrespective of
whether an Event of Default or an Unmatured Event of Default has occurred and is
continuing or would result therefrom, to make any Permitted Tax Distribution.


- 82 -



--------------------------------------------------------------------------------




6.6 Restriction on Fundamental Changes. Change its name, change the nature of
its business, enter into any merger, consolidation, reorganization, or
recapitalization, or reclassify its partnership interests (whether limited or
general) or membership interests, as applicable, or convey, sell, assign, lease,
transfer, or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its business or Assets, whether now owned or
hereafter acquired, or acquire any business or Assets from, or capital stock of,
or be a party to any acquisition of, any other Person except for purchases of
inventory and other property to be sold or used in the ordinary course of
business.
Notwithstanding the foregoing provisions of this Section:
(a) a Loan Party or any Restricted Subsidiary may sell or otherwise transfer
Assets in accordance with the provisions of Section 6.7 hereof;
(b) a Loan Party or any Restricted Subsidiary may make Investments in accordance
with the provisions of Section 6.3 hereof;
(c) a Loan Party or any Restricted Subsidiary may acquire any business or Assets
(other than Investments, which for the avoidance of doubt, may be permitted
under clause (b) above) from any Person to the extent that (i) the Distribution
by Borrower of the cash, Cash Equivalents or other Assets used to fund such
acquisition would not have violated this Agreement and (ii) such acquisition
would not otherwise result in an Event of Default or an Unmatured Event of
Default;
(d) a Loan Party or any Restricted Subsidiary may change its name or corporate,
partnership or limited liability structure so long as, in the case of any change
by a Loan Party, the Administrative Entity provides written notice thereof to
Agent on or before the date that is 45 days after the date when such name or
structure change occurs;
(e) any Person may merge, consolidate or reorganize with and into a Loan Party
or any Restricted Subsidiary, provided that (i) if such transaction involves a
Loan Party, a Loan Party is the sole surviving entity of such merger,
consolidation or reorganization and on or prior to the consummation of such
merger, consolidation or reorganization, such Loan Party expressly reaffirms its
Obligations, if any, to the Lender Group under this Agreement and the other Loan
Documents to which it is a party (provided, in the case of any Loan Party other
than the Borrower, such reaffirmation may be provided within 5 Business Days of
the consummation of such transaction), and (ii) the consummation of such merger,
consolidation or reorganization does not result in a Change of Control Event;
and
(f) any Restricted Subsidiary may liquidate, wind-up or dissolve, in each case,
in the ordinary course of business, consistent with past practice and to the
extent not otherwise material to the Loan Parties and their Restricted
Subsidiaries; provided that all of the proceeds of such liquidation, winding up
or dissolution allocable to the direct or indirect ownership in such Subsidiary
of Borrower or any other Loan Party are distributed to the direct or indirect
holder of such Subsidiary’s Securities (pro rata based on ownership at the time
of such
- 83 -



--------------------------------------------------------------------------------



liquidation, wind-up or dissolution) or to a Loan Party or a wholly owned
Subsidiary of a Loan Party.



6.7 Sale of Assets. Sell, assign, transfer, convey, or otherwise dispose of all
or any substantial part of its property or business or any material Assets
(determined by reference to the combined financial condition of the Loan Parties
and each Restricted Subsidiary) except that any Loan Party or Restricted
Subsidiary may dispose of any property (including any investment) (a) in the
ordinary course of business and consistent with past practices or so long as
such disposition would not reasonably be expected to have a Material Adverse
Effect, (b) so long as such disposition would not reasonably be expected to have
a Material Adverse Effect, to any Person in the ordinary course pursuant to the
terms of a Benefit Plan and (c) so long as such disposition would not reasonably
be expected to have a Material Adverse Effect, in connection with the
transactions contemplated by the agreements set forth on the Disclosure
Statement effected in connection with the IPO Event.



6.8 Transactions with Shareholders and Affiliates. Enter into or permit to
exist, directly or indirectly, any transaction (including the purchase, sale,
lease, or exchange of any Asset or the rendering of any service) with any holder
of 5% or more of any class of equity interests of Borrower or any of its
Subsidiaries or Affiliates, or with any Affiliate of Borrower or of any such
holder, in each case other than a Loan Party, on terms taken as a whole that are
less favorable to Borrower than those terms that might be obtained at the time
from Persons who are not such a holder, Subsidiary, or Affiliate, or if such
transaction is not one in which terms could be obtained from such other Person,
on terms that are not negotiated in good faith on an arm’s length basis. Prior
to Borrower or any of its Restricted Subsidiaries engaging in any such
transaction described in this Section 6.8, other than transactions in de minimis
amounts, Borrower shall determine that such transaction has been negotiated in
good faith and on an arm’s length basis. In no event shall the foregoing
restrictive covenant apply to (a) debt permitted under Section 6.1,
(b) Permitted Investments, (c) the execution, delivery and performance of the
agreements evidencing the obligation to pay the Management Fees, (d)
transactions contemplated by the agreements set forth on the Disclosure
Statement effected in connection with the IPO Event, (e) transactions in the
ordinary course pursuant to the terms of a Benefit Plan, (f) any investment in a
Fund, (g) transactions involving the use, transfer, or other disposition of any
Assets, to the extent that (i) the Distribution by Borrower of such Assets would
not have violated this Agreement and (ii) such use, transfer, or other
disposition would not otherwise result in an Event of Default or an Unmatured
Event of Default or (h) transactions approved by the conflicts committee of the
board of directors (or similar governing body) of Ares Parent (which committee
shall be comprised of at least one independent member of such board of directors
(or similar governing body)).



6.9 Conduct of Business. Engage in any business other than the businesses in
which it is permitted to conduct under its Governing Documents (as in effect on
the Restatement Effective Date), or any businesses or activities substantially
similar or related thereto.


- 84 -



--------------------------------------------------------------------------------




6.10 Amendments or Waivers of Certain Documents; Actions Requiring the Consent
of Agent. Without the prior written consent of Agent and the Required Lenders,
which consent shall not unreasonably be withheld or delayed, agree to any
amendment to or waiver of the terms or provisions of its Governing Documents
except for: (i) immaterial amendments or waivers permitted by such Governing
Documents not requiring the consent of the holders of the Securities in the
applicable Loan Party or Restricted Subsidiary, or (ii) amendments or waivers
which would not, either individually or collectively, be materially adverse to
the interests of the Lender Group.



6.11 Use of Proceeds. Use the proceeds of the Loans made and Letters of Credit
issued hereunder for any purpose inconsistent with Section 3.2(e) hereof. The
Borrower will not request any Loan or Letter of Credit, and the Borrower shall
not use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Loan or Letter of Credit (A) in furtherance of an offer, payment, promise to
pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.



6.12 Margin Regulation. Use any portion of the proceeds of any of the Loans or
Letters of Credit in any manner which could reasonably be expected to cause the
Loans, the Letters of Credit, the application of such proceeds, or the
transactions contemplated by this Agreement to violate Regulations T, U, or X of
the Federal Reserve Board, or any other regulation of such board, or to violate
the Exchange Act, or to violate the Investment Company Act of 1940.



6.13 Financial Covenants.
(a) [Reserved].
(b) Debt to Adjusted EBITDA. Permit the ratio of (i) the total outstanding
amount of Debt of the Loan Parties and the Restricted Subsidiaries on a Stand
Alone Basis as of the last day of any four fiscal quarter period of Ares Parent,
commencing with the four fiscal quarter period ending March 31, 2014, to (ii)
the Adjusted EBITDA of the Loan Parties and the Restricted Subsidiaries on a
Stand Alone Basis for such period, to be greater than 4.00:1.00.
(c) Assets Under Management. Permit Assets Under Management at any time to be
less than the sum of (i) $39,483,214,653.42 plus (ii) 70% of all New Management
Fee Assets.



- 85 -



--------------------------------------------------------------------------------



6.14 Restrictive Agreements. The Borrower will not, and will not permit any Loan
Party, or any Restricted Subsidiary, to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon the ability to make or repay loans or
advances to the Borrower or any of its Restricted Subsidiaries or to guarantee
Debt of any Loan Party or any of its Restricted Subsidiaries or the ability in
any material respect to pay dividends or other distributions with respect to any
of its Securities, provided that: the foregoing shall not apply to (x)
restrictions existing on the Closing Date, (y) restrictions and conditions
imposed by law, rule or regulation or by this Agreement or other Loan Documents
and (z) customary restrictions and conditions contained in agreements relating
to the sale of any property pending such sale, provided that such restrictions
and conditions apply only to the property that is to be sold and such sale is
permitted under this Agreement.



6.15 CLO Management Subsidiaries. Permit any CLO Management Subsidiary to engage
in any business other than the management, servicing, administration or similar
function performed in connection with a Fund and the holding of Investments in a
Fund or other CLO Management Subsidiary and activities reasonably related
thereto (including, without limitation, the incurrence of Debt to finance such
Investments).



ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES



7.1 Events of Default. The occurrence of any one or more of the following
events, acts, or occurrences shall constitute an event of default (“Event of
Default”) hereunder:
(a) Failure to Make Payments When Due.
(i) Borrower shall fail to pay any amount owing hereunder with respect to the
principal of any of the Loans (or cash collateralize or reimburse obligations in
respect of any Letter of Credit) when such amount is due, whether at stated
maturity, by acceleration, or otherwise;
(ii) Borrower shall fail to pay, within 5 days of the date when due, any amount
owing hereunder with respect to interest on any of the Loans or with respect to
any other amounts (including fees, costs, or expenses), other than principal (or
cash collateralization or reimbursement obligations in respect of Letters of
Credit), payable in connection herewith;
(b) Breach of Certain Covenants.
(i) Borrower shall fail to perform or comply with any covenant, term, or
condition contained in Article VI of this Agreement;
(ii) [Reserved];
- 86 -



--------------------------------------------------------------------------------



(iii) Borrower shall fail to perform or comply with any covenant, term, or
condition contained in Section 5.1, 5.2(a), 5.2(b), 5.2(c), 5.2(d), 5.2(e),
5.2(f), 5.6, or 5.9 and such failure shall not have been remedied or waived
within 10 days after the occurrence thereof; or
(iv) any Loan Party shall fail to perform or comply with any other covenant,
term, or condition contained in this Agreement or other Loan Documents to which
it is a party and such failure shall not have been remedied or waived within
30 days after receipt of notice from Agent of the occurrence thereof; provided,
however, that this clause (iv) shall not apply to: (1) the covenants, terms, or
conditions referred to in subsections (a) and (c) of this Section 7.1; or
(2) the covenants, terms, or conditions referred to in clause (i), (ii) or
(iii) above of this subsection (b);
(c) Breach of Representation or Warranty. Any financial statement,
representation, warranty, or certification made or furnished by Borrower under
this Agreement or in any statement, document, letter, or other writing or
instrument furnished or delivered by or on behalf of Ares Parent or any Loan
Party to Agent or any Lender pursuant to or in connection with this Agreement or
any other Loan Document to which it is a party, or as an inducement to the
Lender Group to enter into this Agreement or any other Loan Document shall have
been false, incorrect, or incomplete in any material respect when made,
effective, or reaffirmed, as the case may be;
(d) Involuntary Bankruptcy.
(i) If an involuntary case seeking the liquidation or reorganization of Ares
Parent or any Loan Party or Significant Restricted Subsidiary under Chapter 7 or
Chapter 11, respectively, of the Bankruptcy Code or any similar proceeding shall
be commenced against Ares Parent or any Loan Party or Significant Restricted
Subsidiary under any other applicable law and any of the following events occur:
(1) such Person consents to the institution of the involuntary case or similar
proceeding; (2) the petition commencing the involuntary case or similar
proceeding is not timely controverted; (3) the petition commencing the
involuntary case or similar proceeding is not dismissed within 60 days of the
date of the filing thereof; provided, however, that, during the pendency of such
period, the Lender Group shall be relieved of its obligation to make additional
Loans; (4) an interim trustee is appointed to take possession of all or a
substantial portion of the Assets of any Loan Party or Significant Restricted
Subsidiary; or (5) an order for relief shall have been issued or entered
therein;
(ii) A decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, custodian, trustee, or
other officer having similar powers over Ares Parent, any Loan Party or
Significant Restricted Subsidiary to take possession of all or a substantial
portion of its Assets shall have been entered and, within 45 days from the date
of entry, is not vacated, discharged, or bonded against, provided, however,
that, during the pendency of such period, the Lender Group shall be relieved of
their obligation to make additional Loans;
- 87 -



--------------------------------------------------------------------------------



(e) Voluntary Bankruptcy. Ares Parent or any Loan Party shall institute a
voluntary case seeking liquidation or reorganization under Chapter 7 or
Chapter 11, respectively, of the Bankruptcy Code; Ares Parent or any Loan Party
or Significant Restricted Subsidiary shall file a petition, answer, or complaint
or shall otherwise institute any similar proceeding under any other applicable
law, or shall consent thereto; Ares Parent or any Loan Party or Significant
Restricted Subsidiary shall consent to the conversion of an involuntary case to
a voluntary case; or Ares Parent or any Loan Party or Significant Restricted
Subsidiary shall consent or acquiesce to the appointment of a receiver,
liquidator, sequestrator, custodian, trustee, or other officer with similar
powers to take possession of all or a substantial portion of its Assets; Ares
Parent, any Loan Party or Significant Restricted Subsidiary shall generally fail
to pay debts as such debts become due or shall admit in writing its inability to
pay its debts generally; or any Loan Party or Significant Restricted Subsidiary
shall make a general assignment for the benefit of creditors;
(f) Dissolution. Any order, judgment, or decree shall be entered decreeing the
dissolution of Ares Parent or any Loan Party or Significant Restricted
Subsidiary, and such order shall remain undischarged or unstayed for a period in
excess of 45 days;
(g) Change of Control. A Change of Control Event shall occur;
(h) Judgments and Attachments. Any Loan Party or Significant Restricted
Subsidiary shall suffer any money judgment, writ, or warrant of attachment, or
similar process involving payment of money in an amount, net of any portion
thereof that is covered by or recoverable by such Loan Party under applicable
insurance policies (if any) in excess of $50,000,000 and shall not discharge,
vacate, bond, or stay the same within a period of 30 days;
(i) Guaranty. If the obligation of any Guarantor under the Guaranty is limited
or terminated by operation of law or any Guarantor thereunder, except to the
extent permitted by the terms of the Loan Documents;
(j) Material Agreements. If there is a default in any material agreement to
which Borrower or any Restricted Subsidiary is a party and such default
(a) involves Debt in an aggregate principal amount equal to $50,000,000 or more
and (b) either (i) occurs at the final maturity of the obligations thereunder,
or (ii) results in a right by the other party thereto, irrespective of whether
exercised, to accelerate the maturity of Borrower’s or any Restricted
Subsidiary’s obligations thereunder or to terminate such agreement;
(k) Intercompany Subordination Agreement. If any Loan Party makes any payment on
account of Debt that has been contractually subordinated under the Intercompany
Subordination Agreement, except to the extent such payment is permitted by the
terms of the Intercompany Subordination Agreement;
(l) [Reserved].
(m) Loan Documents. Any provision of any Loan Document shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by any Loan Party, or a proceeding shall be commenced
by any Loan Party, or by any
- 88 -



--------------------------------------------------------------------------------



Governmental Authority having jurisdiction over any Loan Party, seeking to
establish the invalidity or unenforceability thereof, or any Loan Party shall
deny that any Loan Party has any liability or obligation purported to be created
under any Loan Document; and



7.2 Remedies. Upon the occurrence of an Event of Default:
(a) If such Event of Default arises under subsections (d) or (e) of Section 7.1
hereof, then the Revolver Commitments hereunder immediately shall terminate and
all of the Obligations owing hereunder or under the other Loan Documents
automatically shall become immediately due and payable (including without
limitation the cash collateralization of the Letters of Credit in accordance
with Section 2.8(a) hereof), without presentment, demand, protest, notice, or
other requirements of any kind, all of which are hereby expressly waived by
Borrower; and
(b) In the case of any other Event of Default that has occurred and is
continuing, the Agent at the request of the Required Lenders, by written notice
to Borrower, may declare the Revolver Commitments hereunder terminated and all
of the Obligations owing hereunder or under the Loan Documents to be, and the
same immediately shall become due and payable (including without limitation the
cash collateralization of the Letters of Credit in accordance with the
provisions hereof), without presentment, demand, protest, further notice, or
other requirements of any kind, all of which are hereby expressly waived by
Borrower.
Upon acceleration, Agent (without notice to or demand upon Borrower, which are
expressly waived by Borrower to the fullest extent permitted by law), shall be
entitled to proceed to protect, exercise, and enforce the Lender Group’s rights
and remedies hereunder or under the other Loan Documents, or any other rights
and remedies as are provided by law or equity. Agent may determine, in its sole
discretion, the order and manner in which the Lender Group’s rights and remedies
are to be exercised. All payments received by Agent shall be applied in
accordance with Section 2.3(d)(i).



ARTICLE VIII
EXPENSES AND INDEMNITIES



8.1 Expenses. Irrespective of whether any Loans are made hereunder, Borrower
agrees to pay on demand any and all Lender Group Expenses.



8.2 Indemnity.
(a) In addition to the payment of expenses pursuant to Section 8.1 hereof, and
irrespective of whether the transactions contemplated hereby are consummated,
Borrower agrees to indemnify, exonerate, defend, pay, and hold harmless the
Agent-Related Persons, the Lender-Related Persons, and each Participant
(collectively the “Indemnitees” and individually as
- 89 -



--------------------------------------------------------------------------------



“Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, causes of action, judgments, suits, claims, costs,
expenses, and disbursements of any kind or nature whatsoever (including, the
reasonable fees and disbursements of counsel for such Indemnitees in connection
with any investigation, administrative, or judicial proceeding, whether such
Indemnitee shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against such Indemnitee, in any manner relating to or
arising out of the Total Commitments, the use or intended use of the proceeds of
the Loans, Letters of Credit or the consummation of the transactions
contemplated by this Agreement, including any matter relating to or arising out
of the filing or recordation of any of the Loan Documents which filing or
recordation is done based upon information supplied by Borrower to Agent and its
counsel (the “Indemnified Liabilities”); provided, however, that Borrower shall
have no obligation hereunder to any Indemnitee to the extent that such
Indemnified Liabilities are found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from the fraud, gross negligence or
willful misconduct of such Indemnitee. Each Indemnitee will promptly notify
Borrower of each event of which it has knowledge which may give rise to a claim
under the indemnification provisions of this Section 8.2. To the extent that the
undertaking to indemnify, pay, and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrower shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law. The obligations of Borrower under this Section 8.2 shall survive
the termination of this Agreement and the discharge of Borrower’s other
obligations hereunder.
(b) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Agent or an Issuing Lender under Section
8.2(a), each Lender severally agrees to pay to the Agent or such Issuing Lender,
as the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent or such Issuing Lender in its capacity as such.
(c) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, any Loan or Letter of Credit or the use of the
proceeds thereof. Without limiting the foregoing, no Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.



- 90 -



--------------------------------------------------------------------------------



ARTICLE IX
ASSIGNMENT AND PARTICIPATIONS



9.1 Assignments and Participations.
(a) With the consent of Administrative Entity (which consent of Administrative
Entity shall not be (x) required for an assignment to a Lender or an Affiliate
of a Lender, or, if an Event of Default has occurred and is continuing, or
(y) other than with respect to Direct Competitors, unreasonably withheld,
conditioned or delayed), any Lender may assign and delegate to one or more
assignees (each an “Assignee”) that are Eligible Transferees all, or any ratable
part of all, of the Obligations, the Revolver Commitments, the Loans and the
other rights and obligations of such Lender hereunder and under the other Loan
Documents, in a minimum amount of $5,000,000 (or the remaining amount of any
Lender’s Revolver Commitment or amount of Loans, if less); provided, however,
that Borrower and Agent may continue to deal solely and directly with such
Lender in connection with the interest so assigned to an Assignee until
(i) written notice of such assignment, together with payment instructions,
addresses, and related information including any documentation required pursuant
to Section 2.23(e), (f) and (g) with respect to the Assignee, have been given to
Administrative Entity and Agent by such Lender and the Assignee, (ii) such
Lender and its Assignee have delivered to Administrative Entity and Agent an
Assignment and Acceptance, fully executed and delivered by each party thereto,
and (iii) the assigning Lender or Assignee has paid to Agent for Agent’s
separate account a processing fee in the amount of $3,500. Anything contained
herein to the contrary notwithstanding, the payment of any fees shall not be
required and the Assignee need not be an Eligible Transferee and the consent of
Administrative Entity shall not be required if such assignment is in connection
with any merger, consolidation, sale, transfer, or other disposition of all or
any substantial portion of the business or loan portfolio of the assigning
Lender.
(b) From and after the date that Agent notifies the assigning Lender (with a
copy to Borrower) that it has received an executed Assignment and Acceptance
satisfying clause (a) above and payment of the above-referenced processing fee,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Lender
under the Loan Documents, and (ii) the assigning Lender shall, to the extent
that rights and obligations hereunder and under the other Loan Documents have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights (except with respect to Section 8.2 hereof) and be released from any
future obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement and the other Loan Documents, such Lender
shall cease to be a party hereto and thereto), and such assignment shall effect
a novation between Borrower and the Assignee; provided, however, that nothing
contained herein shall release any assigning Lender from obligations that
survive the termination of this Agreement, including such assigning Lender’s
obligations under Section 8.2(b) of this Agreement relating to any period prior
to the effectiveness of such assignment.
- 91 -



--------------------------------------------------------------------------------



(c) Immediately upon Agent’s receipt of the required processing fee payment and
the fully executed Assignment and Acceptance satisfying clause (a) above, this
Agreement shall be deemed to be amended to the extent, but only to the extent,
necessary to reflect the addition of the Assignee and the resulting adjustment
of the Revolver Commitments or the Loans arising therefrom. The Revolver
Commitment and the Loans allocated to each Assignee shall reduce such Revolver
Commitments or Loans of the assigning Lender pro tanto.
(d) Any Lender may at any time sell to one or more commercial banks, financial
institutions, or other Persons not Affiliates of such Lender and who are not
Direct Competitors (a “Participant”) participating interests in its Obligations,
its Loans, the Revolver Commitment, and the other rights and interests of that
Lender (the “Originating Lender”) hereunder and under the other Loan Documents;
provided, however, that (i) the Originating Lender shall remain a “Lender” for
all purposes of this Agreement and the other Loan Documents and the Participant
receiving the participating interest in the Obligations, the Loans, the Revolver
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Borrower, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or consent or
waiver with respect to this Agreement or of any other Loan Document would
(A) extend the final maturity date of the Obligations hereunder in which such
Participant is participating, (B) reduce the interest rate applicable to the
Obligations hereunder in which such Participant is participating, (C) release
all or substantially all of the guaranties (except to the extent expressly
provided herein or in any of the Loan Documents) supporting the Obligations
hereunder in which such Participant is participating, (D) postpone the payment
of, or reduce the amount of, the interest or fees payable to such Participant
through such Lender, or (E) change the amount or due dates of scheduled
principal repayments or prepayments or premiums, and (v) all amounts payable by
Borrower hereunder shall be determined as if such Lender had not sold such
participation, except that, if amounts outstanding under this Agreement are due
and unpaid, or shall have been declared or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set off in respect of its participating interest in amounts
owing under this Agreement to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement. The rights of any Participant only shall be derivative through the
Originating Lender with whom such Participant participates and no Participant
shall have any rights under this Agreement or the other Loan Documents or any
direct rights as to the other Lenders, Agent, Borrower, its Subsidiaries, or
otherwise in respect of the Obligations. No Participant shall have the right to
participate directly in the making of decisions by the Lenders among themselves.
Each Originating Lender shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Revolver
- 92 -



--------------------------------------------------------------------------------



Commitments or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant's interest in any
commitments, loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.
(e) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may, subject to the provisions of
Section 11.11, disclose all documents and information which it now or hereafter
may have relating to Borrower and its Subsidiaries and their respective
businesses.
(f) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR §203.24 or any other central bank having jurisdiction over
such Lender, and such Federal Reserve Bank or other central bank may enforce
such pledge or security interest in any manner permitted under applicable law.



9.2 Successors. This Agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties; provided, however,
that Borrower may not assign this Agreement or any rights or duties hereunder
without the Lenders’ prior written consent and any prohibited assignment shall
be absolutely void ab initio. No consent to assignment by the Lenders shall
release Borrower from its Obligations. A Lender may assign this Agreement and
the other Loan Documents and its rights and duties hereunder and thereunder
pursuant to Section 9.1 hereof and, except as expressly required pursuant to
Section 9.1 hereof, no consent or approval by Borrower is required in connection
with any such assignment.



ARTICLE X
AGENT; THE LENDER GROUP



10.1 Appointment and Authorization of Agent. Each of the Lenders and each of the
Issuing Lenders hereby irrevocably appoints Agent as its agent and authorizes
the Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.
- 93 -



--------------------------------------------------------------------------------



The Agent shall not have any duties or obligations except those expressly set
forth herein. Without limiting the generality of the foregoing, (a) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Unmatured Event of Default or Event of Default has occurred and is
continuing, (b) the Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.2), and (c) except as expressly set forth herein, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity. The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.2) or in the absence of its own
gross negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Unmatured Event of Default or Event of Default unless and until
written notice thereof is given to the Agent by the Borrower or a Lender, and
the Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.
The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.
Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with
- 94 -



--------------------------------------------------------------------------------



the consent of the Borrower not to be unreasonably withheld or delayed (or if an
Event of Default has occurred and is continuing, in consultation with the
Borrower), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Lenders, appoint a successor
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article X and Sections 8.1 and 8.2 shall continue in effect for the benefit of
such retiring Agent, its sub‑agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.



10.2 [Reserved].



10.3 Reports and Information. By becoming a party to this Agreement, each
Lender:
(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each document delivered to Agent pursuant to
Sections 5.2(a), (b), (c), (d) and (f)(i) (each a “Report” and collectively,
“Reports”), and Agent shall so furnish each Lender with such Reports,
(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report, and
(c) agrees to keep all Reports and other material, non-public information
regarding Ares Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 11.11.
In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender,
- 95 -



--------------------------------------------------------------------------------



and, upon receipt of such request, Agent promptly shall provide a copy of same
to such Lender, and (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from Borrower, any Lender may, from time to time, reasonably request Agent to
exercise such right as specified in such Lender’s notice to Agent, whereupon
Agent promptly shall request of Borrower the additional reports or information
reasonably specified by such Lender, and, upon receipt thereof from Borrower,
Agent promptly shall provide a copy of same to such Lender.



10.4 Set Off; Sharing of Payments.
(a) If an Event of Default shall have occurred and be continuing, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any payments with respect to the Obligations,
except for any such proceeds or payments received by such Lender from Agent
pursuant to the terms of this Agreement, or (ii) payments from Agent in excess
of such Lender’s ratable portion of all such distributions by Agent, such Lender
promptly shall (1) turn the same over to Agent, in kind, and with such
endorsements as may be required to negotiate the same to Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.



10.5 Payments by Agent to the Lenders. All payments to be made by Agent to the
Lenders shall be made by bank wire transfer of immediately available funds
pursuant to such wire transfer instructions as each party may designate for
itself by written notice to Agent. Concurrently with each such payment, Agent
shall identify whether such payment (or any portion thereof) represents
principal, premium, fees, or interest of the Obligations.


- 96 -



--------------------------------------------------------------------------------




10.6 Several Obligations; No Liability. Notwithstanding that certain of the Loan
Documents now or hereafter may have been or will be executed only by or in favor
of Agent in its capacity as such, and not by or in favor of the Lenders, any and
all obligations on the part of Agent (if any) to make any credit available
hereunder shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective Revolver
Commitments, to make an amount of such credit not to exceed, in principal
amount, at any one time outstanding, the amount of their respective Revolver
Commitments. Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender. Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender. No member of the Lender Group shall have any liability for the acts of
any other member of the Lender Group. No Lender shall be responsible to Borrower
or any other Person for any failure by any other Lender to fulfill its
obligations to make credit available hereunder, nor to advance for it or on its
behalf in connection with its Revolver Commitment, nor to take any other action
on its behalf hereunder or in connection with the financing contemplated herein.



ARTICLE XI
MISCELLANEOUS



11.1 No Waivers, Remedies. No failure or delay on the part of Agent or any
Lender, or the holder of any interest in this Agreement in exercising any right,
power, privilege, or remedy under this Agreement or any of the other Loan
Documents shall impair or operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power, privilege, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power,
privilege, or remedy. The waiver of any such right, power, privilege, or remedy
with respect to particular facts and circumstances shall not be deemed to be a
waiver with respect to other facts and circumstances. The remedies provided for
under this Agreement or the other Loan Documents are cumulative and are not
exclusive of any remedies that may be available to Agent or any Lender, or the
holder of any interest in this Agreement at law, in equity, or otherwise.

11.2 Waivers and Amendments. Subject to Section 2.14(c) and (d), no amendment or
waiver of any provision of this Agreement (other than an amendment pursuant to
and in accordance with Section 2.18) or any other Loan Document (other than any
Fee Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Borrower and then any such waiver or consent shall be effective, but only in
the specific instance and for the specific purpose for which given; provided,
however, that no such waiver, amendment, or consent shall:
(a) increase or extend any Revolver Commitment of any Lender without the written
consent of such Lender; provided that no amendment, modification or waiver of
any
- 97 -



--------------------------------------------------------------------------------



condition precedent, covenant, Event of Default or Unmatured Event of Default
shall constitute an increase in any Revolver Commitment of any Lender,
(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document without the written consent of each
Lender adversely affected thereby,
(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender adversely affected thereby,
(d) change “Pro Rata Share” or Sections 2.3 or 10.4 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender adversely affected thereby,
(e) amend or modify this Section or any provision of this Agreement providing
for consent or other action by all Lenders without the written consent of each
Lender,
(f) change the definition of “Required Lenders” without the written consent of
each Lender, or
(g) other than as permitted by Article XII, release any Loan Party from any
obligation for the payment of money without the written consent of each Lender,
and
provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by Agent or the respective Issuing Lender, as applicable,
affect the rights or duties of Agent or such Issuing Lender, as applicable,
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower. The foregoing to the contrary notwithstanding,
an amendment to this Agreement to effectuate an Approved Increase shall only
require the consent of Borrower, the Agent and the new Lender and shall not
require the consent of any other Lender.
If any action to be taken by the Lender Group or Agent hereunder requires the
greater than majority or unanimous consent, authorization, or agreement of all
Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement or if any Lender is a Defaulting Lender hereunder,
then Agent or, if no Event of Default has occurred and is continuing, Borrower,
upon at least 5 Business Days’ prior irrevocable notice to the Holdout Lender or
Defaulting Lender, may permanently replace the Holdout Lender or Defaulting
Lender with one or more substitute Lenders (each, a “Replacement Lender”), and
the Holdout Lender or Defaulting Lender shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout Lender or Defaulting
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given. Prior to
the effective date of such replacement, the Holdout Lender or Defaulting Lender,
as applicable,
- 98 -



--------------------------------------------------------------------------------



and each Replacement Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout Lender or such Defaulting Lender being
repaid its share of the outstanding Obligations (including an assumption of its
Pro Rata Share of any participation in any Letter of Credit Usage) without any
premium or penalty of any kind whatsoever. If the Holdout Lender or Defaulting
Lender shall refuse or fail to execute and deliver any such Assignment and
Acceptance prior to the effective date of such replacement, the Holdout Lender
or Defaulting Lender shall be deemed to have executed and delivered such
Assignment and Acceptance. The replacement of any Holdout Lender or Defaulting
Lender shall be made in accordance with the terms of Section 9.1. Until such
time as the Replacement Lenders shall have acquired all of the Obligations, the
Revolver Commitments, and the other rights and obligations of the Holdout Lender
or Defaulting Lender hereunder and under the other Loan Documents, the Holdout
Lender or Defaulting Lender, as applicable, shall remain obligated to make its
Pro Rata Share of Loans and to purchase a participation in each Letter of
Credit, in accordance with this Agreement.



11.3 Notices. Except as otherwise provided herein, all notices, demands,
instructions, requests, and other communications required or permitted to be
given to, or made upon, any party hereto shall be in writing and (except for
financial statements and certain other documents to be furnished pursuant
hereto, which may be sent as provided herein) shall be personally delivered or
sent by registered or certified mail, postage prepaid, return receipt requested,
or by courier, electronic mail (at such e-mail addresses as a party may
designate in accordance herewith), or facsimile and shall be deemed to be given
for purposes of this Agreement on the day that such writing is received by the
Person to whom it is to be sent pursuant to the provisions of this Agreement.
Unless otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section 11.3, notices, demands, requests,
instructions, and other communications in writing shall be given to or made upon
the respective parties hereto at their respective addresses (or to their
respective facsimile numbers) indicated on Exhibit 11.3 attached hereto.



11.4 Successors and Assigns. This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns; provided, however, that Borrower may not assign or transfer any
interest or rights hereunder without the prior written consent of Agent and the
Lenders and any such prohibited assignment or transfer shall be absolutely void.



11.5 Headings. Article and Section headings used in this Agreement and the table
of contents preceding this Agreement are for convenience of reference only and
shall neither constitute a part of this Agreement for any other purpose nor
affect the construction of this Agreement.



- 99 -



--------------------------------------------------------------------------------



11.6 Execution in Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by facsimile or
other electronic method of transmission shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by facsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis. The words “execution,” “execute”, “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments or other Requests for Borrowing, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent (and, for the avoidance of doubt,
electronic signatures utilizing the DocuSign platform shall be deemed approved),
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.



11.7 GOVERNING LAW. EXCEPT AS SPECIFICALLY SET FORTH IN ANY OTHER LOAN DOCUMENT:
(A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE DEEMED TO HAVE BEEN
MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AND THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL BE DETERMINED
UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.



11.8 JURISDICTION AND VENUE. TO THE EXTENT THEY MAY LEGALLY DO SO, THE PARTIES
HERETO AGREE THAT ALL ACTIONS, SUITS, OR PROCEEDINGS ARISING BETWEEN ANY MEMBER
OF THE LENDER GROUP OR BORROWER IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK. BORROWER AND EACH MEMBER
OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT
TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
- 100 -



--------------------------------------------------------------------------------



ACCORDANCE WITH THIS SECTION 11.8 AND STIPULATE THAT THE STATE AND FEDERAL
COURTS LOCATED IN THE STATE OF NEW YORK SHALL HAVE IN PERSONAM JURISDICTION AND
VENUE OVER SUCH PERSON FOR THE PURPOSE OF LITIGATING ANY SUCH DISPUTE,
CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS. TO THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS
SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER MAY BE MADE
BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS
INDICATED ON EXHIBIT 11.3 ATTACHED HERETO.



11.9 WAIVER OF TRIAL BY JURY. BORROWER AND EACH MEMBER OF THE LENDER GROUP, TO
THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR PROCEEDING ARISING UNDER
OR WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR IN ANY WAY
CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, BORROWER AND EACH MEMBER OF THE
LENDER GROUP HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.9
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES
HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.



11.10 Independence of Covenants. All covenants under this Agreement and other
Loan Documents shall be given independent effect so that if a particular action
or condition is not permitted by any one covenant, the fact that it would be
permitted by another covenant, shall not avoid the occurrence of an Event of
Default or Unmatured Event of Default if such action is taken or condition
exists.



11.11 Confidentiality. Agent and Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Ares Parent, the Loan Parties and their respective Subsidiaries, their
operations, assets, and existing and contemplated business plans shall be
treated by Agent and the Lenders in a confidential manner, used only in
connection with this Agreement and in compliance with applicable laws, including
United States federal or state securities laws, and shall not be disclosed by
Agent and the Lenders to Persons
- 101 -



--------------------------------------------------------------------------------



who are not parties to this Agreement, except: (a) to attorneys for and other
advisors, accountants, auditors, and consultants to any member of the Lender
Group, (b) to Subsidiaries and Affiliates of any member of the Lender Group and
any of their respective officers, directors, employees, counsel, accountants,
auditors and other representatives; provided that in the case of clause (a) and
(b), such Persons to whom such disclosure is made will be informed of the
confidential nature of such information and instructed to keep such information
confidential, (c) as may be required by statute, decision, or judicial or
administrative order, rule, regulation or any Governmental Authority (other than
any state, federal or foreign authority or examiner regulating banks or
banking); provided that, to the extent it may lawfully do so, Agent or any such
Lender shall notify Borrower of such requirement prior to any disclosure of such
information to a party that Agent or such Lender reasonably believes may not
keep such information confidential and shall reasonably cooperate with Borrower
in any lawful effort by Borrower to prevent or limit such disclosure or
otherwise protect the confidentiality of such information, (d) as may be agreed
to in advance by Borrower or its Subsidiaries or as requested or required by any
Governmental Authority (other than any state, federal or foreign authority or
examiner regulating banks or banking) pursuant to any subpoena or other legal
process; provided that, to the extent it may lawfully do so, Agent or any such
Lender shall notify Borrower of such requirement prior to any disclosure of such
information to a party that Agent or such Lender reasonably believes may not
keep such information confidential and shall reasonably cooperate with Borrower
in any lawful effort by Borrower to prevent or limit such disclosure or
otherwise protect the confidentiality of such information, (e) as requested or
required by any state, federal or foreign regulatory or other authority or
examiner regulating banks or banking, (f) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (g) to any potential swap or derivative
counterparty to any swap or derivative transaction relating to the Borrowers or
any of their affiliates or any of their respective obligations or in connection
with any assignment, prospective assignment, sale, prospective sale,
participation or prospective participations, or pledge or prospective pledge of
any Lender’s interest under this Agreement, provided that any such potential
swap or derivative counterparty, assignee, prospective assignee, purchaser,
prospective purchaser, participant, prospective participant, pledgee, or
prospective pledgee is reasonably expected to be an actual swap or derivative
counterparty or permitted assignee, purchaser, participant, or pledgee hereof
and shall have agreed in writing to receive such information hereunder subject
to the terms of this Section, (h) the Administrative Agent and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents, and the Commitments and (i) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents or enforcement of any
Agent’s, Issuing Bank’s or Lender’s rights under the Loan Documents. The
provisions of this Section 11.11 shall survive for 2 years after the payment in
full of the Obligations. Notwithstanding the foregoing, confidential information
shall not include, as to any Agent or Lender, information independently
developed by such Person or its Affiliates, information that was in such
Person’s and/or Affiliates possession prior to the Restatement Effective Date
and was not known by such Person
- 102 -



--------------------------------------------------------------------------------



or its Affiliates to be from a confidential source and information that is
provided to such Person and/or its Affiliates after the Restatement Effective
Date from any source without a known obligation of confidentiality to the
Borrower and its Affiliates.



11.12 Complete Agreement. This Agreement, together with the exhibits hereto, the
Disclosure Statement, and the other Loan Documents is intended by the parties
hereto as a final expression of their agreement and is intended as a complete
statement of the terms and conditions of their agreement with respect to the
subject matter of this Agreement and shall not be contradicted or qualified by
any other agreement, oral or written, before the Restatement Effective Date.



11.13 USA Patriot Act Notice. Each Lender hereby notifies the Loan Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56) signed into law October 26, 2001 (the “USA Patriot Act”), it may be
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA Patriot Act.



11.14 No Novation. Borrower, the Lenders and Agent hereby agree that this
Agreement amends and restates the Existing Credit Agreement in its entirety (and
therefore, this Agreement shall not constitute or effectuate a novation thereof)
and all Loans, Letters of Credit and other Obligations of the Loan Parties
outstanding under the Existing Credit Agreement as of the Closing Date shall be
deemed to be Loans, Letters of Credit and Obligations outstanding under this
Agreement (and the Borrower and each Guarantor hereby assume all such
Obligations) without further action by any Person except as otherwise expressly
modified by this Agreement and the other Loan Documents. The rights and duties
of Ares and AIH (as predecessors in interest to the Borrower), Agent, and the
Lenders with respect to all matters relating to time periods prior to the
Restatement Effective Date shall be determined in accordance with the terms of
the Existing Credit Agreement, and the rights and duties of Borrower, Agent, and
the Lenders with respect to all matters relating to time periods from and after
the Restatement Effective Date shall be determined in accordance with the
provisions of this Agreement and the Loan Documents. This Agreement does not
extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement (including without limitation, Section 12.8) or
discharge or release the obligations or the liens or priority of any mortgage,
pledge, security agreement or any other security therefor. Nothing herein
contained shall be construed as a substitution or novation of the obligations
outstanding under the Existing Credit Agreement or instruments securing the
same, which shall remain in full force and effect, except as modified hereby
(including without limitation, Section 12.8) or by instruments executed
concurrently herewith. Except as expressly set forth herein (including without
limitation, Section 12.8), nothing in this Agreement shall be construed as a
release or other discharge of any Loan Party from any of their obligations or
liabilities under the Existing Credit Agreement.

- 103 -



--------------------------------------------------------------------------------



11.15 Judgment Currency. This is an international loan transaction in which the
specification of Dollars or any Alternative Currency, as the case may be
(the “Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans or reimbursement obligations denominated in the
Specified Currency. The payment obligations of the Borrower under this Agreement
shall not be discharged or satisfied by an amount paid in another currency or in
another place, whether pursuant to a judgment or otherwise, to the extent that
the amount so paid on conversion to the Specified Currency and transfer to the
Specified Place under normal banking procedures does not yield the amount of the
Specified Currency at the Specified Place due hereunder. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due hereunder
in the Specified Currency into another currency (the “Second Currency”), the
rate of exchange that shall be applied shall be the rate at which in accordance
with normal banking procedures the Agent could purchase the Specified Currency
with the Second Currency on the Business Day next preceding the day on which
such judgment is rendered. The obligation of the Borrower in respect of any such
sum due from it to the Agent or any Lender hereunder or under any other Loan
Document (in this Section called an “Entitled Person”) shall, notwithstanding
the rate of exchange actually applied in rendering such judgment, be discharged
only to the extent that on the Business Day following receipt by such Entitled
Person of any sum adjudged to be due hereunder in the Second Currency such
Entitled Person may in accordance with normal banking procedures purchase and
transfer to the Specified Place the Specified Currency with the amount of the
Second Currency so adjudged to be due; and the Borrower hereby, as a separate
obligation and notwithstanding any such judgment, agrees to indemnify such
Entitled Person against, and to pay such Entitled Person on demand, in the
Specified Currency, the amount (if any) by which the sum originally due to such
Entitled Person in the Specified Currency hereunder exceeds the amount of the
Specified Currency so purchased and transferred.



11.16 Ares Holdings as Agent for Each Entity Comprising the Borrower. Each of
the entities comprising the Borrower hereby appoints Ares Holdings as its agent,
attorney-in-fact and representative (the “Administrative Entity”) for the
purpose of (i) making any borrowing requests or other requests required under
this Agreement, (ii) the giving and receipt of notices by and to Borrower under
this Agreement, (iii) the delivery of all documents, reports, financial
statements and written materials required to be delivered by Borrower under this
Agreement, and (iv) all other purposes incidental to any of the foregoing. Each
entity comprising Borrower agrees that any action taken by Ares Holdings as
Administrative Entity shall be binding upon such entity to the same extent as if
directly taken by such entity. Each of the entities comprising the Borrower
hereby jointly and severally hereby indemnifies the Indemnitees and holds the
Indemnitees harmless as set forth in Section 8.2 hereof.



11.17 No Fiduciary Duties. Each of the Loan Parties hereby acknowledges and
agrees that the Agent, the Issuing Lenders and the Lenders may have economic
interests that conflict with those of the Loan Parties and/or their Affiliates
and nothing in this Agreement or any other
- 104 -



--------------------------------------------------------------------------------



Loan Document creates any fiduciary relationship with or duty to such Loan Party
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Agent, the Issuing Lenders and
Lenders, on the one hand, and such Loan Party, on the other hand, in connection
herewith or therewith is solely that of creditor and debtor.



11.18 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.



ARTICLE XII
GUARANTY



12.1 Guaranty of Payment. Subject to Section 12.7, each Guarantor hereby
unconditionally and irrevocably and jointly and severally guarantees to the
Agent, for the benefit of the Lenders and the Issuing Lenders, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise). Any payment hereunder shall
be made at such place and in the same currency as such relevant Obligation is
payable. This guaranty is a guaranty of payment and not solely of collection and
is a continuing guaranty and shall apply to all Obligations whenever arising.



- 105 -



--------------------------------------------------------------------------------



12.2 Obligations Unconditional.
(a) Guarantee Absolute. The obligations of the Guarantors under this Article XII
are primary, absolute and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the obligations of
the Loan Parties under this Agreement, the other Loan Documents or any other
agreement or instrument referred to herein or therein, or any substitution,
release or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
other than payment in full of the Obligations, it being the intent of this
Section 12.2 that the obligations of the Guarantors hereunder shall be absolute
and unconditional, joint and several, under any and all circumstances and shall
apply to any and all Obligations now existing or in the future arising. Without
limiting the generality of the foregoing, it is agreed that the occurrence of
any one or more of the following shall not affect the enforceability of this
Agreement in accordance with its terms or affect, limit, reduce, discharge,
terminate, alter or impair the liability of the Guarantors hereunder, which
shall remain absolute and unconditional as described above:
(i) at any time or from time to time, without notice to the Guarantors, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(ii) any of the acts mentioned in any of the provisions of this Agreement, the
other Loan Documents or any other agreement or instrument referred to herein or
therein shall be done or omitted;
(iii) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under this Agreement, the other Loan Documents or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Obligations or any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;
(iv) any application by any member of the Lender Group of the proceeds of any
other guaranty of or insurance for any of the Obligations to the payment of any
of the Obligations;
(v) any settlement, compromise, release, liquidation or enforcement by any
member of the Lender Group of any of the Obligations;
(vi) the giving by any member of the Lender Group of any consent to the merger
or consolidation of, the sale of substantial assets by, or other restructuring
or termination of the corporate existence of, the Borrower or any other Person,
or to any disposition of any Securities by the Borrower or any other Person;
(vii) the exercise by any member of the Lender Group of any of their rights,
remedies, powers and privileges under the Loan Documents;
- 106 -



--------------------------------------------------------------------------------



(viii) the entering into any other transaction or business dealings with the
Borrower or any other Person; or
(ix) any combination of the foregoing.
(b) Waiver of Defenses. The enforceability of this Agreement and the liability
of the Guarantors and the rights, remedies, powers and privileges of the Lender
Group under this Agreement shall not be affected, limited, reduced, discharged
or terminated, and each Guarantor hereby expressly waives to the fullest extent
permitted by law any defense now or in the future arising, by reason of:
(i) the illegality, invalidity or unenforceability of any of the Obligations,
any Loan Document or any other agreement or instrument whatsoever relating to
any of the Obligations;
(ii) any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Guarantor relating thereto;
(iii) the illegality, invalidity or unenforceability of any other guaranty of or
insurance for any of the Obligations;
(iv) the cessation, for any cause whatsoever, of the liability of the Borrower
or any Guarantor with respect to any of the Obligations;
(v) any failure of any member of the Lender Group to marshal assets, to pursue
or exhaust any right, remedy, power or privilege it may have against the
Borrowers or any other Person, or to take any action whatsoever to mitigate or
reduce the liability of any Guarantor under this Agreement, the Lender Group
being under no obligation to take any such action notwithstanding the fact that
any of the Obligations may be due and payable and that the Borrower may be in
default of its obligations under any Loan Document;
(vi) any counterclaim, set-off or other claim which the Borrower or any
Guarantor has or claims with respect to any of the Obligations;
(vii) any failure of any member of the Lender Group to file or enforce a claim
in any bankruptcy, insolvency, reorganization or other proceeding with respect
to any Person;
(viii) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against the Borrower or any other Person, including
any discharge of, or bar, stay or injunction against collecting, any of the
Obligations (or any interest on any of the Obligations) in or as a result of any
such proceeding;
- 107 -



--------------------------------------------------------------------------------



(ix) any action taken by any member of the Lender Group that is authorized by
this Section or otherwise in this Agreement or by any other provision of any
Loan Document, or any omission to take any such action; or
(x) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor other than payment in
full of the Obligations.
(c) Waiver of Counterclaim. The Guarantors expressly waive, to the fullest
extent permitted by law, for the benefit of the Lender Group, any right of
set-off and counterclaim with respect to payment of its obligations hereunder,
and all diligence, presentment, demand of payment or performance, protest,
notice of nonpayment or nonperformance, notice of protest, notice of dishonor
and all other notices or demands whatsoever, and any requirement that any member
of the Lender Group exhaust any right, power, privilege or remedy or proceed
against the Loan Parties under this Agreement, the other Loan Documents or any
other agreement or instrument referred to herein or therein, or against any
other Person under any other guarantee of, or security for, any of the
Obligations, and all notices of acceptance of this Agreement or of the
existence, creation, incurrence or assumption of new or additional Obligations.
Each Guarantor further expressly waives the benefit of any and all statutes of
limitation, to the fullest extent permitted by applicable law.
(d) Other Waivers. Each Guarantor expressly waives, to the fullest extent
permitted by law, for the benefit of the Lender Group, any right to which it may
be entitled:
(i) that the assets of the Borrower first be used, depleted and/or applied in
satisfaction of the Obligations prior to any amounts being claimed from or paid
by such Guarantor;
(ii) to require that the Borrower be sued and all claims against the Borrower be
completed prior to an action or proceeding being initiated against such
Guarantor; and
(iii) to have its obligations hereunder be divided among the Guarantors, such
that each Guarantor’s obligation would be less than the full amount claimed.



12.3 Modifications. Each Guarantor agrees to the fullest extent permitted by
applicable law that (a) all or any part of any security which hereafter may be
held for the Obligations, if any, may be exchanged, compromised or surrendered
from time to time; (b) the Agent, the Lenders and the Issuing Lenders shall not
have any obligation to protect, perfect, secure or insure any such security
interests or Liens which hereafter may be held, if any, for the Obligations or
the properties subject thereto; (c) the time or place of payment of the
Obligations may be changed or extended, in whole or in part, to a time certain
or otherwise, and may be renewed or accelerated, in whole or in part; (d) the
Borrower and any other party liable for payment under this Agreement may be
granted indulgences generally; (e) any of the provisions of this Agreement or
any other Loan Document may be modified, amended or waived; (f) any
- 108 -



--------------------------------------------------------------------------------



party liable for the payment thereof may be granted indulgences or be released;
and (g) any deposit balance for the credit of the Borrower or any other party
liable for the payment of the Obligations or liable upon any security therefor
may be released, in whole or in part, at, before or after the stated, extended
or accelerated maturity of the Obligations, all without notice to or further
assent by such Guarantor, which shall remain bound thereon, notwithstanding any
such exchange, compromise, surrender, extension, renewal, acceleration,
modification, indulgence or release.



12.4 Waiver of Rights. Each Guarantor expressly waives to the fullest extent
permitted by applicable law: (a) notice of acceptance of this guaranty by the
Agent, the Lenders and the Issuing Lenders, and of all Loans made to the
Borrower by the Lenders and Letters of Credit issued by the Issuing Lenders; (b)
presentment and demand for payment or performance of any of the Obligations; (c)
protest and notice of dishonor or of default (except as specifically required in
this Agreement) with respect to the Obligations or with respect to any security
therefor; (d) notice of the Lenders obtaining, amending, substituting for,
releasing, waiving or modifying any Lien, if any, hereafter securing the
Obligations, or the Agent’s, Lenders’ or Issuing Lenders’ subordinating,
compromising, discharging or releasing such Liens, if any; (e) all other notices
to which the Borrower might otherwise be entitled in connection with the
guaranty evidenced by this Section 12.4; and (f) demand for payment under this
guaranty.



12.5 Reinstatement. The obligations of each Guarantor under this Section 12.5
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of any person in respect of the Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
each Guarantor agrees that it will indemnify the Lenders on demand for all
reasonable costs and expenses (including, without limitation, reasonable fees
and expenses of counsel) incurred by the Agent, Lenders and Issuing Lenders in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.



12.6 Remedies. Each Guarantor agrees to the fullest extent permitted by
applicable law that, as between such Guarantor, on the one hand, and the Agent,
Lenders and Issuing Lenders, on the other hand, the Obligations may be declared
to be forthwith due and payable as provided in Article VII (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Article VII) notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing such Obligations from becoming
automatically due and payable) as against any other person and that, in the
event of such declaration (or such Obligations being deemed to have become
automatically due and payable), such Obligations (whether or not due and payable
by any other person) shall forthwith become due and payable by such Guarantor.

- 109 -



--------------------------------------------------------------------------------



12.7 Limitation of Guaranty. Notwithstanding any provision to the contrary
contained herein, to the extent the obligations of a Guarantor shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Guarantor
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code). Notwithstanding anything herein or in any other Loan Document,
the partners of the Loan Parties shall not be personally liable under this
Agreement or any other Loan Document.



12.8 Termination of Existing Guarantee. As and effective from the Restatement
Effective Date, the obligations of the Guarantors (as defined in the Existing
Credit Agreement) under the Guaranty (as defined in the Existing Credit
Agreement) shall be terminated and of no further force or effect.


[Signature pages to follow.]



- 110 -



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.







ARES HOLDINGS L.P.,a Delaware limited partnership, as BorrowerBy:Name:Title:ARES
INVESTMENTS L.P.,a Delaware limited partnership, as BorrowerBy: AI Holdco LLC,
its general partnerBy:Name:Title:











--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.,as Agent and LenderBy:Name:Title:











--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,as a LenderBy:Name:Title:













--------------------------------------------------------------------------------



Bank Name:
as a LenderBy:Name:Title:












--------------------------------------------------------------------------------




ARES MANAGEMENT LLC,as a GuarantorBy:Name:Title:ARES INVESTMENTS HOLDINGS LLC,as
a GuarantorBy:Name:Title:ARES FINANCE CO. LLC,as a GuarantorBy:Name:Title:ARES
OFFSHORE HOLDINGS L.P.,as a GuarantorBy: Ares Offshore Holdings, Ltd., its
General PartnerBy:Name:Title:

















--------------------------------------------------------------------------------



ANNEX II


SCHEDULE C-1
Revolver Commitments
Lender
Allocation
JPMorgan Chase Bank, N.A.$110,000,000.00  Bank of America,
N.A.$110,000,000.00  Wells Fargo Bank, National
Association$110,000,000.00  Truist Bank$85,000,000.00  Morgan Stanley Bank,
N.A.$85,000,000.00  MUFG Union Bank, N.A.$75,000,000.00  Royal Bank of
Canada$60,000,000.00  Citibank, N.A.$60,000,000.00  State Street Bank and Trust
Company$60,000,000.00  Sumitomo Mitsui Banking Corporation$60,000,000.00  U.S.
Bank National Association$60,000,000.00  Barclays Bank
PLC$50,000,000.00  Goldman Sachs Bank USA$50,000,000.00  The Bank of New York
Mellon$25,000,000.00  Credit Suisse AG, Cayman Islands
Branch$25,000,000.00  Deutsche Bank AG New York Branch$25,000,000.00  City
National Bank, N.A.$15,000,000.00  Total$1,065,000,000.00  








